Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 1 of 130 Page|D: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

KEYSTONE MOUTAIN LAKES Civil Action No.: 18-cv-
REGIONAL COUNCIL OF CARPENTERS :
as successor in interest to Northeast : CIVIL ACTION
Regional Council of Carpenters and the :
NORTHEAST CARPENTERS FUNDS and : COMPLAINT
THE TRUSTEES THEREOF, '

Plaintiffs,

v.

LLANOS DRYWALL, LLC and MJO DRY
WALL CONSTRUCTION LLC,

Defendants.

 

Plaintiffs Keystone Mountain Lakes Regional Council of Carpenters, as successor in
interest to Northeast Regional Council of Carpenters (“the Union”) and Northeast Calpenters
Funds and the Trustees Thereof (“the Funds”), by their undersigned attorneys, allege and say as
follows:

NATURE OF THE ACTION

l. Plaintiff Union brings this action on behalf of the Union and its members.

This is an action under sections 502(a)(3) and 515 of the Employee Retirement Income Security
Act (“ERISA”), as amended, 29 U.S.C. §§ 1132(a)(3) and 1145, and section 301 of the Labor
Management Relations Act (“LMRA”), as amended, 29 U.S.C. § 185, to collect delinquent

contributions to employee benefit plans, payment for lost work opportunities and payment for

lost wages.

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 2 of 130 Page|D: 2

` PARTIES

2. Plaintiff` Funds are trust funds established and maintained pursuant to section
302(0)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and include employee benefit plans within the
meaning of section 3(3) of ERISA, 29 U.S.C. § 1002(3). The Funds bring and maintain this
action pursuant to section 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1). The Funds are
administered at 91 Fieldcrest Avenue, Edison, NJ 08837.

3. Plaintiff Trustees of the Funds are fiduciaries of` the Funds within the meaning of
section 3(21)(A) of ERISA, 29 U.S.C. § lOO2(2l)(A). The Trustees bring this action on behalf of
themselves, the Funds and its participants and beneficiaries pursuant to section 502(a)(3) of
ERISA, 29 U.S.C. § ll32(a)(3). The Trustees maintain their offices and principal place of
business at 91 Fieldcrest Avenue, Edison, NJ 08837.

4. Plaintiff Union, is a labor organization governed by the Labor-Management
Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. § 401 et seq., with its principal
offices located at being located at 91 Fieldcrest Avenue, Edison, NJ 08837. Plaintiff Union is the
sole and exclusive bargaining representative for a group of employees employed by Defendant,
Llanos Drywall, LLC (“Llanos”). At all times relevant, the Union was and still is a labor
organization within the meaning of Section 2(5) of the LMRA.

5. Upon information and belief, Defendant LLanos was and still is a business entity
duly organized and existing under the laws of the State of New Jersey and an employer within
the meaning of section 142 of the LMRA, 29 U.S.C. § 142, with an office and place of business
located at 315 Madison Street, Passaic, New Jersey 07055. Llanos is an employer in an industry
affecting commerce within the meaning of ERISA, including sections 3(5), (11) and (12) of

ERISA, 29 U.s.C. §§ 1002(5), (11), and (12).

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 3 of 130 Page|D: 3

6. Upon information and belief, Defendant MJO Dry Wall Construction LLC
(“MJO”) was and still is an employer within the meaning of section 142 of the LMRA, 29 U.S.C.
§ 142, with an office and place of business located at 315 Madison Street, Passaic, New Jersey
07055. MJO is an employer in an industry affecting commerce within the meaning of ERISA,
including sections 3(5), (1 1) and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11), and (12).

JURISDICTION AND VENUE

7. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 29
U.S.C. §§ 185 and 1132(e).

8. Venue properly lies in this District pursuant to 29 U.S.C. §§ 185(a) and
1132(e)(2) because the Union is administrated in New Jersey and Defendants do business in New
Jersey.

w

9. Llanos is a construction contractor, which at all times relevant was a signatory to
a short form agreement with the Union incorporating by specific reference the Collective
Bargaining Agreement (“CBA”) with the Union and Associated Construction Contractors of
New Jersey. A copy of the short form Agreement is attached as Exhibit A. A copy of the CBA
is attached as Exhibit B.

10. Pursuant to the terms of the CBA Llanos is obligated, whenever it performs work
covered by the CBA’s work jurisdiction (Article X), which Work is performed within the CBA’s
territorial jurisdiction (Article VIII), to apply the CBA’s wage rates, fringe benefit rates and

working conditions

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 4 of 130 Page|D: 4

11. Pursuant to the terms of the CBA, any work subcontracted by Llanos, which work
was covered by the CBAs trade and work jurisdiction, was required to be subcontracted to
contractors who were also signatories to the CBA (Article XIX).

12. Pursuant to the terms of the CBA, Llanos represented its members, officers and
supervisory personnel would not attempt to form or participate in the creation of or operation of
new or double-breasted corporations for the purpose of avoiding the obligations of the CBA
(Article XIX, para. 4).

13. In addition to the CBA, at all times relevant, the Union and Llanos have been
parties to Project Labor Agreements (“PLAs”) governing construction at numerous locations in
Jersey City, New Jersey, including, as relevant to this Complaint: 615 Pavonia Avenue; 65 Bay
Street; 70 Columbus Drive and 80 Columbus Drive (collectively, the “PLA Projects”). The PLAs
expressly references the CBA and other trade agreements, and to the extent that their terms are
consistent with those of the PLA, incorporates them.

14. Llanos breached the CBA and PLAs by failing to apply their terms and conditions
to covered Work on the PLA Projects. Specifically, Llanos failed to hire Union carpenters to
perform bargaining unit work on the Projects and to pay contractual wages and benefits for work
performed

15. Llanos’ violations of the CBA and the respective PLAs were formalized by
arbitration awards, entered on March 5, 2017 and on May 30, 2016 by arbitrator J.J. Pierson,
Esq., the arbitrator designated by the PLA Projects to hear disputes arising under the CBA.

16. In the May 30, 2016 Arbitration Award, Which was issued pursuant to the
authority of the CBA and the 70 Columbus PLA, the arbitrator, after finding that Llanos Was

duly notified of the hearing and considering the evidence presented, sustained the Union’s

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 5 of 130 Page|D: 5

grievance and entered an Award finding that Llanos, along with its general contractor, Angelo’s
Construction Co. (“Angelo’s”), had violated the CBA and 70 Columbus PLA by failing to hire
Union members for CBA work and for failing to pay CBA-scale wages and benefits for that
work. As a remedy, the Award directed Angelo’s and/or Llanos to pay the Union $3 82,899.32 as
compensation for Llanos’ failure to apply the CBA at the 70 Columbus jobsite. The May 30,
2016 Award is attached as Exhibit C.

17. On or about September 12, 2018, the United States District Court, District of New
Jersey entered judgment, in the amount of $382,899.32 representing lost wages and benefits, per
the CBA, and $ll,750.00, representing the arbitrator’s fee, for a total judgment amount of
$394,649.32, in favor of the Union and against Llanos and Angelo’s, in Northeast Regz'onal
Council of Carpenters, UBCJA v. Angelo 's Constructz'on and Llanos Drywall, LLC, l6-cv-3467.

18. On or about September 21, 2018, the Union served Writs of Execution on
Angelo’s assets, resulting in Angelo’s payment of $100,948.42 toward its joint liability with
Llanos under the judgment docketed at l6-cv-3467. Pursuant to a Consent Order and
accompanying Warrant of Satisfaction, entered on the docket, Angelo’s liability was satisfied in
full for the damages owed to the Union and Funds, leaving Llanos liable to pay the remaining
unpaid CBA wages and benefits and the arbitrator’s fee, which when credited to reflect Angelo’s
payment, sums to $293,700.90.

19. In the March 5, 2017 Arbitration Award, Which Was issued pursuant to the
authority of the CBA and the PLAs, covering construction at: 615 Pavonia Avenue, Jersey City,
New Jersey; 65 Bay Street, Jersey City, New Jersey; 80 Columbus Drive, Jersey City, New
Jersey, the arbitrator, after finding that Llanos Was duly notified of the hearing and considering

the evidence presented, sustained the Union’s grievance and entered an Award finding that

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 6 of 130 Page|D: 6

Llanos had violated the CBA and the relevant PLAs by failing to hire Union members for CBA
work and for failing to pay CBA-scale wages and benefits for that work. As a remedy, the
Award directed Llanos to pay the Union $885,226.72 as compensation for Llanos’ failure to
apply the CBA at the various jobsites The March 5, 2017 Award is attached as Exhibit D.
20. On or about April 24, 2017, the United States District Court, District of New
Jersey entered judgment, in the amount of $885,226.72, representing lost wages and benefits, per
the CBA, and $3,500.00, representing the arbitrator’s fee, for a total judgment amount of
$888,726.72, in favor of the Union and against Llanos, in Northeast Regional Councz`l of
Carpenters, UBCJA v. Llanos Drywall, LLC, l7-cv-2198.
21. On or about November 16, 2017, the Union served Writs of Execution on Llanos’
assets, however no assets were available for levy nor discoverable.
22. On information and belief, Llanos has not operated since the Court’s entry of the
above-referenced April 24, 2017 judgment in favor of the Union.
The Relationship Between Llanos and MJO
23. On or about August 9, 2017 MJO was incorporated in New Jersey With Valeriano
Martinez (“Mr. Martinez”) as a principal. See New Jersey Business Gateway Business Record
Report for Llanos and for MJO, attached as Exhibits E & F, respectively.
24. Upon information and belief, at relevant times, Defendants shared common
ownership, management, interrelated operations, and centralized control of labor relations:
a. Llanos and MJO perform carpentry work;
b. Mr. Martinez is the president of Llanos and a principal of MJO;
c. MJO maintains a place of business and operations at the same address as

Llanos, located at 315 Madison Street, Passaic, NJ 07055; and

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 7 of 130 Page|D: 7

d. MJO maintains working relationships with certain general contractors who
have previously employed Llanos.

25. Upon information and belief, at relevant times, Defendants shared resources,
assets, and employees who performed work covered by the CBA,

26. Upon information and belief, at relevant times, Defendants acted as a single
integrated enterprise; there were no arrn's length relationships between them.

27. Upon information and belief, at relevant times, Llanos’s owners, officers,
directors, or partners, exercised either directly or indirectly, a significant degree of ownership,
management or control of MJO’s operations

28. Upon information and belief, MJO was created to evade Llanos’s obligations
under the CBA in direct violation of the CBA’s Article XIX, para. 4.

29. Upon information and belief, by resort to alter ego, Defendants have continued
working while avoiding putting assets within reach of judgments and have thereby deprived the
Union of remedy for breach of the CBA and PLAs

COUNT I
(Recovery of Unpaid Wages and Contributions)

30. Plaintiffs repeat the allegations in the preceding paragraphs of this Complaint as if
set forth at length herein.

31. At relevant times, Defendants shared common ownership, management,
interrelated operations and centralized control of labor relations

32. At relevant times, Defendants were operated as a single integrated enterprise and
are a single employer for the purposes of collective bargaining obligations

33. Altematively, Llanos and MJO are alter egos of each other and are jointly and

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 8 of 130 Page|D: 8

severally liable for Llanos’s delinquent contributions pursuant to sections 502 and 515 of
ERISA, 29 U.S.C. §§ 1132 and 1145.

WHEREFORE, Plaintiffs pray for the following relief:

(a) judgment jointly and severally against Defendants in favor of the Union in the
amount of $1,182,427.62; and
(b) such other legal or equitable relief as the Court deems appropriate
L)LJML
(For joint and several liability among Defendants, who are jointly liable as successors alter egos,
single employers and/or double breasted entities)

34. Plaintiffs repeat the allegations in the preceding paragraphs of this Complaint as if
set forth at length herein.

35. Upon information and belief, at relevant times, individuals paid by Defendants
performed work covered by the CBAs for which no contributions were made.

36. Upon information and belief, Llanos formed and operated MJO in violation of the
CBA.

37. Upon information and belief, at relevant times, Llanos used MJO to evade its
contractual and statutory obligations to the Union.

38. At relevant times, Defendants were operated as a single integrated enterprise and
are a single employer for the purposes of collective bargaining obligations

39. Upon information and belief, substantially all of Llanos’s assets were transferred
to MJO.

40. Upon information and belief, at relevant times, there was continuity of operations

between Defendants:

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 9 of 130 Page|D: 9

a. MJO employed substantially all of Llanos’s management and supervisory
personnel;

b. MJO employed a part of Llanos’s workforce;

c. MJO used Llanos’s offices, equipment and machinery;

d. MJO worked with certain general contractors who had previously employed
Llanos; and

e. MJO performed the same carpentry services as Llanos.

41. Upon information and belief, at relevant times, MJO had notice of Llanos’s

delinquent ERISA fund contributions Mr. Martinez, Llanos’s president and MJO’s principal,

had knowledge of Llanos’s unfair labor practices and unpaid contributions

42. To the extent that Llanos is no longer in business, MJO is a successor employer

such that it is liable for their delinquent contributions

WHEREFORE, Plaintiffs pray for the following relief:

(a) judgment against MJO in favor of the Union in the amount of $1,182,427.62;

(b) interest on the unpaid contributions;

(c) liquidated damages;

(d) reasonable attorney’s fees and costs; and

(e) such other legal or equitable relief as the Court deems appropriate.

KROLL HEINEMAN CARTON, LLC
Attorneysfor Plaintiffs

Dated: December 28, 2018 /s/ BRADLEY M PARSONS

 

BRADLEY M. PARSONS

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 10 of 130 Page|D: 10

%¥I-é*;_|ZEQS-.,l/||\/|A\é-RJ El(`;/lEr\%_ocume_nt 1 Fi|WmB/~j|i§ngg_ 11@;1$3»}3@@®:».'|_1___
_ __ _ x -' . ' , _¢_._'ha'ee_z_z

Northeast Regional Councl| of Carpenters

UN|TED BROTHERHOOD OF CARPENTERS AND JO|NERS OF AMER|CA '

 

 

WHEREAS, the Contractor desires to employ employees represented by the Northeast Regional Council of Carpenters
[”NRCC")/ the Eastern MillWrightRegional Council ("EMRC"] and theiraiiiliated Local Unions oftbe UnitedBrotherhood
of Carpenters and Joiners of America ("UB C"] hereinafter the '”_Union' in their respective territorial jurisdictions which '
employment will require payments to the N"} Carpenters Benefit Funds and/ or the Empire State Carpenters Benet`it
Funds ["Funds”] and check-offdues deductions to the NRCC/EMRC; ALLFRINGEBENEFITSARE TO BE PAlD WEEKLY.

WITNESSETH,the undersigned agreesto beboundby every applicable currentcollective bargaining agreement
between the N`RCC, or_' other local Unions afEliated With the UBC and the members of the contractor associations
governing Wages, working conditions and payments to fringe benefit funds applicable to the construction site
location where the workis being performed, Which agreements are incorporated herein by reference The Contiactor
acknowledges that the Union has demonstrated that the Union has majority support and represents a majority of
the Contractor's employees in an appropriate unit for the purposes of collective bargaining Accordingly, the Union
demands and the .Contractor recognizes the Union as the exclusive bargaining agent under Section 9 of the NLRA for
all of its employees within the contractual bargaining unit The permanent arbitrator appointed by the Trustees of
the Funds shall herein decide all matters concerning Wages and benefits and all matters concerning procedural or
substantive arbitrability Notwithstanding any contraryprovisions in the above described agreements the permanent
arbitrator is also authorized to hear and decide any and all contractual disputes arising under the grievance and
arbitration provisions of those agreements .The Agreements and Declarations of Trust, as amended, governing
the above mentioned fringe benefit Funds are agreed to by the parties and incorporated herein by reference This
Agreement shall continue in effectforthe duration oftbe above referenced applicable collectivebargain.ing agreements
Whether renewed by renegotiations or otherwise, including any amendments and/or modifications thereto, and
shall continue in full force and effect from year to year unless at least 90 days before expiration of the then current
collective bargaining agreement either partynotiiies theother in Writing by certiied mail, return receipt requested, of
cancellation of this Agreement Ths agreement shall also govern any corporation, partnership, or sole proprietorship
'~vh.ich is deemed to be a controlled entity under_the lnternal Revenue Code or which is a successor to, joint employer
.»`Iit‘_h, or alter ego of the undersigned Contractor. To the extent the undersigned contractor subcontracts any work-
covered by this Agreement to any subcontractor or other person the Contractor shall be liable for all contributions
ovvingto the above mentioned Funds in the eventthe subcontractor orperson fails to pay contributions to said Funds for
employees covered bythis or the above referred to Agreement Who are employed by the said subcontractor as person

l

 

 

 

 

' L.)./t/uos wyman
Srlll§ny tillman/500 eve
}?~)2|}/% A_ddress »
Date Agreed'Upon ' BQ'SS A'/ 0 A):S 0 7065

 

r't“”i Mng §§ycz~aza'ai:;§ lp
entry onrecA- ,/L,[_/, §zr@ none al

Witnessing NRCC Council ?’epre'sen‘édve
(sig_n a Pnnr) ` -

 

 

 

04005@/73?

F]deral Tax ldentification Num r l -

MJI‘/w f v "WWC/,PA'

Authorized Signature / Title ' j

Ur’igl'nal and Copies must be returned to NRCC HQ n VA'LEQ' A’No QE\'/ES 'Ql NC/lPAi-i

_NRCC-Og_ 142 Pl'lnt NaIne / Title ¢®u f
/
/.

l

 

E-mail fl
11

 

 

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 12 of 130 Page|D: 12

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 13 of 130 Page|D: 13

AGREEMENT

by and between

 

NORTHEAST REGIONAL COUNCIL OF CARPENTERS

and

EASTERN MILLWRIGHT REGIONAL COUNCIL

of the
UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA

ASSOCIATED CONSTRUCTION CONTRACTORS
OF NEW JERSEY

and their affiliates

DRYWALL & INTERIOR SYSTEMS CONTRACTORS
ASSOCIATION, INC. OF NEW JERSEY

CONSTRUCTION CONTRACTORS LABOR EMPLOYERS

EFFECTIVE
May 1, 2016 -April 30, 2019

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 14 of 130 Page|D: 14

 

TABLE OF CONTENTS
Article

Artic|e No. Page No.
Accident or Sickness XXXVlll 39
Agreement 2
Agreement and Termination XXXXIV 48
Authority of Employer's Association ll 3
Call Out Pay XXX|X 39
Federal and State Law Conilicts V 5
Foreman Carpcntcrs and Millwrights XXX 33
Fringe Benefit Funds XXXll 34
Furnishing of'l`ools Xll 18
Gencral Working Conditions XXll 26
Grievances and Arbitration XVl|l 23
individual Employee Rights XXVIl 31
Joint Committee lll 3
Jurisdictional Sett|ement Procedure Xl 17
Label XXIX 33
Lay-Of`i` XXV 30
Layout Work XXXV 36
Market Share Expansion Addendum XXXI 34
Miscellaneous XXXV| 38
More Favorable Conditions Xlll 18
No Other Verbal Agreements XXXXlll 47
Non-Discrimination Vll 6
Payment of Wages and Fringes XXIV 28
Picket Line XXXV|| 39
Portability XVl 21
Recognition l 2
Recognition of Floor Laying and Finishing XXXXll 42
Recognition of Heavy and Highway Work: Work Covered XXXX 40
Recognition of lnterior Systems Work Covered XXXX| 41
Referral Procedure Vl 5
Safety Regulations XXXlV 36
Shift Work XXl 25
Shop Steward XlV 18
Subcontractor Clause XIX 24
Territorial Jurisdiction Vlll 6
Trade Autonomy lX 7
Training, Safety and Advancement Fund XXX|II 35
Unemployment and Temporary Disability lnsurance Coverage XX 25
Union Security 1V 4
Union's Right to Strike Delinquent Employers XXVI 30
Visitation by Business Representative XVll 23
Wages and Fringe Benefits XXVlll 31
Work .|urisdiction X 7
Work Rules XV 19

Working Hours and Holidays XXlll 27
-_ l

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 15 of 130 Page|D: 15

AGREEMENT:

WHEREAS, the Associated Construction Contractors of New Jersey and its affiliated
associations expressly the Building Contractors Association of South Jersey and the Building
Contractors Association of Atlantic County, Drywall & lnterior Systems Contractors of New
Jersey and the Construction Contractors Labor Employers, is acting as the authorized bargaining
agent for its employer-members who have assigned their bargaining rights to their respective
Association, (hereinafter referred to as the “Association”), and any independent contractor
signatory hereto, in the matter of wages hours of work, and all other working conditions; and

WHEREAS, the Northeast Regional Counci| of Carpenters and the Millwright Regional
Council of the United Brotherhood of Carpenters and Joiners of America (hereinafter referred to
as the "Union"), are the authorized bargaining agent for all classes of employees performing

work within the work jurisdiction of the United Brotherhood within the territory covered by this
Agreement; and

WHEREAS, the Association and the Union have arrived at an Agreement on the issues to
be incorporated within this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein expressed, BE IT
AGREED AS FOLLOWS:

ARTICLE I
RECOGNITION:

1. The Association recognizes the Union as the sole collective bargaining agent for all
.lourneymen Carpenters, Millwrights and Lathers and all of their apprentices trainees and
foremen, hereinafter referred to as employees who perform work within the trade-line
jurisdiction of the United Brotherhood of Carpenters and Joiners of America in the matters of
wages hours of work, and all other working conditions excluding, however, all supervisors as
defined by the Labor-Management Relations Act of 1947, as amended,

2. Each Employer bound hereto also agrees to comply with the wage rates fringes, and
working conditions in effect in the territories of all carpenter and millwright regions within the

territories of the Union, affiliated with the United Brotherhood of Carpenters & .loiners of
America.

3. All contractor/union agreements shall be in accordance with all terms and conditions of

the collective bargaining agreement currently in place in any local jurisdiction and for full term
of said agreement

4. The Contractor acknowledges that the Union has demonstrated that the Union has
majority support and represents a majority of the Contractor’s employees in an appropriate unit

.. 2

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 16 of 130 Page|D: 16

for the purpose of collective bargaining Accordingly, the Union demands and the Contractor
recognizes the Union as the exclusive bargaining agent under Section 9 of the NLRA for all of its
employees within the contractual bargaining unit.

ARTICLE II
AUTH()RITY OF EMPLOYER'S ASSOCIATION:

l. The Association is acting herein as bargaining agent for its present and future
employer-members of the Association and all affiliated local Associations in the State. The
Association represents that it has the authority to execute this agreement on behalf of its
members who have assigned their bargaining rights to the Association, through the Associations'
designated officers Periodically, the Association shall provide the Union an up-to-date written
list of all its employer-members including affiliated Associations who have assigned their
bargaining rights to the Association, together with any deletions or additions in the roll of

members The Association represents that it will obtain like authority to bind future members to
this Agreement.

2. In the event any employer-member of the Association, who has assigned their
bargaining rights to the Association, resigns from membership in the Association during the
existence of this collective bargaining agreement, it shall nevertheless be bound by all the
provisions herein for the existence of this agreement

3. The Union recognizes the Association as the bargaining representative of all
affiliated Associations and general members of the Association, that have assigned their
bargaining rights to the Association, that perform work within the trade-line jurisdiction of the
United Brotherhood. This agreement shall be binding upon and enforceable against all such
members including their successors assigns and wholly or partly owned subsidiaries

4. The Association represents that it is duly authorized by its members and affiliated
local Associations who have assigned their bargaining rights to the Association, to enter into this
collective bargaining agreement, that in so doing it is authorized to bind each of such members to
the terms and conditions of this Agreement, and represents further, that it will require, as a
condition of membership in said Association, that all of its participating members shall continue
to be bound by such terms or, shall upon admission to the said Association, after the date of

execution of this Agreement, agree to be bound from that date forward by all of the terms and
conditions of this Agreement.

ARTICLE III
JOINT COMMITTEE:

A joint labor/management committee “Joint Committee”, consisting of two

._ 3

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 17 of 130 Page|D: 17

representatives appointed by the Associated Construction Contractors of New Jersey and its
affiliated Associations and two representatives appointed by the Drywall & Interior Systems
Contractors of New Jersey, along with four representatives appointed by the Executive Secretary/
Treasurer of the Northeast Regional Council of Carpenters shall be formed to address contract
issues and meet on a quarterly basis and, if necessary, at the call of the Co-Chairs of said
committee The Co-Chairs will be the Chief Executive Officers of the ACCNJ and the
lntemational Vice President of the United Brotherhood of Carpenters and Joiners of America,
responsible for the jurisdictional region within the Northeast Regional Council of Carpenters.
By unanimous agreement, the Joint Committee shall have the authority to implement contract
changes within the term of this agreement, The Joint Committee shall address jurisdictional
issues that arise during the term of this agreement By unanimous agreement, the Joint
Committee shall have the authority to negotiate terms and conditions of a residential agreement.
For any matter involving millwright work, the Joint Committee shall consist of two
representatives from millwright contractors appointed by the Associated Construction
Contractors of New Jersey and two representatives appointed by the Executive
Secretary/Treasurer of the Eastern Millwright Regional Council, and the co-chairs will be
appointed by the respective sides.

ARTICLE IV
UNION SECURITY:

l. All employees who are present members of the Union shall maintain their
membership in good standing in the Union in order to continue in employment All new
employees on the eighth (8th) day following the beginning of their employment or the execution
date of this Agreement or the effective date of this agreement, whichever is the later, shall
become and remain members in good standing of the Union in order to continue in employment,
all to be applied and enforced in accordance with the provisions of the National Labor Relations
Act, as amended. Nothing in this Agreement shall be construed as infringing upon the Union's
right as expressed in Section S(b) of the National Labor Relations Act as amended to prescribe its
own rules with respect to the acquisition and retention of membership therein.

2. Eight (8) days under this Article shall mean employment within the bargaining unit
for a period of eight (8) days either continuously with one employer or accumulative with any
employers signatory to this Agreement,

3. In the event that the present provisions of the National Labor Relations Act are
amended so as to permit a greater degree of Union security than that now permitted by Section
8(a) (3) thereof, said amendments shall immediately, upon their effective date, be considered to
be an integral part of this Agreement as if fully set forth herein.

4. ln the event an employee fails to tender the initiation fee or fails to maintain
membership in good standing, the Union shall notify the Employer, in writing, and such notice

4

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 18 of 130 Page|D: 18

shall constitute a request to the Employer to discharge said employee within forty-eight (48)
hours (Saturdays, Sundays and Holidays excluded) for failure to maintain continuous good
standing in the Union, as set forth herein. The Employer then shall discharge such employee at
the end of such period. ln the event the Union does not accept into membership any employee
tendering the initiation fee and regular monthly dues the foregoing shall not be applicable;
provided, however, that the Union may, at any time thereafter, decide to take such employee into
membership, and if so, the employee then shall be required to tender the full and uniform
initiation fee in effect in the Union not later than thirty (30) days following notification by the
Union, and shall be required thereafter to maintain membership in accordance with the
provisions of the foregoing In the event that such employee fails to comply with these
provisions the Union shall notify the Employer, in writing, and the Employer shall discharge
such employee within forty-eight (48) hours.

5. ln consideration of the foregoing, the Union agrees to furnish competent employees
to the employer upon his request.

ARTICLE V
FEDERAL AND STATE LAW CONFLICTS:

Where any provision of this collective bargaining agreement or the application of such
provisions to any person, thing, or circumstances shall be in conflict with any federal or state
laws or regulations or where such provision or the applications thereof shall be held invalid or
unenforceable by a Court of Law or Equity or by any administrative governmental agency having
jurisdiction over the subject matter, such decision as to the invalid provision shall not affect the
balance of this Agreement which shall remain in full force and effect. The parties hereto agree
that they will meet within ten (10) days after such provisions have been declared invalid and
negotiate a substitute provision to be incorporated herein.

ARTICLE VI
REFERRAL PROCEDURE:

Not excluding the provisions provided for in Article XVI-Portability, the Employer
agrees to give the territorial Carpenters Local Union hiring hall first opportunity to furnish
competent and qualified journeymen and apprentices upon the Employer’s request and the
Carpenters Local Union agrees to supply such craftworkers. When the Carpenters Local Union
does not furnish qualified employees within 48 hours (Saturdays, Sundays and Holidays
excluded), the contractor shall be free to obtain employees from any Northeast Regional Council

of Carpenter Local Union. All referrals for millwrights shall be made through Millwright Local
715 in accordance with its referral procedures

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 19 of 130 Page|D: 19

ARTICLE VlI
NON-DISCRIMINATION:

l. The Union and the Employer agree to abide by all Executive Orders and subsequent
amendments thereto, regarding the Civil Rights Act of 1964, pertaining to non-discrimination in
employment, in every respect, subject however to the rights of the parties to contest the illegality
of any such Orders or Amendments in a court of law.

2. Whenever an imposed minority hiring plan or a voluntary hiring plan shall provide for
the employment of trainees they shall be employed subject to the terms and conditions of this
Agreement to the extent that such minority hiring plan shall permit.

3. The Association agrees to cooperate with the Northeast Regional Council of Carpenters
and the Eastem Millwright Regional Council in the development and implementation of uniform
procedures for meeting requirements of minority hiring plans on a statewide or regional basis so
as to eliminate the multiplicity of conflicting plans now being developed on ajob by job basis.
Nothing herein shall preclude either party from participating in a voluntary plan, nor shall
anything herein require either party to enter into a voluntary plan,

ARTICLE VIII
TERRITORIAL JURISDICTION:

This Agreement shall cover the entire Northeast Regional Council of Carpenters in New
Jersey and New York and its member Local Unions comprised of the following Regions:

All Locals: Tapers, Homebuilders and other Specialty Crafts - Council wide

Local 251: Floorlayers - Council wide (excluding the Long lsland counties ofNassau,
Suffolk, Westchester, Rockland, Putnam, Duchess and part of Orange)

Local 252: Mil| Cabinet/Industrial Workers (refer to applicable shop agreements)

Local 253: Commercial - Bergen, Essex, I-ludson, Passaic Counties

Local 254: Commercial - Hunterdon, Mercer, Middlesex, Morris, Somerset,
Sussex, Union, Warren Counties and Parts of Essex County (Short Hills
and Millburn)

Local 255: Commercial - Atlantic, Burlington, Camden, Cape May, Cumberland,
Gloucester, Monmouth, Ocean, Salem Counties

ln New York, the local collective bargaining agreements shall supersede all other agreements
The territorial jurisdiction listed above excludes the five boroughs of New York City,

This Agreement shall cover Local 715 Millwrights (`New Jersey/Statewide) that is part of
the Eastem Millwright Regional Council (“EMRC”). The EMRC covers New Jersey, New
York, Maine, New Hampshire, Vermont, Massachusetts, Connecticut, Rhode lsland,

6

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 20 of 130 Page|D: 20

Philadelphia, Delaware, Maryland, Washington DC and thirteen (l3) counties in Virginia.

ARTICLE IX
TRADE AUTONOMY:

l. The trade autonomy of the United Brotherhood of Carpenters and Joiners of America
consists of the milling, fashioning, joining, assembling, erecting, fastening or dismantling of all
material of wood, plastic, metal, fiber, cork and composition and all other substitute materials
The handling, erecting, installing and dismantling of machinery and equipment and the
manufacturing of all materials where the skill, knowledge and training of the employees are

required, either through the operation of machine or hand tools either at the job site or in
production shops mills and factories.

2. Our claim of jurisdiction, therefore, extends over the following divisions and
sub-divisions of the trade: Carpenters and Joiners; Lathers; Millwrights; Pile Drivers, Bridge,
Dock and Wharf Carpenters; Divers, Underpinners, Timbermen and Core Drillers; Shipwrights,
Boat Builders, Ship Carpenters Joiners and Caulkers; Cabinet Makers, Bench Hands, Stair
Builders and Millmen; Wood and Resilient Floor Layers and Finishers; Carpet Layers; Display
Workers; Shinglers, Siders and Insulators; Acoustic and Drywall Applicators and Finishers;
Shorers and House Movers; Loggers, Lumber and Sawmill Workers; Fumiture Workers, Reed
and Ratan Workers; Shingle Weavers; Casket and Coffin Makers; Box Makers, Railroad
Carpenters and Car Builders and all those engaged in the operating of wood working or other
machinery required in the fashioning, milling or manufacturing of products used in the trade, or
engaged as helpers or tenders to any of the above divisions or sub-divisions

3. Burning, welding, rigging and the use of any instruments or tools for layout work,
incidental to the trade.

4. When the term "Carpenter and Joiner" is used, it shall mean all sub-divisions of the

trade.
ARTICLE X
WORK JURISDICTION:
A. The Association recognizes that the Union claims the following workjurisdiction:

The terms "carpenters" and "joiners" shall be synonymous

l. The prefabrication, fabrication and construction of forms for footings or foundations
of houses buildings structures of all descriptions whether made of wood, plastic or any other
material, the erecting of structural parts of a house, building or structure made of wood, precast
concrete or any substitute such as plastics or composition materials putting together roofs

7

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 21 of 130 Page|D: 21

partitions fabricating or erecting forms for decking or other structural parts of houses buildings
or any structure and stripping and dismantling of all forms. The fabrication, erecting and
dismantling of all falsework. Where power is used for the setting or dismantling of forms or any
other material erected by Carpenters the Carpenter will do all handling, tagging and signaling.
The fabrication and/or setting of all templates including anchor bolts necessary for structural
members or machinery and the placing and/or leveling of these bolts is included. The installation
and removal of all safety or weather protection, whether temporary or permanent, also the
erection and dismantling of all shanties, including tarps or tents of all materials and building of
platforms runways catwalks and elevator shafts whether temporary or permanent

2. The handling, carrying, loading, unloading and conveying of all materials erected or
installed by employees represented by the brotherhood

3. The shoring of banks slopes, holes including the driving of sheeting in areas where
Carpenters perform work,

4. All framing in connection with the setting of metal columns. The setting of all
forms centers imbedded wood and bulkheads of any type of material including expanding
metal; the fabrication and setting of screeds and stakes for concrete and mastic floors where the
screed is notched or fitted or moulded or made up of more than one member and the setting of all
screed and forms pertaining to slope protection. Setting, assembly and maintenance of screed
machines and lining and leveling of the track. The making and setting of all forms used in
concrete work. The handling, installing and stripping of adjustable bar or span-all joists.

5. The installation of all louvres and all moulding, column covers and trim made of
wood, metal, plastic or composition, installing of run-strips for plumbers or other trade or cutting
for pipes through fioors, joists or partitions composed entirely or in part of wood or other
material erected by Carpenters. The installation of all framework, partitions and trim, materials
for toilets and bathrooms made of wood, metal or plastic or composition materials bathroom
partitions accessories and their backing made of wood, plastic, metal or any other material;
fastening on all wooden, plastic or composition cleats to iron work or any other material; the
erecting and installation of stran steel or similar material; cutting and hanging all lumber or other
material between girders and joists for fire proofing or concrete centers; setting and hanging of
all sash, doors inside and outside blinds windows and other frames erection or application of
all shingles standing seam roofs and all other types of architectural metal building applications
including roofs, vertical seam steel siding, aluminum siding, siding wallboard, or sheets
composed of wood pulp, plastic, plaster, transite or composition materials or any combination of
any of the above with any other material including combined or faced with metal regardless of
the manner attached; the erection and assembly of interior and exterior signs or displays of all
types; set up and dismantle of all displays signs banners, kiosks and tents whether temporary or
permanent; unloading, handling and erection of all wood, metal, plastic and composition
partitions; cutting and applying of all furring; making and fastening of wood brackets for metal

ceilings and side walls; erecting of all furring regardless of composition, and putting on all
grounds for plaster or cement finish.

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 22 of 130 Page|D: 22

6, The building, erection and dismantling of all staging and scaffolding regardless of
height where carpenters shall perform work thereon, whether wooden, tubular, mobile, stationary
or otherwise, including "Morgan" type scaffolding and other self-rising scaffolding; the
maintenance, repair and jacking of all mechanical scaffolding such as "Morgan" scaffolding
including installation, maintenance and dismantling of bridge brackets and catch plank; the
building and constructing of all derricks; the erection and dismantling of elevators and towers
such as concrete conveyors and temporary material elevators scaffolding or other structures to be
used as scaffolding inside or outside buildings the making of mortar boards boxes and trestles;
putting in needle uprights; all shoring of buildings razing and moving buildings whether

commercial or residential, jacking and lifting. lnstallation of all work related to boardwalks and
all related components

7. Fitting, installation and fastening of stops beads and molding in doors and windows;
framing of all false work, derricks and hoists, travelers and all lumber or material used in the
building and construction industry; putting on of all hardware; putting up interior and exterior
trim or finish of wood or substitute material. The hanging, setting and installation of wood,
metal or plastic doors including but not limited to fire, formica, overhead and security doors
sash,jambs bucks including freestanding bucks casings moldings, chair rails mantels base or
mop boards wainscoting fumiture, china closets kitchen cabinets serving counters booths
wardrobes, non-electrical bells mail slots interviewers knockers louvers kickplates and
installation of bowling alleys and installation of displays; setting of vanities of all types with or
without fixtures all lockers regardless of their composition.

8. The manufacturing and erecting of cooling towers refrigeration buildings and
rooms sauna baths and tanks The erection and installation of all hospital and laboratory Clean
Rooms and associated equipment & accessories and all other work associated with lnfectious
Control Risk Assessment (lCRA). The installation of wood, plastic or metal awnings, door
shelters marquees, jalousies and plastic roofs. The laying and finishing of all fioors including
wood, knitter house floor tile or liquid substances for floor tile, cork, asphalt, linoleum, vinyl,
rubber, liquid, Astroturf type covering and other synthetic turf products or any other type of
resilient floor covering, the preparation of various floors for receiving any of said types of
flooring or covering. lnstallation of elevated and fioating floors The installation of rugs carpets
draperies tracks cubicles and curtains. The application of acoustic tile whether glued or nailed;
acoustical suspended ceilings in their entirety; installation of Armstrong and/or other brands of

low voltage ceiling grid systems; and all insulation of all types including bats or blankets
whether rigid or otherwise, whether nailed, glued or blown.

9. Building, handling, installing, unloading and erecting stairs store, office, bank and
other fixtures fumiture, wrapped, bundled, crated or not, refrigeration cases whether for display
or otherwise and walk-in boxes shelving, racks whether of wood or other material; making and
fitting of screens; putting on weather strips and caulking. The installation of laboratory
equipment including cabinets and overhead air handling units fume hoods alborene stone tops

9

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 23 of 130 Page|D: 23

sills and work benches, including Alucibon panels and terra cotta rain screen and any component
of a total envelope system whether wood or metal, medicine cabinets with or without mirrors or
electrical fixtures bookcases, including Nesbitt type bookcases fume cabinets and cabinets
either separately or used in conjunction with heating and / or air conditioning units blackboards,
bulletin boards billboards meter boards and boards of all types including all layout, drilling and
fastening related to the installation of these products The receiving, unloading, handling,
installation, erection and dismantling for re-use of all seating facilities

10. The handling and installation of lumber, fixtures trim and other material including
exterior and interior metal studs drywall and gypsum wallboard of all types regardless of finish.
Drywall taping and finishing. The erection of porcelain enameled panels glass-weld type
panels wood, Masonite, corespan and transite type and metal siding, The assembling and setting
of all seats in theaters halls churches schools banks stadiums and open-air theaters and other
buildings installing wood, metal, plastic, corner beads gypsum, tectum or similar planking and
any material which receives poured gypsum; erecting mortar and brick hoists and concrete
distributors used in erecting buildings or fireproofing floors or for pouring concrete buildings
building and repairing coal pockets breakers washers tripples; setting of forms for sidewalks
sidewalk lights curbs within property lines and on highway structures utility vaults within the
property lines gutters; erection and installation of hampers trash, garbage, laundry or mail
chutes regardless of composition of material and all welding and burning incidental to carpentry.
Setting and welding of armor joints expansion joints or any other imbedded item. The
installation of cork, Styrofoam, urethane, foamglass or any other form of insulation material used
in construction of walk-in boxes refrigerators freezers coolers foundations and all interior and
exterior sidewalls, roofs and ceilings etc. and the installation of doors thereto.

l l. All fitting, mortising or boring of holes for hardware on doors must be done on the

job site, except pre-finished doors metal doors specially finished doors or when otherwise
required by Architects specifications

12. The operation of winches and jacks whether operated manually or operated
mechanically by portable operating devices used to handle material to be installed or erected by
carpenters and all tagging and signaling incidental to the trade.

l3. The handling and installation of all prefabricated, precut and modular structures
pre-engineered buildings regardless of composition. The erection, disassembling and repair of
metal, wood, or plastic forms for modular units The handling and installation of all wood, vinyl

or composite fencing, pre-manufactured playground equipment, all types of athletic equipment
regardless of composition.

l4. The maintenance and operation of small generators welding equipment, gas
operated saws electric saws skill saws and other portable equipment used by carpenters in the
performance of their work, Maintain shall mean starting, stopping, oiling, greasing, gassing,
handling and sharpening, if done on the job site and when requested by the employer, repairs on

10

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 24 of 130 Page|D: 24

the job site.

15. All work in relation to the installation of Photovoltaic Energy Systems (Solar
Panels) to include the following: foundations anchorbolts supports brackets pans racks

positioning motors counterweights and supporting structures of any kind regardless of material
or design.

All rigging, setting prefabrication, fastening, welding, bolting in relation to these
systems whether built on land, fiat roofs pitched roofs or any other application.

When systems are mounted on motorized frames designed to be directed towards
sunlight, the motorized systems will be the work of the millwright.

16. Any change in technology or materials that replaces an application that falls under
carpenter or millwrightjurisdiction shall be deemed the work of the carpenter or millwright.

B. Millwrights

The term “Millwright” and Machinery Erectors shall mean the unloading, hoisting, rigging by
any means transferring, moving, cleaning, disassembling, assembling, welding, burning,
erecting, calibrating, aligning, starting-up and testing, adjusting, repairing, and the maintaining of
all machinery and equipment, be it powered by, or receiving power from, steam, gas gasoline,
diesel,jet, electric, pneumatic, water, solar, thermal, mineral, atomic, rocket, nuclear, chemical,

wind or any other source, regardless whether temporarily or permanently installed or located and
shall also include the following work:

Although some components of machinery and/or equipment may be described in one
application or location and not in another, it shall not be excluded from our autonomy when, to
avoid repetition, it is not described in other applications any change in technology or materials

that replace an application that falls under Millwrightjurisdiction shall be deemed the work of
the Millwrights.

Some of the locations in which you may find machinery, equipment and their components are:
woodworking, canning, food, and computer industries steel, metal, plastic, and glass
manufacturing or recycling plants foundries ore reduction plants stamping facilities coffee
roasting plants paper, cellophane and film industries feed and saw mills rock, gravel, sand
washing, stone crushing, cement and asphalt plants water, sewage and chemical treatment
plants laundries kitchens restaurants hospitals bakeries fertilizing and mixing plants can, ice,
bottle and bag manufacturing plants textile, fiour, and paint mills breweries, milk, rendering and
meat processing plants locks dams and bridges coal yards sugar refineries ethanol or similar
type facilities bio-mass facilities cosmetic facilities pharmaceutical facilities post offices
package handling centers incinerators co-generation, coal gasification and power plants
automotive, truck and or similar manufacturing type factories maintenance facilities for cars

ll

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 25 of 130 Page|D: 25

trucks trains planes buses bio-research facilities the amusement, recreational and
entertainment fields semi-conductor plants clean rooms and wind farms all mechanical

equipment on submarines and ships either assembled, semi assembled, disassembled or
maintenance of is the work of the Millwright.

l. Unloading, hoisting, rigging, dismantling, processing, erecting, assembling, cleaning lining,
aligning and adjusting of all machinery used in the transmission of power, in building factories
or elsewhere, shafting, bangers, gears sprockets and chains belting and all other drives necessary
to the transmission of power, truck bumpers telescopic seals at truck terminals load levers and
Kelly type docks

2. Millwrights shall set all engines motors dynamos, generators diesel generators motor
restraints install, measure and align with optical instruments when necessary the reactors
control, push and shut-down rods rod pressure housing, drives guide sleeves and other related
equipment in reactors turbines castings combustion chambers and all its related components
the attachment of the inlet manifolds and exhaust ducts, cylinders diaphragms rotors, blade
rings blade or bucket assemblies hydrogen coolers blower assembles packing joints on
hydrogen coolers exciter or Alterex and all others turning gear, extension box, welding of
extension box, lagging, stretching of coupling bolts or others perform oil fiush, install turbine
lube oil tank, pumps and related component skids filters thrust bearings the sweating on and
shrinking of bearings couplings shafts and others sole plates and machine bases perform
precision grouting integral to the setting of machinery, using the following materials epoxy, wet,
non-shrink, dri-packing or other types demineralizing, hydromation and mechanical dust
systems sensors, air compressors super chargers coolers boiler controls and linkage, Bailey
Meters or similar devices and their linkages, fiuid drives embedded guides for traveling screens
traveling screens roller, slide, knife, lock and sluice gates limit torques on mechanical valves
gates and others tainter valves limit switches trips triggers or switches including the brackets
that are attached to, stop logs dam rollers transfer cars gear head motors lifts guns and gun

mounts the skidding and unskidding and crating and of all machines shall be the work of the
Millwrights.

Setting of all motors and pumps and putting on all pulleys sheaves and fiywheels for same;
and setting of all worm or gear drives directly coupled to motors; and the making and setting of

all templates and any re-work of the above either on site or the removal of pumps for rework off
site.

3. All coal handling machines and drives; crushers, conveyors and drafts whether the frames
be of steel or wood; and all necessary supports shall be assembled by millwrights except such as
are to be fastened by hot rivets. The framing and drilling of all work hoppers as handling
machinery either elevated or conveying All burning and welding of same.

4. Stone crushing and gravel washing plants crushers, screens revolving or eccentric, rolls fan
conveyors all conveyors belt, chain, screw, whether boxes be of steel, iron or wood, The

12

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 26 of 130 Page|D: 26

assembling of all train rails mono rails overhead cranes or all travelers where no hot rivets are
used in assembling same.

Setting all beams or timbers used in the reception of machinery and drilling of holes necessary
for the foundation whether they be of wood or steel, stone, concrete or other materials whether
ratchet or power drills are used. The erection and dismantling of machinery conveyors except

that temporary or portable installations pertaining to Heavy and Highway construction is
excluded.

5. All grain handling appliances cleaners clippers, needles machines car pullers and grain
shovels The manufacture and erection of wood leg, spouts and conveyor boxes

6. The erection of steel and/or cast iron legs heads or roots and conveyor boxes framing of all
marine legs and ship shovels and the framing of all scale timbers Setting of all scales tract

hopper or automatic, all boot tanks receiving hoppers and devices used for elevator legs when
not electrical appliances

7. All bin valves turnheads and indicators all necessary shafting bearing and supports all
drives rope belt, chain or rawhide, all pulleys cable sprockets or gearing and the cutting of all
key seats and valve lapping and fitting all machine surfaces in new or old work in the field.

8. All sewage disposal machinery and coffee roasting plants

9. All amusement devices of all kinds; all animation and mechanical exhibits that are used in
expositions and fairs all turntables in expositions fairs, gas stations and garages all barrel or
package devices either elevated or conveying; all presses hydraulic or otherwise,

10. All direct or connected machinery of any power hog hoist and meat handling machinery, all
spice or fiour or cereal mills or cotton, wool, silk, twine, paper, saw, cement, planing, powder
and paint mills machinery and woodworking shops or factories jewelry and powerhouse
machinery, sugar refineries starch house, bakeries fertilizer breweries, and shoe factories All
ice plants and equipments, ice cream factories and laundries knitting mills and power sewing
machines Finally, all work pertaining to machinery used for manufacturing purposes or
amusement devices which will come with the evolution of time and this craft will come under
thisjurisdiction claim, and all burning and welding involved.

1 1. Sewage and Water Treatment Plants-disassembly, fabricating, rigging, erecting and
aligning of skimmers, rake mechanisms feed wells baffies scum troughs degritting equipment,
bar screens communitors mixers, pumps aeration systems blowers membrane filtration
systems sequencing batch reaction systems including any related piping or duct work, filter
presses sand filtration systems (excluding the filtration media and associated earthworks), ultra
violet rack systems mechanical drive assemblies conveyors mono rails gates and setting odor
control equipment, (excluding heating, ventilating and air conditioning work or associated

13

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 27 of 130 Page|D: 27

earthworks).

12. The setting of thru-clean bar, straight line bar, trash, tritor drum, and disc screens straight
line grit, circuline grit, circuline sludge, and circuline mixer collectors straight line, flash,
horizontal slow, vertical slow, and vibra flow feeder machines pre-aeration and settling tanks
covers for tanks bowls and basins including stationary or mechanical covers regardless of
materials thickeners rotoline distributors sludge bed cleaners digestion systems heaters
dyna-grind sewage screening grinders, screw pumps spiral classifer, agitatorsjunk remover,
hydro pulper, cooling fans lube systems selectifier screens hydrosensors, fuel blowers grizzly
screens trommels table feeders dryers optical sorters, high tension separators grip dewatering
screens flash mixer, horizontal slow mixer, vertical slow mixer, vibra-fiow feeder machine,
circuline grit collectors pre-aeration and settling tanks circuline sludge collectors circuline
mixer collectors grip dewatering screens filter, cone and rotary presses comminutors
barminutors degreasers, rotometers, dehumidifiers, benches washers for cars trucks buses
trains and other types hydraulic units shroud boxes silencers scales load cells eddy current
clutches, disintegrators dehairing machines grain handling devices laboratory equipment,
machine shop equipment, ladle cars stunning pens and doors activation equipment, racks
material handling platforms transition pieces the handling and installation, of pulleys gears
sheaves and fly wheels air vacuum, worm, belt, friction, rope, chain and gear drives that are
directly or indirectly coupled to motors belts chains shafts or screws installation of legs boots,
guards and boot tanks all bin and diverter valves turn hands and indicators shafting, bearing
cable sprockets, cutting of all key seats in old and new work, troughs chippers, calendars rolls
winders, rewinders, slitters cutters wrapping machines blowers forging machines pneumatic,

electric and hydraulic rams, extractors expellers and extruders ball and dust collectors splicing
of ropes and cables

13. The laying out, fabrication and installation of protecting equipment including: machinery
guards making and setting oftemplates for machinery, fabrication of bolts nuts pans drilling of
holes in machinery for any equipment which the Millwrights install regardless of materials all
welding and burning regardless of type, fabrication of all lines hose or tubing used in the
lubrication, operation, cooling or heating of machinery including the installation of all fluids used
to operate, lubricate, cool or heat equipment installed by Millwrights cleaning of machinery
before turnover to owner, machining, grinding, milling, broaching, boring, threading, lapping and
keying that may be necessary for any part of equipment, including the starting up, breaking in,

trial running and operational or functional testing of any equipment or machinery installed by the
Millwrights

14. When optical instruments such as automatic levels builders transits, precisionjig transits,
tilting levels theodolites or other precision tools and instruments are used to locate and set

machines these tools are considered a tool of this trade and are to be used by Millwrights to set
their equipment.

15. Rock, sand and gravel plants batch or aggregate plants recycling equipment, crushers

14

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 28 of 130 Page|D: 28

conveyors chutes from one piece of mechanical equipment into another piece of mechanical
equipment, or from a vessel into a conveyor, or into other places or mechanical equipment or
other mechanical equipment used (for the purpose of description only) to excavate material from
one area to another from highways roadways or elsewhere,

16. Asbestos removal on equipment in which Millwrights normally remove during
maintenance and repair work. (Removal shall be allowed by the Union whose members have
been educated and trained in the safe removal of asbestos materials and have a Connecticut State
Certified License for asbestos removal.) Any new equipment or technology designed to replace
any of the equipment described above shall remain in thejurisdiction of the Millwrights

17. All welding and burning connected with Millwright work as defined herein.

18. The setting of variable drives fans, coal cranes truck cranes or other types including
servicing and the adjusting and aligning of mechanical equipment within the cranes crane rails
and all other types of rails which would carry mechanically activated equipment, including their
alignment, monorail (all sizes), trolleys pumps and their associated components packaging
equipment, refrigerating equipment, chillers, and related equipment, lantern rings packing
glands, packing for pumps pollution equipment, carbon absorbers heat exchangers grain, ball,
hammer, roller mills and other, crushers and beaters, hoppers bins chutes and spouts, turn tables
shears casing machines robots air conveyors conveyors of all sizes types and styles regardless
of the materials they are constructed with, including their supports people movers jetways
magnetic separators hoists feeding machinery, Z-loaders S-loaders, palletizes Triax equipment,

mechanical equipment in scrubbers pack towers precipitators cooling towers and air cooled
condensers.

19. With respect to the new jurisdictional language added to Article X(B) in the 2013
Agreement and for Association contractors only it shall not be a violation of this Agreement if an
Employer assigns work defined in Article X, Section B/Millwrights to another recognized
building trades union, where the work in question is within the recognized and traditional
jurisdiction of another Union with which the Employer has an Agreement and where the
Employer has a history of using another building trade to perform the work in question.

20. On Millwrightjobs with twenty (20) or more employees the employee shall be granted ten
(10) minutes wash up time before lunch.

21. Millwright Employers shall furnish all Millwright tools not itemized below. When a tool

crib is in use by the Millwright Employer to house Millwrights’ tools if it is staffed, it shall be
staffed by a Millwright.

The following list of Millwright tools may be required by the Employer to be furnished by the
Millwright Employee: 1 metal tool box - 1 one inch outside micrometer - 1 set of standard feeler
gages -1 shaft level - protractor combination square - set 3/8” drive sockets - set 1/2” drive

15

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 29 of 130 Page|D: 29

sockets to 1 1/4” - set open end and box wrenches 3/8” to 1 1/4” Wescott 6”, 8”, or 12” - ball
peen hammer 16 or 24 oz. - set screw drivers and Phillips - 18” level Torpedo level - complete
set of Allen wrenches to 3/8” or 1/2” - flashlight - pair side cutters - pair channelocks - pair vise
grips - 6’ ruler - flex tape 12’ - scraper - center punch - hack saw frame-plumb bob-dividers 6” or
8” - utility knife - cold chisel - magnet - mirror - scriber - tin snips - 6” scale - 2 drift pins 2 tap
wrenches - chalk line-pry bar.

Employers requesting Millwrights shall specify the nature of the work to be performed so only
the tools required for the work will be on thejob site.

The Employer shall be responsible up to a maximum amount of $1250 for the loss of an
employee’s tools by fire or theft while stored in such shed after working hours provided that an

inventory of such tools has been pre-filed with the Employer. In case of theft, the Employer shall
be liable only upon evidence of forced entry.

22. For millwright work, the Millwright Council and Local 715 recognize the threat of
non-union competition and will do all possible to promote union millwright construction,
including holding pre-bid and/or pre-job conferences on an individual job basis to mutually agree
on ways to enable the Union Employers to be more competitive with non-union Employers. The
parties recognize the threat of unfair competition in certain areas and types of work from
contractors who do not conform to the standards provided in this collective bargaining
agreement. ln order to address that problem, the Employer may request relief from certain
provisions of this collective bargaining agreement. The Employer shall contact the Executive
Secretary-Treasurer of the Millwright Council or his designee to discuss the relief being
requested. If an agreement on relief is granted, it will be reduced to writing, and reasonable
efforts will be made to advise other signatory contractors who are bidding on the project of the
relief and will notify the Associations lt is expressly understood that no modification or
deviation may be made from the existing collective bargaining agreement except by mutual
agreement of the parties lt is further understood that failure to reach an agreement under this
provision shall not be subject to arbitration. lt is the intent of the parties that this procedure will
be utilized where circumstances warrant and that the Employer will not abuse this procedure.
Procedures shall be established by the Executive Secretary Treasurer or his or her designee to
notify all contractors of the changes which have been granted for that particularjob.

C. Lathing

1. Lathing shall be assigned to journeymen and apprentices represented by this
Regional Council on the following work: erecting, constructing, installing and completing of all
light iron construction, furring; making and erecting of brackets clips and hangers; wood, wire
and metal lath; plaster board or other material which takes the place of same to which plastic or
acoustical material is adhered; corner beads all floor construction; arches erected for the purpose
of holding plaster, cement, concrete or any other plastic or acoustical material.

16

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 30 of 130 Page|D: 30

2. All carrying bars purlins and furring, regardless of size; light iron and metal furring
of all descriptions such as rods channels fiat iron, nailock, screwlock, pomeroy and other ceiling
bars or systems for the receipt of metal lath, rock lath, gypsum board, or any other materials and
all light iron and metal studs such as stran studs penn metal, soule, truscon and other trade
names of metal studs and all other types of light iron and metal studs no matter what the
manufacturer including Unistrut, when such studs are to receive a dry wall finish, such as
gypsum board, wall board, wooden paneling, etc., or when such studs are to receive metal lath,
rock lath or other material for the application of plaster or other sprayed on wet material; and all
other light iron furring erected to receive lath, plastic or acoustical materials

3. The nailing, tying and fastening of all wire and metallic lath such as wirecloth, wire
mesh, expanded metal lath, hyrib lath and all rib and fiat expanded metal lath and wire of all
descriptions as well as the placing of all hangers and all inserts used for the purpose of
supporting suspended ceiling of any of the above types of light iron or metal furring which
receive lath, plastic or acoustical materials; the placing of all types of floor lath, such as hyrib

lath, paper-back steeltex floor lath, Penn metal rib, and all other appurtenances connected
therewith.

4. The erection of all metal plastering accessories such as metal corner beads door and
window casing beads metal picture mould, metal chair rail, metal base and base screed and any

and all other metal plastering accessories which are covered and/or serve as a ground guard, stop,
or screed for plastic material.

5. Such other work as falls within this article as such other work may now exist or may
come into being as a result of the development of new methods and new materials including, but

not limited to the installation and erection of the drivit and other synthetic stuccos and similar
systems

6. installation of formwork for reinforced concrete construction where such agreements
prevail.

7. The loading, unloading, carrying, placing and handling of all materials falling within
the tradejurisdiction of this Council from the point of delivery on thejobsite to the point where
work is to be performed with said materials

ARTICLE XI
JURISDICTIONAL SETTLEMENT PROCEDURE:

1. It is agreed between the Union and the Association that this agreement is applicable
to construction work that is primarily within the recognized and traditional jurisdiction of the
Union and shall be performed in accordance with the terms of this agreement. lt is further agreed
that should any employer be required to perform construction work that is within the recognized

17

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 31 of 130 Page|D: 31

and traditionaljurisdiction of another Union with which the employer has a similar agreement for
the performance of that work, then work assignments shall be made in accordance with
Agreements of Record or prevailing area practice. lf the Union is still aggrieved over any
assignment, the matter shall be referred to the respective General Presidents of both contesting
Unions in an effort to seek a resolution. lf the matter fails of satisfactory resolution in this
manner, the parties may agree to select an impartial third party or pursue the matter through the
procedures of the National Labor Relations Board. Pending an orderly resolution of the matter,

there shall be no interruption of work by a work stoppage, strike or refusal to refer employees to
the project by the Union.

2. lt shall not be a violation of this Agreement if an Employer is signatory to a
Collective Bargaining Agreement prior to May l, 2007 with another trade union claiming

drywall taping and finishing jurisdiction and as such uses a workforce from that Union for the
performance of that work,

ARTICLE XII
FURNISHING OF TOOLS:

The Employer shall furnish all drills hacksaw blades all wrenches over one (l) inch,
files taps reamers or any other special tool that is not normally carried in an employees kit of
tools including all power activated tools whether electric, chemical propellant air or gas powered.
Any stock room crib that is on the premises of a job where the distribution of tools or materials

etc., are being distributed to employees shall be operated by an employee depending on the type
of work being performed.

ARTICLE XIII
MORE FAVORABLE CONDITIONS:

The Union hereby agrees that if it affords any conditions of a more favorable nature to
any other employer with whom it has a collective bargaining agreement who performs the same
or similar work, that said more favorable condition shall automatically be incorporated in this
Agreement and be afforded all members of the Association covered hereunder, upon request.

ARTICLE XIV
SHOP STEWARD:

1. The Executive Secretary-Treasurer or his designee havingjurisdiction over thejob, will
select a certified Shop Steward. A Shop Steward shall always be employed whenever covered
work is being performed on any job, except at the end of the job when punch list work is being

18

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 32 of 130 Page|D: 32

performed by one employee which does not exceed three (3) days The steward’s employment
may be terminated by the Employer after review of complaint against him between the employer
and the Business Representative. ln the event of a disagreement between the Business
Representative and the employer, the complaint shall be referred to the Executive
Secretary-Treasurer or his designee for whatever internal actions considered appropriate. A Shop
Steward can be appointed from an employer’s regular complement of employees with the
consent of the Union, providing he has the appropriate training certifications from the Northeast
Regional Council of Carpenters’ shop steward certification program and/or the Eastern
Millwright Regional Council’s shop steward certification program, and who otherwise meets all
of the Union’s requirements for appointment as a shop steward. Should the Union have due

cause to replace the shop steward, they will notify the employer, defining the reasons for said
replacement.

2. The Shop Steward must 1) report to the Local Union prior to the start of the job to
pick up the appropriate paperwork and instructions; 2) fill out the appropriate paperwork; and 3)
deliver the appropriate completed reports to the Local Union hall after the end of the workday on
Friday of each week. The Shop Steward shall only take the necessary time to perform his duties
to the best interests and safety of the covered employees There shall be no non-working Shop
Stewards and the Shop Steward shall not be permitted to leave thejob for the performance of his
duties unless by the consent of the Employer.

3. The Shop Steward shall have no authority to call any strike or stoppage of work or to
make any Agreement which changes modifies or alters any of the terms and conditions set forth
in this Agreement. The Shop Steward shall be given two hours notification before an employee
is laid off. The employee shall be given one hour notice of layoff. ln the spirit of cooperation and
as a courtesy, the employer will make every reasonable effort to notify the Business Agent
twenty-four hours in advance to laying off six or more employees at one time.

4. The Shop Steward shall not be discriminated against for attending to his or her duties

5. ln the event the Union appoints a shop steward on a small job from a group of key
company personnel and that steward fails to fulfill his duties he will be immediately removed
from the position and replaced by the Union.

ARTICLE XV
WORK RULES:
Section A:
1. The welding torch, burning equipment and chain falls are tools ofthe trade having

jurisdiction over the work being performed. Employees using these tools shall perform any of the
work of the trade and shall work under the supervision of the craft foremen. The Employer shall
provide the welding and burning protective equipment for this work. When a Millwright is
welding, burning or grinding and the owner mandates a Fire Watch, a Millwright shall be

19

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 33 of 130 Page|D: 33

designated as said Fire Watch.

2. There shall be no limit on production by employees nor restrictions on the full use
of tools or equipment. There shall be no restriction, other than may be required by safety
regulations on the number of employees assigned to any crew or to any service.

3. All manually operated or power operated equipment required for the performance of
millwright work shall be used by carpenters and millwrights

4. Slowdowns standby crews and featherbedding practices will not be tolerated.

5. A steward shall be a qualified employee performing work of his craft and shall

exercise no supervisory functions There shall be no non-working stewards Maximum time
allocated to union business shall not be excessive.

6. There shall be no illegal strikes work stoppages or lockouts

7. Employees shall observe the employers' rules and regulations not inconsistent with
this agreement which shall be posted at the project.

8. A copy of said rules and regulations shall be furnished to the Union at least ten (10)
days prior to posting.

9. The selection of craft foremen and general foremen shall be entirely the
responsibility of the employer, it being understood that after selection of the first foreman, the
second and subsequent foremen shall be selected by the employer from among qualified

employees in the Council. Foremen and general foremen shall take orders from individuals
designated by the employer.

10. Employees shall leave their designated shanty or tool room at the starting time and

shall remain at their place of work until the quitting time. ln high rise buildings this shall apply
where an elevator is available.

11. There shall be no limitations or restriction on the employers choice of materials
design, methods or techniques of construction.

12. The Employer agrees that Carpenters will maintain forms at all times when pours
are being made, except ordinary footings and grade slabs one board in height( 12").

13. lt shall be the responsibility of the employer to notify the Union via telephone,

facsimile or email twenty-four (24) hours before job start to give the Union the ability to select a
certified shop steward/journeyman.

20

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 34 of 130 Page|D: 34

14. lt shall be the responsibility of Union members to notify Centralized Dispatch
(MlX 20/20) before the start of ajob.

Section B - Portability Reguirements:

l. To obtain portability, all Northeast Regional Council of Carpenters members are
required to report all changes of location or there will be revocation of portability.

2. All new jobs are to be reported by contractors to the Centralized Dispatch (MlX

20/20) and be assigned ajob number for each project. Failure to do so will result in denial of
portability for thatjob.

3. All employees shall be in good standing with the Northeast Regional Council of
Carpenters
4. All contractors must be current with their benefits contributions to the Northeast

Carpenters Funds and any other Fund within the Northeast Regional Council of Carpenters in
order to obtain portability.

5. Denial of portability to Association Members for any of the above reasons shall

result in the Association Member reverting to the portability provisions outlined in Section B
under Article XVl, Portability.

6. Solicitation of work by members will be permitted

7. Portability applies only to employees whose employment originated in the
Northeast Regional Council of Carpenters’ geographic jurisdiction. Any employee whose
employment originated outside of the Northeast Regional Council of Carpenters must be
matched at a one-to-one ratio from the Council’s referral system.

ARTICLE XVI

PORTABILITY:
Section A - Association Members

1. Employers who are members in good standing of the management bargaining
Associations signatory hereto who have accordingly assigned their bargaining rights for this

Agreement to said management Association(s), shall be permitted portability of manpower as
follows:

As of May 1, 2016 - up to twenty-five (25) bargaining unit employees; thereafter 1 union
Council referral/ 1 key employee

21

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 35 of 130 Page|D: 35

There shall be 100% portability for Millwrights Local 715.

All new jobs are to be reported to the Council’s Local Union where the work is
performed Failure to report will result in a denial of portability for thatjob.

Key employees shall be defined as employees who 1) have worked a total of at least
1,000 hours as a journeyperson carpenter under the terms of this Agreement during the
prior three years for the employer; or 2) were on the Employer’s active payroll working
under the terms of this Agreement for at least 90 out of the last 180 calendar days; and 3)
have demonstrated the ability to safely perform the functions of ajourneyman carpenter.

lt is agreed upon between the Union and the Association and the contractors that in order
to keep harmony on job sites with large amounts of manpower, all parties shall work
together to insure adequate representation of members from the local area. In the event a

dispute arises due to lack of harmony, such dispute shall be referred to the joint
committee to be resolved

lt is agreed that on large crews of 25 or more carpenters employers will employ a
minimum of 15% of carpenters with 25 years of service or more under the terms of
collective bargaining agreements within the Council’s geographicjurisdiction.

Section B - Non-Association Members

l. Fifty (50%) percent of the first eight employees on the job shall be designated by
the employer from the employer’s contingent of key employees and fifty (50%) percent
shall be referred by the Local Union. First employee shall be determined by the
employer; second employee shall be referred by the Local Union and the remainder shall
be in accordance with the aforementioned One of each of the four subsequent
employees shall be designated by the employer. The eighth and ninth employee shall be
referred by the Local Union. The tenth employee shall be designated by the employer
from the employer’s contingent of key employees and the remainder shall be in
accordance with the one to four ratio. Layoffs shall occur in reverse order.

All newjobs are to be reported to the Local Union where the work is performed Failure
to report will result in a denial of portability for thatjob.

All employees shall be members in good standing of the Northeast Regional Council of
Carpenters.

Key employees shall be defined as employees who 1) have worked a total of at least
1,000 hours as ajourneyman carpenter under the terms of this Agreement during the prior
three years for the employer; or 2) were on the Contractor’s active payroll for at least 90
out of the last 180 calendar days; and 3) have demonstrated the ability to safely perform

22

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 36 of 130 Page|D: 36

the functions of a journeyman carpenter.

Section C - Specialty Crafts
1. There shall be 100% portability for Tapersfl-lomebuilders.
2. There shall be 100% portability for Floorlayers Local 251.

3. The Joint Committee shall meet quarterly to discuss portability issues By

unanimous agreement, the Committee shall have the authority to implement contract changes
within the term of this agreement.

ARTICLE XVII
VISITATION BY BUSINESS REPRESENTATIVE:

The Business Representative shall be permitted to visit any job site of any
Employer-member of the Association or any Employer who performs work under the terms of

this Agreement. lf security questions are involved, the Business Representative will abide by the
rules and regulations

ARTICLE XVIII
GRIEVANCES AND ARBITRATION:

1. ln the interest of uninterrupted progress on any and all work covered by this
Agreement, the parties hereby agree that there shall be no lockout on the part of any employer

and there shall be no strikes work stoppages picketing or slow-downs of any kind including any
threats thereof engaged in by the Union.

2. All questions or grievances involving the interpretation and application of this
Agreement, other than trade jurisdictional disputes arising under Articles D( and X and the
establishment of wage rates shall be handled under the following procedures:

Step 1: Between the company representatives and the business representative at
the job site as soon as practical but in no event later than three (3) working days after the

occurrence of the dispute. Failure to raise any dispute within three (3) working days of its
notification, renders the dispute null and void.

Step Il: If not resolved pursuant to Step l, then between the Manager of the Region
where the job is located, or a designee, and a company officer at the job site. This meeting

should be arranged as soon as practical but in no event later than three (3) working days after the
conclusion of step l.

23

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 37 of 130 Page|D: 37

Step lIl: If not resolved pursuant to Step ll, then between the Executive
Secretary/Treasurer ofthe Regional Council, or a designee, and a company officer at the job site.

This meeting should be arranged as soon as practical but in no event later than three (3) working
days after the conclusion of Step ll.

Step IV: lf the parties are unable to affect an amicable settlement or adjustment of
any grievance or controversy, such grievance or controversy shall be submitted to binding
arbitration under the Expedited Rules of the American Arbitration Association at the request of
either party provided notice in writing of the intent to do so is given through the other party and
the American Arbitration Association within thirty-five (35) working days after Step 111 has been
completed One of the following three Arbitrators (J. .1 . Pierson, hou Verrone or Steven M.
Wolf) shall be selected who shall hear the matter and his decision will be final and binding on the
contract to the Union and all Employers.

3. The Arbitrator shall render his decision in writing on the grievance and solely on the

meaning and interpretation of the particular provision of the contract which gave rise to the
dispute.

4. The Arbitrator shall have no power to add to, subtract from, or modify this agreement.

5. The parties affected shall be afforded a full opportunity to present any evidence,
written or oral, which may be pertinent to the matter in dispute.

6. Except by mutual agreement, all timeliness provisions must be complied with and
failure to comply by either party will result in default by that party of its position.

7. The Arbitrator shall render a decision in writing within ten (10) days after the
close of an arbitration proceeding

8. No employee, except to the extent that the law permits shall be allowed to compel
the Union to proceed to arbitration in any matter which the Union does not considerjustified.

9. Each party shall share equally the expenses of the arbitrator,

10. Any grievance filed against an Association contractor will be reported to the
respective Association,

ARTICLE XIX
SUBCONTRACTOR CLAUSE:

1. The Employer will not subcontract any work within the jurisdiction of the Union
which is to be performed at the job site except to a contractor who holds an agreement with the

24

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 38 of 130 Page|D: 38

United Brotherhood of Carpenters and Joiners of America or one of its subordinate bodies having
jurisdiction at the job site, or who agrees in writing, prior to or at the time of the execution of his
subcontract, to be bound by the terms of this Agreement.

2. lt shall not be a violation of this Agreement if an Employer subcontracts drywall
taping and finishing work covered by this Agreement to an Employer who is signatory to a
Collective Bargaining Agreement with another recognized building trades union, where such
subcontracted work is within the recognized and traditional jurisdiction of another Union with

which the Employer has maintained an agreement with the union since, on or before May 1,
2007.

3. Upon request by the Business Agent, the employer will not withhold the names of all
subcontractors who are to do any work covered by this agreement.

4. The Employer represents that its members officers and supervisory personnel will
not attempt to form or participate in the creation of or operation of new or double-breasted
corporations for the purposes of avoiding the obligations of this Agreement.

ARTICLE XX
UNEMPLOYMENT AND TEMPORARY DISABILITY INSURANCE COVERAGE:

Each Employer agrees to immediately elect to become a covered Employer under the
terms of the Unemployment Compensation Act - Temporary Disability Benefits Act, pursuant to
the Revised Statutes of the State of New Jersey, 43 :21-1, et seq. The purpose of this clause is to
provide unemployment compensation coverage and temporary disability benefit coverage for one
or more employees of each Employer. Failure to comply with this provision shall be considered
a breach of this agreement as to the non-complying individual contractor and the Union reserves
the right to cancel the agreement of that particular contractor for such breach. The Employer
will elect to become covered before the commencement of the job and the hiring of employees
He will provide the Union with his qualifying number as issued by the Division of
Unemployment Security of the New Jersey Department of Labor and lndustry.

ARTICLE XXI
SHIFT WORK:

1. When so elected by the Employer, multiple shifts on a temporary basis of at least
five (5) consecutive days duration may be worked Any period of time less than five (5)

consecutive work days may be considered shift work if mutually agreed to by the Union and the
Employer.

2. When a two shift schedule (including a day shift) is established, the first or day shift

25

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 39 of 130 Page|D: 39

shall be established on an eight (8) hour basis The second shift shall be established on an eight
(8) hour basis and paid the base rate plus 15%.

3. When a three shift schedule is established, and mutually agreed to by the Employer
and the Union, the following conditions shall prevail. The day shift shall be established on an
eight (8) hour basis the second shift shall be established on a seven and one-half (7 l/z) hour
basis and the third shift shall be established on a seven (7) hour basis The first shift shall
receive the base or regular hourly rate. The second shift shall receive the base hourly rate plus
15%. The third shift shall receive the base hourly rate plus 20%.

4. When there is no day shift and a second shift or third shift is established and mutually
agreed to by the Employer and the Union, the following conditions shall prevail. The second
shift shall be established on an eight (8) hour basis The third shift shall be established on an
eight (8) hour basis The second shift shall receive the base hourly rate plus 15%. The third
shift shall receive the base hourly rate plus 20%.

5. When an irregular shift must be established, the percentage premium shall be 15%
above the base rate.

6. The percentage premium, when added to the base rate, shall be termed the regular
hourly rate. Shift hours for the second and third shifts shall be such as to conform to the day
shift and in no case shall an employee work on more than one shift within a 24 hour period

7. Separate safe and suitable rooms or lockers for the security of the employees' tools
and clothing shall be provided for the employees of each shift.

8. When the Department of Labor does not include the shift premium in the prevailing
wage rate schedule, the shift work premium will be waived

9. All time worked before and after a regularly established shift shall be paid at the
applicable overtime rate. When a portion of a regular established shift works into Saturday,
Sunday or a Holiday, that time worked shall be paid at the established shift rate.

ARTICLE XXII
GENERAL WORKING CONDITIONS:

1. The Employer shall provide a comfort station on the job to conform with the particular
community's health laws where the job or shop is located; provide sanitary drinking cups and
water, which shall be iced between May 1 through October 1, as well as a suitable tool house
with a lock. Suitable heating equipment shall be furnished for the shanties during the months of
the year when heat is required Tool sheds shall not be used as a storeroom for any purpose. lt
shall be kept clean and be of adequate size for the employees to eat their lunches Where the

26

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 40 of 130 Page|D: 40

employees' tools are stored on the job, they shall be stored in the premises designated by the
Employer. The Employer shall be responsible for the loss of each employee’s tools from fire or
breaking and entering of any tool shed or shanty. No claim shall be made unless the aggregate
loss of tools from fire or breaking and entering of any tool shed or shanty suffered by all
employees on the job exceeds $25.00 overall. The liability of the Employer shall be limited to
$500.00 per employee for carpenter tools and $1,250 per employee for millwright tools The
employer will issue a hard hat, safety glasses and all safety equipment. Any additional issue of
safety equipment will be paid for by the employee, unless stolen or worn out.

2. Where the Employer requires an employee of the Union, to use the employee’s car on
the Employer's business the employer will provide public liability coverage for the use of such
vehicle while the employee is using that vehicle for the Employer's purposes Failure to so
provide shall constitute an automatic breach and the Union may exercise its privilege of
canceling the agreement on twenty-four (24) hours written notice.

ARTICLE XXIIl
WORKING HOURS AND HOLIDAYS:

1. Eight (8) hours shall constitute a day's work. Starting time may be flexible from 6:00
a.m. to 9:00 a.m. as mutually agreed to by the Business Agent and Employer. One half (‘/z) hour
for lunch, in the shanty, from 1 1200 a.m. to 1:00 p.m. lt is expressly understood, however, that
while concrete is being poured employees covered hereunder who are attending forms may be

given the thirty minute lunch period anytime from 11:00 a.m. to 1:00 p.m., at the discretion of
the Employer.

2. Five (5) days shall constitute a week's work, Monday through Friday inclusive. Four
(4) ten hour days may be worked, when mutually agreed, Monday through Thursday at straight
time pay. Friday shall be used as a makeup day at straight time for days lost due to inclement
weather or for other mutually agreed reasons lf Friday is not a make-up day, all hours worked on
Friday shall be paid at time and one-half providing there was work and the carpenter worked all
four of the previous working days lf a carpenter does not work 40 hours during the work week
prior to the Friday premium day and providing there was work for the carpenter, then all time up
to 40 hours shall be paid at straight time. ln all other instances five eight-hour days shall be

worked Monday through Friday at straight time pay. At no time shall the above be utilized to
circumvent l-loliday pay.

3. Upon mutual agreement by the Employer and the Union, when during the course
of a normal work week of eight-hour days from Monday through Friday, 36 hours or less are
worked strictly due to weather conditions or an otherwise mutually agreed circumstance, the
employing contractor has the option of working Saturday at straight time, not to exceed a
forty-hour (40) work week. Hours over the forty-hour (40) work week worked on a Saturday
will be paid at time and one half. ln the event other trades are working on Saturday for time and
o_ne half, Carpenters will also be paid at time and one half.

27

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 41 of 130 Page|D: 41

4. Where a four ten-hour day schedule is established on ajob, and 36 hours or less are
worked due strictly to weather conditions or otherwise mutually agreed circumstances Friday

may be used as a make-up day for such hours lost at straight time up to 40 hours and the
applicable overtime rates for all time over 40 hours

5. Any work performed outside the aforesaid hours or on Saturday or Sunday and the
following Holidays shall be considered overtime and paid accordingly: New Year's Day,
Presidents Day, Memorial Day, Fourth of July, Labor Day, Presidential Election Day, Veterans’
Day, Thanksgiving Day, and Christmas Day. ln the event a holiday falls on a Sunday, the
following Monday shall be observed as the holiday. The overtime rate Monday through
Saturday shall be time and one-half; Sunday & Holidays shall be double time.

6. 1n the event some other craft has a different holiday than those designated herein, the
contractor shall endeavor to plan his work so as to minimize its impact to avoid a forced holiday.

7. New hires shall report at 8:00 a.m., the established starting time, unless an earlier
start is otherwise agreed upon, provided the contractor has called the union hall prior to 8:00 a.m.

on the preceding day. Late arrivals will begin work and be paid from 9:00 a.m., 10:00 a.m. or
whatever is appropriate.

8. Any employer who requests an employee through the referral procedure to work on
the same day the request is made by the Employer shall pay that employee from the mutually
agreed starting time of that day.

9. No work shall be performed by employees covered by this agreement on Labor Day
except in the case of emergency and by permission of the Union. lt is agreed that overtime is
undesirable and not in the best interests of the industry or the employees Therefore, except in
unusual circumstances overtime will not be worked Where unusual circumstances demand
overtime, such overtime will be kept at a minimum. Prolonged use of overtime will be
permitted only with the agreement of the Union and the Employer. Whenever any employees

are required to work more than two hour’s overtime, a half hour eating period shall be provided
with pay at the applicable rate.

ARTICLE XXIV
PAYMENT OF WAGES AND FRINGES:

1. Employees shall receive their wages in cash or by check, when allowed as herein set
forth, on thejob in a closed envelope which shall be plainly marked as to each employee’s name,
the hourly rate, number of hours deductions for vacation, dues and the various taxes such as
unemployment, social security and temporary disability. The envelope shall show the gross
amount of wages the employer’s name and address The Employees shall be paid prior to the

28

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 42 of 130 Page|D: 42

end of the established weekly pay day, or an earlier day if the regular pay day falls on a

recognized holiday when the banks are closed Two (2) days back pay may be withheld by the
Employer for each weekly pay.

2. Permission to pay by check must be requested in writing by the Employer to the
particular Council involved After consideration of such request the Union shall notify the
Employer if payment by check is granted

3. When payment by check is permitted, the Employer must comply with the
requirements of state law, including N.J.S.A. 34:1 1-4.2 requiring that provisions be made to cash
checks locally without reduction in amount.

4. All members of the Associated Construction Contractors of New Jersey and its
affiliated local Associations throughout the State who have assigned their bargaining rights have
submitted such a request and each employer member thereof has been approved by the Union. lt
is also understood that Payroll checks must be bonded and employees paid in cash when

terminated, however, this rule does not apply to the Associated Construction Contractors of New
Jersey and members of its affiliated local associations

5. Fringe benefits must be paid weekly by check to the Shop Steward on the job and
delivered to him with the necessary fringe benefit submission forms fully completed, unless
permission to submit same by mail directly to the Fund Office is granted by the Trustees of the
various funds All members of the Associated Construction Contractors of New Jersey and its

affiliated organizations have been granted permission to submit payment and forms by mail to
the various funds on a monthly basis

6. The Business Agent or the Steward shall have the power to examine the pay of any
employee.

7. By mutual agreement between the carpenter and the employer, the employer may pay
wages by direct deposit to the carpenters’ bank account.

8. The Union shall not restrict the use of electronic or mobile payroll systems

9. Any contractors working in New Jersey from other states must pay unemployment
disability and state income tax to the proper New Jersey agencies Contractors who were
domiciled in a city or municipality that has a wage tax will not be permitted to apply such
deduction working on projects within a city or municipality that has no applicable tax.

»-¢»

29

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 43 of 130 Page|D: 43

ARTICLE XXV
LAY-OFF:

l. Employees who have been employed on ajob four (4) or more days shall receive one
(1) hours’ notice of discharge at which time they shall receive their pay.

2. The Shop Steward shall be notified of all layoffs When employees are required to
Wait for their wages after lay-off time, they shall be paid for every hour or half hour at time and
one-half the hourly rate of pay. ln the event a carpenter is dispatched that does not meet with the
employer’s required skills/certifications that carpenter can be laid off after four hours on the first
day only and a written notice shall be submitted to the Northeast Regional Council of Carpenters’
Union dispatch office outlining the employer’s reasons for discharging the employee. lf direct

deposit is established and agreed to by the carpenter and the employer, upon layoff, the employer
must send for direct deposit within 24 hours of layoff.

ARTICLE XXVI
UNION'S RIGHT TO STRIKE DELINQUENT EMPLOYERS:

l. A Local Union or Regional Council is granted an absolute right to strike the job of
any delinquent Contractor and shall be under no compulsion to return any employees to
employment with such Contractor until all delinquencies are completely paid up with legal or
other costs of the Funds related to said delinquencies The Union may terminate this Agreement
as a result of the delinquencies with said delinquent contractor. These shall be exceptions to
Article XVlll, Grievance and Arbitration Procedure, under this contract. Where such action is
necessitated as a result of the delinquency of any Contractor in the payment of wages or of any
of the fringe benefit payments set forth elsewhere in this Agreement, such delinquent Contractor
shall be required to pay the striking employees’ wages for each day on strike, for a period not to
exceed three (3) days prior to their return to employment for such Contractor and shall not return
until delinquency is satisfied or back payment arrangement agreed upon, The aforesaid payment
shall be limited to wages and does not include payments to any fringe benefit fund

2. The Trustees of the respective Funds shall maintain appropriate actions in law or in
equity, to collect the proper amount of contributions due, for an accounting of, or for any other
appropriate relief. Should legal action be required in order to effect collection of the money
owed by the Contractor, or to effect an examination of his books and records the Contractor
shall be responsible, in addition to the money owed, for attorney's fees and disbursements
incurred, court costs plus interest at the rate of twelve percent (12%) per annum on all money,
even though actual legal proceedings have not been begun.

3. The Trustees of the respective Funds may require an Employer with a record of
delinquencies or an Employer with no previous record of payments to the fringe benefit funds to
post a surety bond obtained from a carrier licensed to do business in the State of New Jersey or

30

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 44 of 130 Page|D: 44

cash escrow with the Trustees prior to the commencement of any work by said Employer. Such
bond shall be in the amount determined by the Trustees but not less than $5,000.00 and must
guarantee the payment of Fringe Benefit payments required under this Agreement to all
employees within the unit. A copy of such bond shall be furnished to the Union before the
commencement or re-commencement of any work by such employees or the escrow fumished.

The attorney’s fees referred to above agreed upon as follows:

WITH OR Wl'I`HOUT SUlT
27 '/z% of the first $750.00
22 '/z% over $750.00
(Minimum $25.00 each fund)

All disbursements and expenses including arbitration fees are additional.

4. lt is further agreed that the Trustees of any Fringe Benefit Fund or an alleged
delinquent employer may request arbitration of any alleged wage or fringe benefit fund
delinquencies and arbitration must be heard within thirty (30) days after such request. The
decision of the arbitrator shall be final and binding. The arbitration shall be heard in offices of
the applicable Carpenter Funds or in the office of the counsel for the Funds and shall be in
accordance with the rules of the New Jersey State Board of Mediation. ln order to expedite such
hearing, a Permanent Arbitrator is herewith designated and approved Said Permanent
Arbitrator is .1. J. Pierson, The Permanent Arbitrator shall serve for a period of one year and
shall be subsequently reappointed yearly thereafter upon affirmative vote of the Fund Trustees

5. All provisions with respect to any local fringe benefits funds that are in conflict with
the foregoing shall prevail.

ARTICLE XXVII
INDIVIDUAL EMPLOYEE RIGHTS:

Each Employee in the bargaining unit individually reserves the right to cancel his services
of labor on any job where non-union journeymen or apprentices are employed for a period

exceeding the seven (7) days after which they may be required to become members of the Union,
pursuant to a valid Union Security Contract.

ARTICLE XXVIII
WAGES AND FRINGE BENEFITS:

1. The schedule of hourly wages and fringe benefit contributions Attached hereto as
Appendix "A" shall be applicable during the term of this Agreement;

31

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 45 of 130 Page|D: 45

2. FOREMAN: shall receive 15% over thejourneyman's rate.
3. GENERAL FGREMAN: shall receive 30% over thejourneyman's rate.

4. The Union has the option of applying any amount of wages to a vacation fund,
check-off or dues The Employer agrees to make such deductions and to direct payment of same
to such offices as may hereafter be requested by the Union or Trustees of any such fund

5. lt is agreed that the parties may, during the term of this agreement, exercise the option
to convert any part of the wage package as payments to any fringe benefit program.

6. There will be one uniform schedule of wages and fringe benefits including dues
check-off and other employee deductions for the Union.

7. Any Vacation monies which may be required to be paid to the New Jersey Carpenters
Vacation Fund are subject to the Trust Agreement governing the Fund and to the Vacation Plan
adopted by the Trustees, under both of which forfeitures may be used to pay expenses of the

Vacation Fund, to guarantee to employees receipt of deductions made from the employees' pay
and to pay interest on employeesl accounts

8. Apprentices shall be paid the following scale of wages:

1st Year 40% of thejourneyman’s rate
2nd Year 55% of the joumeyman’s rate
3rcl Year 65% of the joumeyman’s rate
4m Year 80% of thejourneyman’s rate
5th Year 90% of thejourneyman’s rate

and after the fifth year and completion of Apprentice School, the full Journeyman's rate. The
working hours of an apprentice shall be the same as those of journeymen except that the

apprentice shall be guaranteed an eight (8) hour day on any day on which the job works for the
first year of apprenticeship

An apprentice working at rates based on the previous schedule shall continue at those rates until
his/her next anniversary date for an increase at which time he/she will be subject to the revised
schedule.

The revised wage schedule shall not apply to the Millwrights Millwright apprentices shall be
bound by the previous wage schedule, as follows:

lst 6 months 40% of the joumeyman’s rate
2nd 6 months 45% of thejourneyman's rate
3rd 6 months 50% of thejourneyman's rate
4th 6 months 55% of thejourneyman’s rate

32

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 46 of 130 Page|D: 46

5th 6 months 60% of the joumeyman’s rate
6th 6 months 65% of thejourneyman's rate
7th 6 months 70% of the joumeyman’s rate
8th 6 months 75% of thejourneyman's rate
9th 6 months 85% of thejourneyman’s rate
lOth 6 months 95% of thejourneyman’s rate

Association members shall have the ability to request apprentices at a 1 to 3 ratio.

ln the event a contractor has 3 apprentices one of those apprentices shall be either a 4th or 5th

year. On larger crews it is agreed that there will continue to be a contingent of 4th and 5th year
apprentices mixed in with the ratio.

lt is in the best interests of all parties that apprentices will not be solely dedicated to routine tasks
such as loading/unloading material, fire caulking, or insulating for long periods of time that
would infringe on their ability to obtain a well-rounded education while working on job sites

Union representatives and the contractors will work together to insure apprentices get proper
well-rounded OJT (on thejob training).

ARTICLE XXIX
LABEL:

All employees as individuals who work under the terms of this Agreement reserves the
right to recognize the existence of or non-existence of the label of the United Brotherhood of

Carpenters and Joiners of America on all materials supplies and equipment which they install or
erect.

ARTICLE XXX
FOREMAN CARPENTERS & MILLWRIGHTS:

All reference to Carpenters in this article will duly apply to Millwrights

1. Where there are 2 or more carpenter employees on the job, there shall be a
foreman.
2. Where there are two (2) or more millwright employees on the job, there shall be a

foreman. Thereafter, the determination of the number of foremen and general foremen are the
sole responsibility ofthe employer.

3. The first crew of employees shall not exceed 20 employees exclusive of foremen.

4. At such time as the 21 st employee is employed, there shall be two foremen.

33

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 47 of 130 Page|D: 47

5. A third foreman shall be hired at any time but no later than such time as the 36th
employee shall be employed, at which time one of the three foremen shall be designated a
general foreman, and thereafter additional foremen shall be hired with the employment of the
46th employee, 56th employee, etc., in multiples often.

6. All foremen shall be "working foremen" at the discretion of the employer.

7. On jobs exposed to inclement weather conditions the duration of which jobs shall be
of 10 or less working days exclusive of days lost by reason of inclement weather, and where there
are less than 3 carpenters employed thereon, the foreman shall not receive pay for intervening
inclement weather days or holidays ln the event that such jobs exceed 10 actual working days
exclusive of holidays and days lost by reason of inclement weather, the foreman's usual pay
requirements shall be retroactive to the commencement of thejob,

8. Except as provided for in paragraph six (6) above, all foremen, including the general
foremen, shall be paid for the prevailing regular weekly basis for all normal working days
between the initial date of employment and the termination date of employment, holidays and
inclement weather days included, provided however that all foremen must report to work every
day within the work week unless otherwise directed by the Employer. All overtime worked by
foremen shall be compensated for at proper overtime rates

ARTICLE XXXI
MARKET SHARE EXPANSION ADDENDUM

All members of the Associations who are signatory to this Agreement may utilize the
Market Share Expansion Addendum for the scope of projects defined therein, subject to the
exclusions so noted All terms and conditions of this Collective Bargaining Agreement shall

apply, except as modified by the Work Rules and Conditions defined in the Market Share
Expansion Addendum.

ARTICLE XXXII
FRINGE BENEFIT FUNDS:

l. The Employer acknowledges the fringe benefit funds (collectively known as the
"Funds") that have been created by prior collective bargaining agreements and include the New

Jersey Carpenters Funds the New Jersey Carpenters Apprentice Training and Educational Fund,
and the New Jersey Carpenters Contractors Trust.

2. Each of the Funds is managed by an equal number of Employer and Union designated
Trustees in accordance with Agreement and Declarations of Trusts which govern the operation of

34

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 48 of 130 Page|D: 48

the Funds Any Employer party to this Agreement and not a member of the Association agrees
that the lEmployer Trustees shall represent it on the Boards of Trustees of the Funds

3. The Funds shall be governed by the relevant state and federal laws in a manner

consistent with the purpose of remaining tax-exempt employee benefit funds as approved by the
lntemal Revenue Service.

4. Any Employer party to this Agreement explicitly and expressly agrees to all of the
terms and conditions of the Agreements and Declarations of Trust governing the Funds and the
Plans relating to each Fund as ifthese documents were set forth at length herein.

5. Notwithstanding the termination of this Agreement at any time in the future and
pending negotiations for a new agreement, each Employer agrees to continue to pay to the
respective Funds if any Employees represented by the Union are in their employ, contributions
on behalf of such Employees in an amount not less than as stipulated herein.

6. lf any Employer defaults in the payment of his contributions to the Funds as
stipulated herein or is in violation of the rules of collection set by the Trustees of the Funds the
Union may consider such defaults as a breach of this Agreement and may terminate this
Agreement as to such defaulting Employer.

ARTICLE XXXIII
TRAINING, SAFETY & ADVANCEMENT FUND:

l. The parties to this Agreement agree to continued funding of a Training, Safety and
Advancement Fund (TSA) pursuant to the requirement of the Labor-Management Relations Act,
the Intemal Revenue Code and all applicable laws and the agreement of parties for the purpose,
in all lawful ways of promoting the increase of commercial, institutional, public, industrial
building and housing construction throughout the State of New Jersey and the adjoining areas
within the territorial jurisdiction of the unions by providing building owners architects
engineers builders contractors private and public funding institutions and agencies government
agencies and any others directly or indirectly with the building construction industry,
information, data and other information to communicate the advantages of sound, durable and
economical construction that will provide a high degree of service, utilization and benefit to the
public by the utilization of union affiliated contractors The purpose of the Fund shall be to
foster and promote the continued utilization and expansion of union construction, particularly

utilizing union members of the carpenters union, in prospective projects throughout the State of
New Jersey.

2. Effective May 1, 2016 and continuing thereafter, each Employer bound by this
Agreement shall contribute $.28 per hour for each hour of work covered by this Agreement to the
Training Safety and Advancement Fund, which shall be allocated to the UBCJA National Safety

35

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 49 of 130 Page|D: 49

and l-lealth Programs ($.10) and the Building Contractors Association of New Jersey and Drywall
& lnterior Systems Contractors Association lndustry Advancement Fund ($.18). The Northeast
Carpenters Fund office shall collect and distribute such funds

3. Although the above contribution is designated a "contribution" it is expressly
understood and agreed that the said sum payable to said TSA is not intended to be and is not a

contribution to employees and no employee of Employer has any proprietary interest in said
funds

4. The parties hereto do hereby establish the Carpenters Contractor Trust NY/N.l (CCT
NY/NJ) pursuant to an Agreement and Declaration of Trust. The CCT NY/NJ shall be a
labor-management committee established under the Labor Management Cooperation Act of
1978. The terms and conditions of the Trust shall be mutually agreed to by the Union and the

Associations. There shall be equal representation of both labor and management on said
committee.

ARTICLE XXXIV
SAFETY REGULATIONS:

1. All employers and employees shall be required to abide by all Federal, State and
Local safety regulations including but not limited to all OSl-lA regulations All covered
employees shall abide by the employer’s safety regulations A joint Safety Committee of Labor
and Management shall be established to develop the necessary programs to implement the above.

2. Labor and Management agree to OSHA 30-Hour Training as necessary and the union
will work toward having all carpenters trained by the end of this contract’s duration.

3. On buildings of seven (7) stories or higher, a safety-approved personnel elevator and
a qualified elevator operator shall be provided by the employers

4. The Joint Safety Committee will develop a program for signatory contactors for the
goal of maintaining a safejobsite. At the request of the Employer members on said Committee,
an individual from the Committee will be assigned to investigate Workers Compensation claims
and to make recommendations if training is warranted to avoid future work place accidents

ARTICLE XXXV
LAYOUT WORK:

l. The carpenter shall drive all stakes, erect all braces and batter boards and do all layout
with transit, level or any other means for the purpose of, but not limited to, locating machinery,
equipment, bridges footings foundations floors walls bolts columns partitions door bucks
curbs manholes, excavations etc.

36

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 50 of 130 Page|D: 50

2. On largerjobs such as power plants dams, bridges housing, projects or any otherjob
where it is necessary to have a full time crew for layout, line or grade work, the following will
apply:

(a) A carpenter foreman or company supervisor shall supervise and direct
members of the unit on any one job. He shall be directly responsible for the layout from
specifications and plans to the direction and actual performance of the layout. He shall read
plans and specifications make sketches for performance of layout, develop and maintain survey
records do the necessary computations control the layout of the job and be able to do the
required duties of any member ofthe unit. He shall direct employees in the unit.

(b) Carpenter journeyman under the directions of a carpenter foreman or
company supervisor shall perform layout and run the instrument in a party. They shall set up,
operate and make minor adjustments read plans and sketches and keep surveying records

( c) Carpenter journeyman or apprentices if available, shall hold the rods and
generally assist in doing layout.

3. The Union agrees to include in its Apprentice and .lourneyman Training programs
instructions in the use of the transit, level, theodite, piezometer lazer when used as an instrument
and other related instruction in the field of layout, line and grade work so that a sufficient number
of properly trained employees will be available to the employer at all times

4. lt is agreed that the aforementioned layout work will be assigned to employees
covered by this Agreement and not to any other craft.

5. The contractor reserves the right to employ a Licensed Professional Engineer or Land
Surveyor for establishing basic location of buildings for making certified surveys and for
protecting the employer from liability for improper layout.

6. lt is understood the Union will allow mobility or freedom of movement within the
State of New Jersey for layout personnel or crews lt is further agreed that the size of the layout
crew will be determined by the employer. The Union does not concede any rights it may have
now or in the future to perform layout work on off-site roads or to represent those who do. lt is
however, not the intent of this Agreement to cover road work. lt is understood that bridges or

other structures built along the roadway where employees are employed are not to be considered
road work,

7. lt is further agreed that said tasks may be performed to the same extent, and under the
same circumstances and under the same direction as in the past, by the employer or his
management personnel.

37

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 51 of 130 Page|D: 51

ARTICLE XXXVI
MISCELLANEOUS:

1. All employees shall receive a ten-minute coffee break in the morning.

2. Tools supplied by the Contractor shall be returned by the employees using same or by
employees that are assigned to this duty by the Employer.

3. A five-minute clean-up time to be allowed before the scheduled lunch and quitting
time for covered employees

4. When employees are requested to work in foul weather, or conditions caused by
same, foul weather gear shall be provided by the employer (Jacket, Pants & Boots).

5. The union shall make every effort to comply with owner or contractor mandated drug
testing and/or background screening requirements

6. The Union, in cooperation with the Management and Labor Trustees of the Carpenter
Benefit Funds shall implement a program to provide to management and retain for its records
the necessary forms required by agencies of the Federal Government in connection with referral
of apprentices journeymen and foremen by the Union.

7. No project labor agreement (PLA) may supersede this agreement or any of its
provisions or articles without the mutual consent of the parties Further adding that a
representative of the Employer Associations may participate in any PLA negotiations

8. Carpenters and millwrights will be able to perform duties as assigned by the
employer.
9. ln the event of false/positive drug testing resulting in retesting, if the employee’s

results are found to be negative, the employee will be compensated for lost work.

10. A committee consisting of Labor and Management representatives shall be
established to develop a Drug and Alcohol policy and program which will provide for testing
of current employees pre-employment testing and random testing. The policy and program,
once it is adopted, will be part ofthe Collective Bargaining Agreement.

1 1. Any employee working under the terms and conditions of this Agreement is not
entitled to paid sick leave established under a state, county, city or local ordinance provided

that said ordinance excludes employees working under the terms and conditions of a collective
bargaining agreement.

-¢¢»

38

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 52 of 130 Page|D: 52

ARTICLE XXXVII
PICKET LINE:

The Employers' employees represented by the Union, reserve the right to refuse to cross
any other Union's legal picket line and also reserve the right not to cross any illegal picket line
where doing so might result in the infliction to them of bodily harm or where such result is
reasonably to be anticipated or where threats of a verbal nature are made, from which they may
reasonably infer that they may suffer bodily harm or damage to their property and neither of such
refusals shall make the Union or its representatives or the members of the Union responsible in

law or in equity or before any Federal or State Administrative Agency having jurisdiction over
the subject matter.

ARTICLE XXXVHI
ACCIDENT OR SICKNESS:

Should any employee be taken sick or meet with an accident while at work, the employer
shall see that he is properly cared for. The shop steward shall take charge of his tools during his
absence and notify the Business Representative. This is to be done on the employer’s time;
however, the steward shall do so at the least possible loss of time. Any employee who is hurt on
thejob and has to leave shall be paid for the full day.

ARTICLE XXXIX
CALL OUT PAY:

1. Any employees reporting to the job and not being put to work for any reason other
than inclement weather or circumstances beyond the control of the employer shall receive one (l)
hour pay. Employees who start work shall be guaranteed pay to the next half hour if work is

stopped Such guarantees shall be applicable to shift work also. The employee must remain on
thejob during this time he is being paid

2. Any new employee reporting for work at any time in the morning after agreed to
starting time shall be guaranteed four (4) hours work, weather permitting work. lf a new
employee starts or continues to work in the aftemoon, he shall be guaranteed eight hours work
under all circumstances ln no case shall employees put their tools on the job in advance of being
hired This shall not apply to a temporary layoff when the same employees are later put to work
nor if the employees who are regularly employed are absent on the previous day. After making a
determination not to work, the employees shall leave the job immediately following the time for
which they had been guaranteed work, as per Article XXlll, No. 6.

3. There shall be no penalty on the employees for any decision not to work because of
weather. This shall not apply to emergency work or employees working undercover at said time.
Emergency work shall mean that work which would be performed in order to prevent danger to

39

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 53 of 130 Page|D: 53

life or property.

ARTICLE XXXX
RECOGNITION OF HEAVY AND HIGHWAY
WORK COVERED:

l. This agreement shall cover all road, railroad, highway and heavy construction. Heavy
construction is defined as: construction and alteration of sewage disposal plants filtering plants
all work performed under compressed air, offshore plants offshore terminals foundations pile
driving, pile capping, forms and similar activities piers abutments retaining walls viaducts,
water crossings pertaining to pipeline work, shafts tunnels subways track elevations elevated
highways reclamation projects sanitation projects aqueducts, irrigation projects water power
development, hydroelectric development, transmission lines locks and dams

2. In addition to all aforementioned articles of this agreement, the following conditions
shall apply to the work outlined above:

A. Lying within the jurisdictional boundaries of the Northeast Regional Council of
Carpenters all layout duties for any highway project shall be as follows:

(aa) The survey crew shall lay out and stake the base line and bench marks of the
project involved They shall further locate horizontally and vertically each structure and its
significant parts on such project.

(bb) The day to day layout necessary to construct forms and locate necessary points for
line, elevation and anchor bolts from original points is the work of the Carpenters.

(cc) The Employer agrees that the transit and level are tools of the construction trades

and will furnish same to the employees when needed for the performance of work normally
performed by the employees

B. Thejurisdiction over the erection of earth walls and sound walls shall be determined
by area practices and contractor assignment; the area being the seven southern-most counties in
New Jersey, starting with the northern most border of Burlington County.

C. By mutual agreement, the starting time may be flexible from 6:00 a.m. to 9:00 a.m.
with a flexible one-half hour lunch period that will take place in the time frame that begins three
hours after the start of the work day and ends two hours prior to the end of the work day.

D. The employer shall assign work on the basis of traditional work jurisdiction lines lt
is however, recognized that on some jobs effective production will require the use of composite
crews When such circumstances exist and the other basic trade unions have agreed, by mutual

40

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 54 of 130 Page|D: 54

agreement the employer shall discuss the work involved and the make-up of the crews on the
basis of the amount of work involved for each union. ln the performance of such work, all
employees will perform the work they are assigned

ARTICLE XXXX[
RECOGNITION OF INTERIOR SYSTEMS WORK COVERED:

1. The Employer agrees to recognize that this agreement shall cover the installation of
all materials and component parts of all types of ceilings regardless of their materials
composition or method or manner of their installation, attachment or connection, including but
not limited to the following items: all hangers support components cross furring, stiffeners
braces all bars regardless of material or method of attachment, all integrated gypsum wall board
ceiling heat panels or wall board panels to receive radiant heat fill, all main tees splines wall

and ceiling angles or moldings, all backing board and all finish ceiling materials regardless of
method of installation.

2. All work in connection with the unloading, handling, installation erection and/or
application of all materials and component parts of moveable, demountable or stationary, walls
and partitions regardless of their material composition or method or manner of their installation,
attachment or connection, including but not limited to the following items: all floor and ceiling
runners studs stiffeners cross bracings fire-blocking, resilient channels furring channels doors
and windows including frames casing, moulding, base accessory trim items gypsum drywall
materials laminated gypsum systems backing board, finish board, gypsum fireproofing of beams
and columns gypsum fireproofing of chases, sound and thermal insulation materials fixture
attachments including all layout work, preparation of all openings for lighting, air vents or other
purposes and all other necessary or related work in connection therewith.

3. In addition to all aforementioned articles of this agreement, the following
conditions shall apply only to the work outlined above:

A. Foreman: The selection of the foreman shall be the sole responsibility of the
Employer. The foreman shall be the first and last employee on the job. The foreman shall give
orders directly to the employees The determination of the size of work force to be supervised
lies exclusively with the Employer. The foreman shall carry out his duties as a representative of
the Employer and may work with his tools so long as he is a member in good standing of the
United Brotherhood of Carpenters and .loiners of America.

B. Make-up Day: ln the event conditions on the job, beyond the reasonable control of
the Employer, prevent the work from proceeding on any regular workday (Monday through
Friday), the Employer and the Union shall have the right due to inclement weather or other
mutually agreed upon reasons to a make-up day on Saturday at straight time wages

41

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 55 of 130 Page|D: 55

C. When work to be performed in occupied buildings is of such a nature that it is not
appropriate or practical during the regular work days such as renovation, alteration and
modernization; such work shall be performed at the time suitable, designated by the owner,
Contractors utilizing this provision shall notify the Union prior to commencing work, Such
employees shall receive their regular hourly rate Working seven and one-half (7 '/z ) hours and
being compensated for eight (8) hours’ work. When any employee works over seven and
one-half (7 '/z) hours under these conditions in any 24-hour period, the time worked shall be
considered overtime and such compensation shall be at one and a half times the regular rate of
pay.

D. ln the event that a majority of the other related construction trades on the job have a
different or longer workday than the Carpenters’ workday under the applicable agreement, the

Employer may, by consultation and agreement with the Union, conform the workday to the other
trades without payment of premium wages

E. When more than one shift is required, the first shift shall be at regular rates of pay.
The second shift shall work seven and one-half (7 l/z) hours and receive eight (8) hours’ pay and
the third shift shall work seven (7) hours and receive eight (8) hours’ pay. No employee shall be
required to work more than one shift during a 24-hour period at shift rates

ARTICLE XXXXII
RECOGNIT!ON OF FLOOR LAYING AND FINISHING

1. The Employer agrees to recognize that this agreement shall cover any and all methods
for the installation and removal of the following: carpet, carpet tile, wall carpet, linoleum, wall
linoleum, cork, matting, protective wall matting, cushioned wall covering, lino-tile, rubber tile,
tread-like tile, sheet vinyl, vinyl tile, and all other tiles all resilient floor coverings new or old,
any related products customarily installed on any vertical, horizontal or any other surface: tile
composed of marble or synthetic chips embedded in resin, needle punched, tufted grass or
synthetic indoor/outdoor coverings all athletic track and court materials PVC-rigid type wall
and ceiling systems poured seamless flooring, rubber/vinyl, or similar type wall base, the
cleaning of carpets laying of all hardwood floors nailed or mastic set, parquet and wood type
tiles and block floors, acrylic impregnated and radiated wood flooring, and all types of epoxy
resin installations engineered floors and other laminated floors the sanding and finishing,
game lining, striping, lettering, logoing screeing, and recoating of hardwood floors, the staining,
dyeing, polishing and waxing of concrete floors, the preparation of all existing floor and wall
surfaces whether pumped, poured or troweled or mechanical preparation, as required to prepare
for finished floor or wall covering or in any other manner to correct cracks roughness,
indentations unevenness, leveling, transitions and the like; and the fitting of edge strips on steps
and at openings for the protection of all aforementioned floor, wall and ceiling coverings
Channel, stair nosing and carpet edge to receive electric tubing in conjunction with floor
products the cleaning and waxing and all types of temporary protective cover of all flooring

42

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 56 of 130 Page|D: 56

required at the time of installation, the handling, lifting, stocking, unloading or moving of any
flooring or floor wall, or ceiling covering materials on the job site, and all other work pertaining
to installation of carpet, wood, resilient and similar type floor coverings Self-leveling
engineered cement and any other product for this application, use of shot blast machines to prep
slabs game lines and art work applied on hardwood floors and all sanding and finishing, resilient
terrazzo tile, removal of all flooring materials for installing new floors including operation of all
machinery for this purpose. The surfacing and resurfacing of sports floors and game courts (i.e.
Basketball, Volleyball, Hockey, Tennis, Running Tracks Multi-Use and Playground) to include
the layout and application of gaming lines for interior and exterior applications The use of
applicators (associated equipment & accessories) to mix and/or spread the coatings of material.
The preparation of the surface to receive these coatings (patching, sanding, washing).

2. ln addition to all aforementioned articles of this agreement, the following conditions
shall apply only to the work outlined above:

A. ln order to be recognized as a qualified Employer and eligible to sign the Agreement,
said Employer must have an established place of business financial responsibility and employ at
least one mechanic. The place of business must be investigated by the Business Representative
and upon his recommendation that the Employer satisfies the criteria specified in this Agreement
and upon approval by the Northeast Regional Council of Carpenters the Employer shall be
considered eligible to sign this Agreement. Associate companies partnerships corporations
persons or other entities shall be considered as one where the purpose is to avoid this provision.

B. A joint labor/management committee (hereinafter “Joint Committee”), consisting of
two representatives appointed by ACCN.I, two representatives appointed by the Floor Covering
lnstitute of New Jersey and four representatives appointed by the Executive Secretary/ Treasurer
of the Northeast Regional Council of Carpenters shall be formed to address contract issues and
meet on a quarterly basis By unanimous agreement, the Joint Committee shall have the
authority to implement contract changes within the term of this agreement.

C. The employees agree that when an installation is unsatisfactory, the Employer may,
within a period of ninety (90) days from the time of installation, report same to the Business
Representative of the Local Union who shall endeavor to adjust the matter. lf the matter is not
satisfactorily resolved, the Employer may provide written notice to the union. lf there are two or

more incidents with the same employee, the employee will be required to attend Training School
for a hands-on re-evaluation.

D. All mechanics shall own a complete set of hand tools required for the work as
follows:

(aa) First Year Apprentice: Tool Box, Hammer, #2 Philips Screwdriver, 1/4" Standard
Screwdriver, 5 in 1 tool, 100' Chalk Line, Fixed Blade Utility Knife, Carpet Knife, Knife Pouch,
25' Tape Measure, Pliers, Adjustable Wrench, Hand Broom, Patch Trowel 20" x 4", 6" Drywall

43

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 57 of 130 Page|D: 57

Knife, 1' x 8" Framing Square, 4" Razor Scraper, Base Adhesive Spreader, Razor Blade Supply
(utility blades carpet blades 4" razor scraper blades), Auto l_,ight Torch l-Iead, Propane Tank,
Tin Snips or Aviation Snips Pry Bar. The employer will supply the employee with Razor Blade
Supply (utility blades carpet blades 4" razor scraper blades) and Propane Tank.

(bb) Second Year Apprentice: Carpet Adhesive Trowel, Resilient Adhesive Trowel,

Dividers 2' Framing Square, Underscribes Carpet Seam Roller, Kicker, (PLUS ALL TOOLS
FROM THE FlRST YEAR APPRENTICE);

(cc) Third Year Apprentice: Top Cutter, Loop Pile Cutter, Stair Tool, Awl, White
Rubber l\/lallet, Carpet Wall Trimmer, Resilient l-land Seam Roller (PLUS ALL TOOLS FROM
THE FlRST AND SECOND YEAR APPRENTlCE);

(dd) Fourth and Fifth Year and Journeyworker STATUS: ALl_, TOOLS REQUlRED
FOR FlRST, SECOND AND THIRD YEAR APPRENTICE.

(ee) Tools may be inspected by the Employer on demand The Employee shall return
the Employer’s tools upon reasonable demand lf the Employee fails or refuses to return the
tools the Employer may withhold sufficient monies to compensate for the loss of the tools

(ff) No other mechanic or other Employee shall be required to transport bulky material in
his own automobile.

E. The Union shall appoint a competent journeyman as a Shop Steward Employers
who are members in good standing of the management bargaining associations signatory hereto
shall have a shop steward appointed from their contingent of employees provided those carpenter
journeymen are members in good standing of the local union signatory to this Agreement and are
regular employees of the Employer.

F. Employers who are members in good standing of the management bargaining
Associations and who have agreed to be bound by this Agreement shall be permitted full
portability of workers within all jurisdictions of the Northeast Regional Council of Carpenters for
all work covered under this agreement. The Local Union having territorial jurisdiction shall
have the right to supply a steward on eachjob.

G. Employers must submit monthly to the Union a list of all jobs awarded which shall
include the following: name of project, project location, name of general contractor/owner. lf
the contractor does not abide by this provision of the contract, they will void their rights to all
Association member provisions under this contract,

l-l. When an irregular shift must be established the percentage premium shall be 15%
above the base rate. lrregular shifts will be permitted if the end user cannot tolerate disruption
of its routine business activity.

44

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 58 of 130 Page|D: 58

l. All fringe benefits except the vacation fund, will be paid at a straight time package
rate for Local No. 251, covering the counties of Bergen, Essex, Hudson, l-lunterdon, Mercer,
Middlesex, Monmouth, l\/lorris, Ocean, Passaic, Somerset, Sussex, Union and Warren. All
fringe benefits shall be paid on a percentage of the gross wages for Local No. 251, covering the
counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester and Salem.

.l. The layoff provisions in Article XXV of this Agreement are not applicable to
Employers who are members in good standing of the management bargaining Associations and

who have agreed to be bound by this Agreement provided they are current with the payment of
their fringe benefit funds

K. The Market Recovery provisions are to be utilized by members of the Associated
Construction Contractors of New Jersey and the Floor Covering lnstitute of New Jersey for

"retrofit" work. The Company and the Union agree that with respect to this Article, the
following conditions shall prevail:

(aa) The hourly rate of pay for employees covered by the terms of this Article shall be
no less than 75% of the hourly rate established between the Union affiliates and the employees or

recognized employer agencies in the locality. The foreman ratio shall be determined by the
employer.

(bb) The Company may establish a shift starting time different than that provided for in
the applicable Local Union or Council Collective Bargaining Agreements.

(cc) The standard workday shall consist of eight (8) consecutive hours of work scheduled
between 12:01 a.m. and l 1159 p.m. with one-half hour designated as an unpaid period for lunch.

The standard work week shall be five (5) consecutive days of work, Monday through Saturday.
Sunday shall be paid at 1'/2 times the hourly rate.

(dd) All hours worked in excess of eight (8) hours per day, forty (40) hours per week, or
outside of regular shift, Monday through Sunday, shall be paid at the rate of time and one-half
(1‘/1) the hourly rate provided for in this Article. All work performed on holidays shall be paid

at the rate of time and one-half (1 l/z) the hourly rate provided for in this Article plus an additional
15% per hour. There shall be no shift premium.

(ee) The employer may, at its option, schedule the work for four (4) consecutive ten (10)
hour days, with the fifth (5“‘) day as a make-up day. On this schedule, all hours worked in
excess of ten (10) hours per day and forty (40) hours per week shall be paid at the rate of time
and one half (l l/z) the hourly rate provided for in this Article or as per federal or state law and or

any applicable Canadian law, and the same shall apply for holiday work, plus an additional 15%
per hour.

(ff) This Article is not intended to be utilized on new construction projects l-lowever,

45

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 59 of 130 Page|D: 59

should the company be in a position to bid on a new construction project that is non-union, the
Company may request use of this Article. Prior to the Market Recovery provisions being
utilized on a new construction project, a written request from the company, provided by the
Union, must be submitted to the Union’s Office detailing the reasons why this Article should be

used The Union, upon investigating said request, shall notify the Company whether the request
has been granted or denied

(gg) This Article and the Market Recovery provisions shall not apply to work performed

by the Company in New Jersey, if the project is subject to any local, state or federal prevailing
wage laws

(hh) Failure to comply with all reporting requirements shall void the ability of a
Company to utilize the Market Recovery provisions referred to in this Article.

(ii) The Joint Committee defined in Section 2, Paragraph B of Article XXXXII, shall
meet to establish a scope of work and a wage and fringe benefit package for a new material
handler designation and a scope of work and a wage and fringe benefit package for a new
maintenance designation prior to June 30, 2016.

L. Apprentices shall be indentured to the Union and shall serve five years in accordance
with the Apprentice Standards that are incorporated herein by reference. The promotion of
apprentices from year to year and the graduation to a mechanic shall be subject to the approval by
the .loint Apprentice Committee. Apprentices shall be paid the following scale of wages:

1st Year 40% of the joumeyman’s rate
2nd Year 55% of thejourneyman’s rate
3rd Year 65% of the joumeyman’s rate
4th Year 80% of thejourneyman’s rate
5th Year 90% of thejourneyman’s rate

and after the fifth year and completion of Apprentice School, the full Journeyman’s rate.

An apprentice working at rates based on the previous schedule shall continue at those
rates until his/her next anniversary date for an increase at which time he/she will be
subject to the revised schedule.

M. One apprentice shall be allowed to every two mechanics or major fraction thereof,
regularly employed l-lowever, there shall be no more than three apprentices subject to the
foregoing ratio on any onejob or project without the prior consent of the Union.

N. All new apprentices will be required to enroll in and successfully complete a
standardized training program. This program will be the INSTALL program as developed and
taught by the Carpenters lntemational Union or a similar program approved by the Joint
Committee and the Joint Apprentice Committee, ln addition to the indentured term outlined in
this agreement, all apprentices must complete the hours of work and corresponding levels in the
training program to receive increases in the scale of wages outlined

O. All graduating apprentices and existing journeymen must complete a continuing

-- 46

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 60 of 130 Page|D: 60

education regimen in order to receive any wage or benefit changes contemplated by this
agreement. This education may come from the lNS'I`ALL program or may be a Joint Committee
pre-approved program presented by manufacturers installation and service companies
educational institutions or similar organizations This continuing education should include
product, safety, equipment and installation training. The dates of certification and recertification
instruction will be tracked through a “smart card” that will be developed with the oversight of the
Joint Committee referenced in this agreement. Each employer will embrace the INSTALL
certification program and will be required to employ only employees that are certified l`NSTALl_,
floor covering installers The parties shall develop a means by which to provide a financial
incentive for journeyworkers to become certified Labor and Management shall continue to
work together to promote and enforce the requirements for lNSTALL certification, including
limiting the referral of employees who do not possess the appropriate certifications and working
to establish ample training opportunities for members to obtain said certifications

P. Knowing that ongoing programs to promote safety in the workplace and seminars on
the latest products and installation techniques are of the utmost importance to maintain a healthy,
skilled workforce, the Union strongly endorses and will give all needed support to ensure that its

members partake in a minimum of ten hours upgrade training and health and safety programs per
year to attain and/or maintain certification.

Q. For Local No. 251, covering the counties of Bergen, Essex, Hudson, Hunterdon,
Mercer, Middlesex, Monmouth, lvlorris, Ocean, Passaic, Somerset, Sussex, Union and Warren,

there shall be appointed by the Employer, a foreman for each job on which there are four or more
carpenters employed

For Local No. 251, covering the counties of Atlantic, Burlington, Camden, Cape May,
Cumberland, Gloucester and Salem, there shall be appointed by the Employer, a foreman for
eachjob on which there are four or more carpenters employed

R. All foremen shall be "working foremen" at the discretion of the Employer.

S. The Employer shall pay nine cents ($.09) per hour, for each hour worked per

employee to the lndustry Development Fund collected through the Northeast Carpenters Fund
Office.

ARTICLE XXXXIII
NO OTHER VERBAL AGREEMENTS:

lt is expressly understood between the parties hereto that all conditions governing the
relationship between the parties are set forth herein and that there are no gentlemen's agreements
or understandings of any kind supplementary hereto. lt is agreed that the parties will meet on a
regular basis to discuss the mutual problems of the industry and if necessary, and only by mutual
consent of Management and Labor, make any adjustments to this Agreement.

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 61 of 130 Page|D: 61

ARTICLE XXXXIV
AGREEMENT AND TERMINATION:

This Agreement shall become effective on the lst day of May, 2016 and shall terminate
on midnight April 30, 2019. At least ninety (90) days prior to the expiration date of this
Agreement, either the Union or the Association shall serve upon the other in writing a statement
incorporating therein any desired changes in wages hours of work, working conditions benefits
or any new proposals to be incorporated in a future Collective Bargaining Agreement to become
effective subsequent to midnight April 30, 2019. They shall, within thirty (30) days thereafter,
make every effort to commence negotiations prior to the termination of this Agreement.

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 62 of 130 Page|D: 62

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 63 of 130 Page|D: 63

STATE OF NEW JERSEY
In the Matter of Arbitration : Before: J. J. PlERSON, Esq.
: Arbitrator

Between
NORTHEAST REGIONAL COUNCIL
OF CARPENTERS, UBCJA (“Union”)
-and- : AWARD and ORDER
ANGELO’S CONSTRUCTION

(“Angelo’s”)

and : “Failure to Hire”
LLANOS DRYWALL LLC

(“Llanos”)

 

The undersigned is designated Arbitrator by the parties pursuant to Article 9 (Grievance &
Arbitration Procedure”) of the “Project Labor Agreement Covering Construction of 70 Columbus
Avenue, Jersey City, New Jersey Project" ("'PLA") to address the grievance submitted by the
Northeast Regional Council of Carpenters ("NRCC", “Carpenters"' or "Union"), alleging that
Angelo’s Construction, as a subcontractor to A.lD Construction, and Llanos Drywall LLC, as
subcontractor to Angelo’s failed to hire Member-Carpenters to perform bargaining unit work on the
Project pursuant to the terms and conditions of the PLA and the NRCC "Schedule A” Agreement
of the PLA.l Hearings were conducted on June 22"", August 5"‘ and October 15"‘ 2015 in Jersey
City, New Jersey, after due notice was given to the parties by the Arbitrator, to address the following:

M&
1. Whether the grievance was timely filed under the PLA?

2. lf so, Whether Angelo’s Construction and Llanos Drywall violated the PLA and the
Schedule “A” NRCC Agreement by failing to hire Carpenters under the PLA
procedures and by failing to compensate Carpenters for lost work opportunity? If so,
what shall be the remedy?z

 

1. For purposes of this matter, the “Schedule A” Agreement relates to the “Agreement between Northeast
Regional Council of Carpenters and Building Contractors Association of New Jersey and their affiliates and
Associated General Contractors of New Jersey.” (See also Footnote x)

2. Angelo’s argued that the remedy be limited to no earlier than “60 days prior February 20, 2015"?

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 64 of 130 Page|D: 64

Appearing for the Union: App_earing for Angelo’s:

Raymond G. Heineman, Esq. Alan I. Model, Esq.

Robert Satriano, Council Representative Angelo Ramos, Owner

Peter Gowling, Council Representative Anthony Buttino, former Shop Steward
Manny Ortega, Council Representative Jose Paz,

Anthony Abrantes, Council Representative Geida Sanlate (lnterpreter)

George Schreck, Council Representative
Paul Rolden, Business Agent, Laborers Local 3 Appearing for Llanos;

Joseph Valdez Valeriano Reyes Martinez, Owner
Gieanderson Soares

Roman Garcia Appearing for the Hudson County Building
Rosenda Castallanos and Construction Trades:

Patrick Kelleher, President
Thomas Hoffman, Vice President
MKGR__MND`

The present matter arises on the “70 Columbus Drive Project"’ ("'Project"), a 53-story
residential construction project in _lersey City (New Jersey). The Project is subject to a Project
Labor Agreement ("PLA") between AJD Construction Co. ("AJD"), as General Contractor ("GC"),
reflecting the objectives of "`70 Columbus Urban Renewal, LLC” ("Owner"`). (See E-2*).

The PLA at Article 1 - Preamble. Section 1. Parties to the Agreement, states:

This an Agreement entered into by and between the GC, the Hudson County Building and
Construction Trades Council, AFL-CIO, on behalf of itself and its affiliated local union
members and the signatory Local Unions on behalf of themselves and their members
regardless of their affiliation with the County Council or lack thcreof, provided that every
Local Union must qualify as a Labor Organization as that term is defined in the Ordinancc.

 

3. References to Exhibits are (J- ) for Joint Exhibits; (E- ) for Employer Exhibits; and (U- ) for Union
Exhibits References to the hearing transcripts are by date and page: (Tr.l: ) for June 22, 2015; (Tr.2: ) for
August 5, 2015; and (Tr.3: ) for October 30, 2015.

4. At the commencement of proceedings Counsel for Angelo’s expressing a reservation of rights raised the
issue of the validity of both the PLA and the Jersey City Ordinance 07-123 requiring the execution of the
PLA. According to Angelo’s the validity of the ordinance was currently on appeal to the U.S. Court of
Appeals for the Third Circuit in Associated Builders and Contractors Inc. et al. vs. City ofJe)'sey City et
al., Civil Action No. l4-CV-05445 (2015). (Tr.1:9; see E-l). Counsel argued that, "once (the Ordinance) is
invalidated, this PLA has no basis in which to stand, so we’re here before you today, Mr. Arbitrator,
proceeding while reserving the rights that the PLA is invalid.” (Tr.l:lO).

On August 3, 2015, the Honorable Susan D. Wigenton, U.S.D.J., granted the Motion of the City of
Jersey City and Hudson County Building and Construction Trades Council to Dismiss the Appeal of the
Associated Builders and Contractors lnc etal. ("ABC“). The Court also denied the Cross-Motion to Amend
the Complaint filed by the ABC (See U-25).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -

l~l
l

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 65 of 130 Page|D: 65

\ l l

Article 2, Section 3 - Entities Bound and Administration of Agreement of the PLA states:

This Agreement shall be binding on all signatory Unions and the GC and all signatory
contractors performing on site work, including staging areas related to the Project. The
Contractors shall include in any subcontract which they let for performance during the term
of this Agreement, a requirement that their subcontractors of whatever tier, become

signatory and bound by this Agreement with respect to subcontracted work performed
within the scope of Article 3.

Article 2. Section 4 - Sunremacv Clause of the PLA states:

This Agreement, together with the Ordinance5 and the local Collective Bargaining
Agreements appended hereto as Schedule A, represent the complete understanding of all
signatories and supersedes any national agreement, local agreement or other collective
bargaining agreement of any type which would otherwise apply to this Project, in whole or
in part. The sole exception to the preceding sentence is for work performed under the
national agreement of the lnternational Union of Elevator Constructors. As to such work,
the only provisions of this Agreement which shall be deemed to supersede the Elevator
constructor’s national agreement shall be Articles 7 (Work Stoppages and Lockouts), 9
Grievance and Arbitration Procedures) and 10 (Jurisdictional Disputes). Where a subject
covered by the provisions of this Agreement is also covered by a Schedule A collective
bargaining agreement, the provisions ofthis Agreement shall prcvail. lt is further understood
that no Contractor shall be required to sign any other agreement as a condition ofperforming
work on this Project. Finally, it is understood that: (a) this Agreement shall have no
application to any activity of any party hereto except as such activity directly relates to the
performance of covered work on the Project; and (b) the execution of this Agreement Shall
not make any person or entity executing this Agreement a party to any of the Collective
Bargaining Agreements and/or addenda attached to this Agreement, except to the extent that
they perform work on the Project that is covered by a Schcdule A collective bargaining
agreement.

Article 4, Section 2 - Union Referral of the PLA states:

A. The Contractors agree to hire Project craft employees covered by this Agrement through
the job referral systems and hiring halls and procedures established in the Local Unions`
area collective bargaining agreements (Schcdule A).

Article 11 - Waacs and Benefits Section 1 - Classification And Base Hourlv Rate, states:

All employees covered by this Agreement shall be classified in accordance with the
work performed and paid the base hourly wages rates for those classifications as
specified in the attached Schedules, as amended during this Agreement.

 

5. The “Ordinance” referred to in the present matter is "Jersey City Ordinance 07-123" which requires the
execution of a Project Labor Agreement for tax abated projects

NRCC -and- ANGELO’S CONSTRUCTlON and LLANOS DRYWALL LLC -3-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 66 of 130 Page|D: 66

l l

POSITIONS OF THE PARTIES
The NRCC contended that Angelo’s Construction (“Angelo’s", signatory to the Carpenters

 

Agreement (J-2)) and Llanos Drywall (“Llanos", signatory to the Drywall & lnterior Systems
Contractor Association “DISCA"' Agreement (see J-9) and the Carpenters Agreement (J-2)), violated
the PLA and the Schedule “A” Carpenters Agreement by operating a "double crew" of workers one
employed under the PLA and a second, non-union crew.

According to the Union, the two companies conducted a “double-breasted operation", failed
to hire union-members to perform covered work and, without evidentiary response, paid employees
below the wage and benefit rates in the PLA and Schedule “A” Carpenters Agreement and failed to
produce payroll records regarding certain employees As the NRCC argued, every contractor
performing on the Project must be signatory to the PLA and no non-signatory or independent
contractors are permitted on the Project to perform covered work.

With respect to the Schedule “A" Carpenters Agreement, the NRCC alleged that Angelo’s
and Llanos as signatory to the Carpenters Agreement, violated Article VI (Referral Procedure) by
failing to adhere to the hiring hall procedures violated Article XVl (Portability) and violated Article
XXIV (Payment of Wages & Fringes) by failing to pay contractual wages and benefits to employees
performing bargaining unit work on the Project.

Finally, the NRCC cited Article XIX (Subcontractor Clause) of the Schedule "A" Carpenters
Agreement, provides in relevant part, which states:

1.The Employer will not subcontract any work within the jurisdiction of the Union which
is to be performed at the job site except to a contractor who holds an agreement with the
United Brotherhood of Carpenters and Joiners of America or one of its subordinate bodies
havingjurisdiction at the job site, or who agrees in writing, prior to or at the time of the
execution of his subcontract, to be bound by the terms of this Agreement.

4. The Employer represents that its members officers and supervisory personnel will not
attempt to form or participate in the creation of or operation of new or double-breasted
corporations for the purposes of avoiding the obligations of this Agreement.

The NRCC contended that, by engaging in “double-breasted operations”, Angelo’s and
Llanos avoided the obligations of the Sehedule “A” Carpenters Agreement, by failing to subcontract
work to signatory contractors on work performed on the Project and by failing to pay contractual

wages and benefits to employees performing bargaining unit work on the Project.

NRCC -and- ANGELO’S CONSTRUCTlON and LLANOS DRYWALL LLC -4-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 67 of 130 Page|D: 67

According to the NRCC, by continuing a double-breasted operation, Angelo’s and Llanos
violated the job security for Carpenters intended by Article XIX and deprived eight (8) unidentified
carpenters and four (4) identified carpenters from receiving the contractual wages and benefits
provided under the PLA and the Schedule “A” NRCC Agreement.°

The NRCC requested the Arbitrator to sustain the NRCC grievance and to order a monetary
remedy,

Angelo’s denied the violation of the PLA and contended that the Union failed to prove that
Angelo`s or Llanos used non-union workers to perform Carpenters work on the Project in violation
of the PLA.7 According to Angelo’s the Carpenters' claim is limited to the performance of framing

and trim (perforrned by Angelo’s) and sheetroek (performed by Llanos).8 (Tr.2:114).

 

6. According to the NRCC, an investigation revealed that the two companies used a non-union crew of eight
between December 20, 2014 and February 9, 2015 when the practice ended, for a total of 2,112 hours
($92,378.88 in lost wages and $52,631.04 in lost benefits). In addition, the NRCC provided names of four
(4) individuals who were not paid contractual wages and/or received contractual benef`its: Joseph Valdez,
who worked for $ 100 cash per 8 hour shift, without overtime pay and without benefit contributions between
December 20, 2014 and April 22, 2015 ($29,490.56 in lost wages $46,680.70 in lost overtime and
$$56,045.08); Rosendo Castellano, who worked six days a week for 5150 per day, Without overtime pay and
without benefit contributions between December 20, 2014 and April 22, 2015 ($8,247.36 in lost wages
54,673.68 in lost overtime wages and $9,868.32 in lost benefits); Ramon Garcia, who worked six days a
week but was paid three days wages at the Painters’ contractual rate, without overtime pay and without
benefit contributions between December 20, 2014 and June 21, 2015 ($17,865.54 in lost wages 516,348.08
in lost overtime wages and $34,596.48 in lost benefits); and Gielanderson Soares who worked overtime four
hours per workday and twelve hours on Saturdays, without overtime pay and without benefit contributions
between December 20, 2014 and January 23, 2015 ($6,298.56 in lost overtime wages and $7,775.04 in lost

benefits). All claims and calculations were based on §43.74 per hour in wages and §24.92 per hour in

benefits

 

7.Whi1e submitting arguments on behalfoleanos at the June 22, 2015 hearing, Council for Angelo`s (Alan
Model, Esq.) placed a statement on the record that he "never formally represented Llanos” and “made it clear
to Llanos that l do not represent them ...”. (Tr.2:6).

8. Angelo’s maintained that the “painting and taping” on the Project was within the jurisdiction of the
Painters, not the Carpenters and noted that Union Counsel stipulated that "The Carpenters' Union is not
claiming lost work opportunities for taping, correct." (Tr.2:59 and Tr.2:62) Likewise, the Carpenters
stipulated that the taping work on the project is within the jurisdiction of the Painters' Union, District 711.
Similarly, Angelo’s maintained that the Project’s "heat Watch" was within the jurisdiction of the Laborers
not the Carpenters as confirmed by Counsel Representative Manual Ortega (Tr.2:62-63), Laborers Business
Agent Paul Rolden (Tr.3: 245-246) and Anthony Buttino (Tr.2:104, 122).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -5-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 68 of 130 Page|D: 68

Angelo’s further contended that the evidence presented by the Carpenters and the testimony
presented by non-union workers claiming to have performed framing, trim and sheetrock lacked
credibility. It was Angelo’s position that the Union’s ease consisted of self-serving testimony,
hearsay statements about fake names fraudulent procurement of union books wage-hour violations
and, as a result, cast aspersions on Angelo’s Llanos and shop steward Anthony Buttino. According
to Angelos there was little evidence to support the claim that work within the Carpenters’
jurisdiction was performed by non-union workers on the Project. As Angelo’s alleged, the Union
"coneocted"’ the fiction that Angelo’s and Llanos employed non-union crews to perform Carpenters
work on the Project, without a shred of evidence,

While denying the validity of the Union’s arguments Angelo`s asserted that there are
limitations on the potential remedy, should the grievance be sustained Relying on Article 9, Section
2, Angelo’s contended that the PLA limits liability to 60 days prior to the February 20, 2015
grievance, which is December 23, 2014.

Likewise, Angelo’s contended that any violation of the PLA should be attributable to Llanos
not Angelo’s as all of the alleged incidents of bargaining unit work being performed by non-union
workers were the result of assignments by Llanos As Angelo’s maintained all the individual claims
were the result of employees working for Llanos not Angelo’s when performing work within the
scope of Carpenters.

Moreover, Angelo’s asserted that there was no evidence to hold Angelo`s jointly liable for
Llanos' alleged violations as Angelo’s and Llanos were separate businesses and operations
separately signatory to the Carpenters' Agreement and separate employers Relying on Article 2,
Section 5, Angelo’s argued that the liability of a contractor "shall be several and not joint" and that
"any [c]ontractor shall not be liable for any violations of this Agreement by any other [c]ontractor."
As Angelo’s argued, there is also no evidence to link Angelo’s to Llanos under any legal theory, as
both entities are separately owned (Angelo's owned and operated by Angelo Ramos; Llanos owned
and operated by Valeriano Reyes-Martinez). Angelo’s argued that Angelo Ramos has no ownership

or involvement in Llanos and each are different legal entities (Tr.2:116, 159-160; Tr.3: 215).

NRCC -and- ANGELO’S CONSTRUCT[ON and LLANOS DRYWALL LLC -6-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 69 of 130 Page|D: 69

.' l

lt was Angelo’s position that the two companies are different legal entities separate
signatories with the Carpenters and Painters, employ different workforces and have different
management and supervision. Moreover, in anticipation that the Union would claim that Buttino
"supervised" for Angelo's and Llanos Angelo’s characterized the claim as "hollow”. According to
Angelo’s Buttino was on Angelo's payroll and assigned to Angelo's by the Union and Valeriano
Reyes Martinez supervised Llanos’ employees Angelo’s further noted that Buttino was not involved
in the hiring, disciplining, scheduling, firing, paying, handling grievances giving raises to, or
directing the work of the Llanos workforce. (Tr. 117-119). As Angelo’s asserted Buttino' s only
involvement with Llanos’ workforce occurred when he observed something being done wrong and,
"as any quality shop steward or dedicated worker who care about solid construction", he would
correct it. (Tr. 153).

With respect to remittance of benefit fund contributions Angelo’s disputed the Union’s
attempt to link Angelo's to Llanos through Angelo's' remittance of fund contributions on behalf of
Llanos for hours worked by Llanos' workers According to Angelo’s because Llanos was a new
signatory, Angelo's assisted in remitting payments to secure timely remittance.

Finally, Angelo’s contended that there is no legal basis to impose liability on Angelo's or
Llanos for the claimed lost work opportunities and funds contributions claimed by the Carpenters

in the February 20, 2015 grievance,

Angelo’s requested the Arbitrator to dismiss the claimed violations against Angelo's and

Llanos and to dismiss the grievance,

Representatives of Llanos Drywall attended the arbitration hearings providing testimony and

denying the claim, but did not provide a summation of its position.

NRCC -and- ANGELO"S CONSTRUCTlON and LLANOS DRVWALL LLC -7-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 70 of 130 Page|D: 70

1 l
\

Procedural Issue
At the commencement of hearings Angelo’ s raised a procedural objection and contended that

the Union failed to properly pursue its grievance through Article 9 - Grievance and Arbitration

Procedure of the PI_.A, which states:

SECTION 1. PROCEDURE FOR RESOLUTION OF GRIEVANCES

Any question, dispute or claim arising out of, or involving the interpretation or application
of this Agreement, other than jurisdictional disputes or alleged violations of Article 7,
Section 1) shall be considered a grievance and shall be resolved pursuant to the exclusive
procedure of the steps described below; provided, in all cases that the question, dispute or
claim arose during the term of this Agreement.

STEP 1:

(a) When any employee covered by this Agreement feels aggrieved by a claimed
violation of this Agreement, the employee shall, through the Local Union business
representative or job steward, give notice of the claimed violation to the work site
representatives of the involved Contractor, To be timely, such notice of the grievance must
be given within 14 calendar days after the act, occurrence, or event giving rise to the
grievance The business representative of the Local Union or the job steward and the work
site representative of the involved Contractor shall meet and endeavor to adjust the matter
within 14 calendar days after timely notice has been given. If they fail to resolve the matter
within the prescribed period, the grieving party, may, within 14 calendar days thereaftcr,
pursue Step 2 of the grievance procedure by serving the involved Contractor and the GC
with written copies of the grievance setting forth a description of the claimed violation, the
date of which the grievance occurred, and the provisions of the Agreement alleged to have
been violated Grievances and disputes settled at Step 1 are nonprecedential except as to
the specific Local Union, employee and Contractor directly involved unless the settlement
is accepted in writing by the GC as creating precedent

(b) Should any signatory to this Agreement have a dispute (excepting jurisdictional
disputes or alleged violations of Article 7, Section 1) with any other signatory to this
Agreement and, if after conferring, a settlement is not reached within 14 calendar days the
dispute shall be reduced to writing and proceed to Step 2 in the same manner as outlined in
subparagraph (a) for the adjustment of employee grievances

STEP 2.

The Business Manager or designee of the involved Local Union and, if desired a
representative from the International, together with representatives of the Council (if the
Local Union is a member or affiliate), the involved Contractor, and the GC shall meet in

Step 2 within 14 calendar days of service of the written grievance to arrive at a satisfactory
settlement

 

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -8-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 71 of 130 Page|D: 71

STEP 3.

(a) If the grievance shall have been submitted but not resolved in Step 2, any of the
participating Step 2 entities may, within 21 calendar days after the initial Step 2 meeting,
submit the grievance in writing (copies to other participants) to J. J. Pierson, Jr., Esq. who
shall act as the Arbitrator under this procedure. The Labor Arbitration Rules of the
American Arbitration Association shall govern the conduct of the arbitration hearing, at
which all Step 2 participants shall be parties The decision of the Arbitrator shall be final
and binding on the involved Contractor, Local Union and employees and the fees and

expenses of such arbitrations shall be borne equally by the involved Contractor and Local
Union.

(b) Failure of the grieving party to adhere to the time limits set forth in this Article
shall render the grievance null and void These time limits may be extended only by written
consent of the GC, involved Contractor and involved Local Union at the particular step
where the extension is agreed upon. The Arbitrator shall have authority to make decisions
only on the issues presented to him and shall not have the authority to change, add to, delete
or modify any provision of this Agreement.

SECTION 2. LlMlTATION AS TO RETROACTIVITY

No arbitration decision or award may provide retroactivity of any kind exceeding 60

calendar days prior to the date of service of the written grievance on the GC and the
involved Contractor of the Local union.

According to Angelo’s the Union’s grievance was not filed in accordance with Article 9 of
the PLA and was "not timely” under the express time limits within the grievance and arbitration
procedures of the PLA.° Moreover, Angelo`s disputed the Union`s effort to rely on the grievance
and arbitration procedure of the Schedule "A" Carpenters Agreement instead of the applicable
procedures of the PLA.

Relying on Article 2, Section 4 (Supremacy Clause) of the PLA, Angelo’s argued that the
PLA supersedes the underlying Schedule “A” Carpenters Agreement's grievance procedure. As
Angelo’s further argued, reliance on Schedule "A” is unfounded since the Supremacy Clause of the
PLA states that "[w]here a subject covered by the provisions of this Agreement is also covered by

a Schedule A collective bargaining agreement, the provisions of this [PLA]Agreement shall prevail."

 

9. Angelo's raised the issue of procedural arbitrability at the onset of the arbitration hearing on June 22, 2015
and sought to bifurcate the proceedings This Arbitrator denied the request for bifurcation, deciding to accept

evidence regarding the procedural and substantive issues complete the entirety of the record and then ruling
on the procedural issue.

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -9-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 72 of 130 Page|D: 72

. t
l .

As Angelo’s contended the record is clear that the Union failed to properly pursue its
grievance through Article 9 of the PLA and that the February 20, 2015 grievance was untimely and
should not be considered

Likewise, Angelo’s maintained that the Union failed to invoke a mandatory Step 2 meeting
of the parties after the Union's Step 1 meeting letter of February 20"‘. As Angelo’s argued the Union
‘never again’ directly communicated with Angelo's as evidenced by the communication from local
253 to Patrick Kelleher of the Hudson County Building Trades Angelo’s asserted that the letter
admitted that the mandatory Step 2 grievance meeting was never scheduled Angelo’s contended that
the Union’s failure to schedule a mandatory Step 2 meeting resulted in the grievance being null and
void under the PLA and cannot be pursued to arbitration.

Finally, Angelo’s contended that, even if the grievance was timely under the PLA, the

Union's April 23"‘ demand for arbitration was untimely, as it was within 21 calendar days after the
mandatory Step 2 meeting. As Angelo’s argued failure to move the grievance to arbitration within
21 calendar days rendered the grievance null and void and not arbitrable.
In response to Angelo’s procedural objections the Carpenters maintained that its grievance was
pursued in a timely fashion, following the three step grievance procedure and in filing for arbitration.
The NRCC noted that the timeliness issue first arose on June 22"d at the first arbitration hearing. The
Union described the following steps taken by Carpenters Local 253:

- February 20, 2015, the Step I grievance letters were sent to Llanos Drywall and Angelo’s
Construction Co., Inc., “requesting a meeting between a Company Representative and a
Council Representative at the job site as soon as practical, but in no event later than three (3)
days after the receipt of this letter.” According to the Union, a meeting between loca1253
Business Manager Peter Gowing (and other Union representatives) and Valeriano Reyes

(Llanos) was held February 25‘h , without resolution. (See U-1 and U-2, sent by regular and
certified mail).

- February 26, 2015, the Step 2 grievance letters were sent to Llanos Drywall and Angelo’s
Construction Co., Inc., requesting meetings with representatives of both Companies (See U-
3 and U-4, sent by regular and certified mail). As the Union asserted neither Company
responded to the Step 21etter.

NRCC -and~ ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -10-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 73 of 130 Page|D: 73

- 1
t .

- On March 4, 2015 , Step 3 letters were sent to Llanos Drywall and Angelo`s Construction
Co., Inc., requesting a meeting with representatives of both Companies. (See U-5 and U-6).
As the Union asserted neither Company responded to the Step 3 letter.

- On March 6, 2015, Step 2 letters were sent to Hudson County Building and Construction
Trades Council President Patrick Kelleher, requesting the Council to schedule meetings with
representatives of Angelo’s Construction Co., Inc., Llanos Drywall and AJD Construction
Co. (see U-7 and U~8). As the Union asserted President Kelleher was not successful in
scheduling the Step 2 meeting with the companies as required under the PLA.

- On April 23, 2015, in the absence of a Step 2 meeting, the Union filed for arbitration. As
the Union asserted neither Company objected to procedural arbitrability during the
processing of the grievance nor through the scheduling of the hearing

The Union contended that, despite notice of a grievance, Angelo's bypassed every step of the
grievance procedure and the time limits within the PLA and the Schedule "A” Carpenters
Agreement, and waived any objection to procedural arbitrability, by failing to respond to the Union`s
requests to meet. While acknowledging that Llanos met once with representatives of the Union on

February 25"‘, the issue of procedural arbitrability was never raised until commencement of the
arbitration hearing.

:|-. :l: :k :|»: :k tie zj<

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -11-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 74 of 130 Page|D: 74

l l_

DISCUSSION OF THE RECORD

 

The Union initially presented the testimony of Peter Gowing, Business Manager of
Carpenters Local 253 (the local union having territorial jurisdiction of the work site in Jersey City)
and Manual Ortega (NRCC Council Representative) to testify as to discovery of non-union workers
performing sheet rocking on the 70 Columbus project, the investigation of membership of
individuals performing framing and sheet rock work on the project and the steps taken in filing and
processing the grievance

Mr. Ortega testified that, on January 19, 2015, he received a phone call from Bob Satriano
(NRCC Team Leader) regarding a report from a member that work was being performed after-hours
at the 70 Columbus job by non-union members (Tr.41). According to his instructions to
investigate, Mr. Ortega and Anthony Abrantes (NRCC Council Representative) arrived at the job
site at 7 pm to investigate

According to Mr. Ortega, he and Mr. Abrantes waited to observe any movement in the
building and noticed "lights on .. that the hoist was being used people walking in and out at
various floors” (Tr.1:42). At 8 pm, the two Council Representatives entered the building, started
up the stairwell and, while on the third floor, observed an individual looking for sheetrock. As Mr.
Ortega testified when confronted the individual identified himself as Joe Valdez. (Tr.1:43)

He did admit that he worked for Llanos working in the building he was just
looking for some heater stuff maintaining the heaters in the building He said he
worked for Mr. Llanos and that he was a member of the carpenters he just recently
became a member of Local 253. (Tr.1:44).

he didn’t show a union card but he did identify, he said that his union card was
being withheld by Mr. Llanos. He didn’t have it in his possession. (Tr.l:45).“’

The witness described how Mr. Valdez lead him to the 8"‘ floor of the building, where two

individuals were performing sheet rock in the stairwell between floors

 

10. When questioned Mr. Ortega confirmed that Mr. Valdez was not listed on any of the Shop Steward
reports

NRCC -and- ANGELO’S CONSTRUCT[ON and LLANOS DRYWALL LLC -12-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 75 of 130 Page|D: 75

Mr. Ortega testified that he identified both the work as being within the carpenters’
jurisdiction and that the two individuals were suspended member-carpenters ("'Souza" brothers).
(Tr.1:46-47, see U-lll'). According to the witness the two individuals told him that they were doing
sheetroek in the stairwell for Mr. Llanos (Tr.1:52). To identify the work being performed Mr.
Ortega and Mr. Abrantes took photos of the tools being used, the sheetroek material and the two
individuals doing carpentry work.‘2 (Tr.1:48)

Mr. Ortega further testified that, when questioned the two individuals claimed they were
being paid $120 or $150 in cash, although they had not been paid for their work. (Tr.1:53) Upon an
invitation by the Council Representative, the two brothers reported to the Union hall13 the following
day and were interviewed by Mr. Satriano and Mr. Ortega. As the Council Representative testified
when questioned about their work history with Llanos the two brothers confirmed that the were
waiting to get paid not knowing how much, or whether by cash or check, but believing their pay
would be $150 Without deductions According to Mr. Ortega, the two brothers claimed they were
only working that night. (Tr.1:54)

ln describing further aspects of the Union’s investigation, Mr. Ortega testified that Joe
Valdez also reported to the Union hall (within a few days of the Union’s discovery) and described
his work relationship with Llanos." According to the witness Mr. Valdez told him that he had
worked for Mr. Llanos on another jobsite and he was brought to the 70 Columbus jobsite with
another Worker ("‘Felix Cardosa”) and they would be joining the Union. He noted that Mr. Valdez

told him that Felix Cardosa would be joining the Union as "Rosendo Morales”. (Tr.1:57)

 

11. See U-11, an Ultra report on Union membership The two individuals were later identified as Carlos
Suazo and Ippolito Suazo. (Tr.l:52)

12. The entry of the photos was objected to by Angelo’s as “not authenticated” The Union provided digital
copies to Angelo’s Counsel

13. 36 Bergen Street, Hackensack, NJ

14. Council for Angelo’s objected to the continued hearsay testimony. Council for the Union acknowledged
the hearsay aspect of the testimony, but represented that the testimony was offered to describe the steps taken
by the Union in investigating the incident and not offered for the truth of the matter asserted (Tr.1:63)

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -13-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 76 of 130 Page|D: 76

l l

According to Mr. Ortega, Mr. Valdez also described his entry into membership in the
Carpenters Union.'5 As the witness testified Mr. Valdez related that he went to work on the project
and performed work under the direction of Anthony Buttino (Carpenters Shop Steward), taking care
of the heaters (Tr.1:60). Mr. Ortega testified that Mr. Valdez told him that he did what he was told
to do because he was “afraid for myjob.” (Tr.1:61) According to the witness Mr. Valdez also told
him that he was being paid to remain in the building around the clock, working under the direction
of Mr. Buttino and was being paid cash. (Tr.1:62)

Mr. Ortega testified that, with information provided by Mr. Valdez, the Union checked the
membership information and investigated Rosendo Morales, Rosendo Castellanos“1 and Bartolomo
Ramirez". Thereafter, he went to the jobsite with another Council Representative on February 10"‘,
2015.

According to Mr. Ortega, he summoned the shop steward Kenny Dukes‘“, and approached
Mr. Reyes/Llanos. Together they approached Bartolomo , who the shop steward also knew as
Rosendo Morales. (Tr.1:74). When confronted and asked to see his union card he produced the
Union card and his ID.'° As Mr. Ortega testified he observed the Union card and the fake lD. He

then took possession of the Union card (Tr.1:76)

 

15. Mr. Valdez explained that, after being discovered by the Union working by himself during the night,
Martin drove him to the Carpenters hall to sign up for a union book as a “Sheetrocker”. (Tr.l :86).

16. According to Mr. Ortega, Mr. Castellanos told him that he had a long time relationship with Mr. Llanos
and Mr. Buttino from the 18 Park (Jersey City) job and, like the Suarez brother, got paid $150 in cash on a
daily basis whether he worked overtime or not. (Tr.1:66) As he added Mr. Castellanos confirmed that Mr.
Llanos sent him to get a union book under the name of“Rosendo Morales.” (Tr. l :66).

17. According to Mr. Ortega, he spoke to Bartolomo Ramirez who confirmed that he was not Rosendo
Morales. (Tr. 1 :71) . As the witness related “He claims that Mr. Llanos again, had him go to a Chinese,
how should I say, check-cashing place nearly and have this phot taken and produce this fake lD with Mr.
Rosendo Morales and he had given him to hold the union card as Rosendo Morales" (Tr.1:72).

18. By that time, Anthony Buttino had been replaced as shop steward (Tr.1:73)
19. Photos were taken of Mr. Ortega, Mr. Reyes and Mr. Bartolomo by Mr. Serritelli. (See U-13). ln
addition to the individuals identified in the photo, background reveals carpentry work being performed

including framing and sheetrocking. (Tr.1:75).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL l..LC -14-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 77 of 130 Page|D: 77

t
't

Mr. Ortega also identified Shop Steward Reports submitted by the shop stewards for work
performed by Carpenters on the project. (See U-1420 and U-152‘). According to the Witness the
Shop Steward Reports submitted by Anthony Buttino during the time he served as shop steward on
the project did not include Ramirez, Valdez, Castellanos or the Suazo brothers (Tr.1:78).

On cross-examination, Manuel Ortega described the work jurisdiction of the Carpenters
which included sheetrocking, caulking and taping. He was aware that taping was being performed
at the 70 Columbus project by the Tapers Union and not by the Carpenters. (Tr.2:59) While he
acknowledged that neither he nor the Carpenters were claiming the work under the PLA, he
confirmed (through Counsel’S legal argumentzz) that the Carpenters were seeking a remedy for the
improperly paid tapers on the job under the PLA. (Tr.2:6033).

While visiting the job site on a regular basis between November 2014 and April 2015, when
a new shop steward was named He did not acknowledge that sheetrocking began in December
2014, based on what was told him by the workers (Tr.2:66). By personal knowledge and comments
from Llanos he was aware that the sheetrocking (fire stop) had started at that time. (Tr.2:67 and 68).

Mr. Ortega confirmed that he had personal knowledge of non-Union workers performing
sheetrocking on the eighth floor in January 2015 (Tr.2.74); knowledge that ex-members performing
sheetrocking on the fifteenth floor in December 2014 (Tr.2:76); and personal observation of non-

Union workers doing protection in December 2014 (Tr.2:78).

 

20. Mr. Buttino voluntarily acknowledged his signature on the Shop Steward Reports submitted for the dates
he served as shop steward (Tr.1:80).

21. Peter Gowing identified the Shop Steward Reports as records kept by the Union in its regular course of
business (Tr.1:126) lt was acknowledged that some of the SSR were signed by Dukes and some by Steven
Dianni, another Shop Steward assigned to the Project. Nevertheless, Mr. Gowing testified that the Shop
Steward Reports are to cover the “work of Carpenters” and cover Sheetrock, Caulking, Framing, Taping.
(Tr.1:128) He also confirmed that there were no reports nor benefits remitted on behalf of Joseph Valdez,
Gieanderson Soares, Roman Garcia, Rosendo Morales or Bartolomo Ramirez. (Tr.1:129)

22. As Mr. Heineman represented payment “will not go to the Carpenters’ Union.” He further commented

that, it would appear that the taping was done outside the parameters of the PLA and in violation of the PLA
and should be a remedy. (Tr.2:61)

23. Through discourse between Counsel, it was agreed that the taping on the 70 Columbus project was work
within the jurisdiction of Painters’ District 71 l. (Tr.2:62).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -15-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 78 of 130 Page|D: 78

l l

In furtherance of its position that Angelo’s and Llanos failed to hire Carpenters under the
hiring hall procedures and, instead improperly hired non-union individuals to perform framing,
sheetrocking and taping work withing the jurisdiction of the Carpenters the Carpenters presented
the testimony of individuals performing the work.

Joseph Valdez, employed by Angelo’s and Llanos in 2013, began work on the 70 Columbus
project in October 2014. At the time, he was not a union member. (Tr.1:82) The witness testified
that, in January 2015, he was moving sheetroek at the 70 Columbus project. (Tr.1:83) Mr. Valdez
further testified that, during that time, his work hours were "Twenty-four hours” a day. As he

described:

l stay for 24 hours From January , the whole month, l stayed 24 hours l didn’t go
home for the whole month. l was taking care of the heaters for the leveling the
floors I was taking care of the heaters (Tr.1:83-84).

When questioned who supervised his work, Mr. Valdez responded Martinz* and "l`ony."25
(Tr.1:84). "Tony” would tell him to work overnight tending the heaters (Tr.1:85). According to
the witness they knew he was on the on the job for 24 hours at a time, “just doing able stuff like
sweeping but basically, l was doing caulking, insulation ..." (Tr.1:84).

Mr. Valdez was also questioned about his pay:

A hundred dollars a day for every eight hours So since l was staying for 24 hours
l was getting paid $300. Sometimes I don’t even get the hundred dollars because
Martin never paid me. (Tr.1:85).

Mr. Valdez also described the method of payments made to him. In one instance, he was
given a check from “Llanos” in the amounts of $3,000 and $2,500, without deductions and
instructed to cash the checks I-lowever, the checks were not entirely for him, but to pay the “tapers
to the illegal aliens” working on the job. (Tr.l :91) He described the job after 3 o’clock when union

workers left the job and sheetrockers and tapers came on.

 

24. “Martin" (or “l\/lartine”) was later identified by Joseph Valdez as “Valerio Martinez”. (see U-l7).

25. Anthony Buttino, the then-Carpenters shop steward acknowledged that he was the individual referred
to. (Tr.1:84)

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -16-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 79 of 130 Page|D: 79

As Mr. Valez added “`they were supposed to be working for the union, but all the
sheetrockers they were just using somebody else name." (Tr.1:90). He coud identify
approximately twenty workers employed by Llanos as tapers and sheetrockers, under the direction
of “Tony, Martin and Jesse.” (Tr. l :93).

According to the witness while he was owed $4,000 by Llanos for work performed "he
never gave me my $1,500.” (Tr.1:88-89). As Mr. Valdez commented "That’s why l quit. because
he always stealing money out of my pocket. He make me work for free." (Tr.1:89 and U-16).26 He
confirmed that he never got paid union wages on the job, never got overtime pay and was never told
that the company was making benefit contributions on his behalf and never completely paid by the
company based on the $100 per eight hours of work, (Tr.1:101). As he confirmed Martin only paid
him for six weeks and then only paid him $900. (Tr.1:102). As he added Mr. Buttino knew.
(Tr.1:102).

Mr. Valdez also confirmed that he met Mr. Ortega on the jobsite, when questioned why he
was carrying gas tanks and working alone during the night. As the witness admitted he got `scared’
when he realized that he was there by himself. He also acknowledged leading the union
representative to the two men working in the building and confirmed they were doing sheetrocking.
He also identified the two men in the photo. ('l`r.lz94; see U-11). Finally, Mr. Valdez testified that
the two men lied when telling the union that they did not know who sent them to work. (Tr.1:95).
As Mr. Valdez confirmed “But they lie That was Martin who send." (Tr. l :96).

Mr. Valdez was questioned by the Union as to three other aspects of his employment with
Martin. ln the first instance, the witness described how he was offered $10,000 by Martin to say that
it was him (Mr. Valdez) who brought the two sheetrockers to the job, As he added "... He want to
get me in trouble so he can be clean for everything.” (Tr.96).

In the second instance, Mr. Valdez asserted that "... Martin took away my Social Security
card and the card from the union was because he wanted to put somebody to work under my name

He never return it. He never gave it to me.” (Tr.1:96).

 

26. To help Mr. Valdez in recovering his unpaid wages the Union assisted Mr. Valdez in preparing a claim
submitted to the New Jersey Depart of Labor & Workplace Development, Division of Wage and Hour
Compliance, dated February 4, 2015 . (Tr.1:103; and see U-19).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -17-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 80 of 130 Page|D: 80

t l

In the third instance, Mr. Valdez identified and played a voice message left him on his
telephone from Mr. Martin. (Tr.1:105-106; and see U-20 and 21).27 The 28-second recording states:

"Look sucke)' you balls we are going to give them to you mother to you bitch ass
mother. So)r of your bitch ass nzotlzer. And go to work and tell them you son you
bitch ass mother and go cross me again since you have soo much balls sucker.

Look sticker you don ’t make me cry sticker. I am not a talker like you idiot. T ell me
where are such and l will conte there But you don 't make me cry son of a bitch.
Now stop talking shit sticke)'. "

Continuing his testimony, Mr. Valdez referred to his record of the number of hours worked
on the project, Mr. Valdez confirmed that he kept the record because he was working 24 hours a day
through the month of J anuary 2015. (Tr.2:26 and see U-2428 ) According to the witness he recorded
his work time at 7 am after finishing his regular overnight shift, He testified that he remained in the
building on a 24-hour a day basis (Tr.2:28).

On cross-examination, when questioned about working "24 hours straight". the witness was
asked if and where he showered brushed his teeth and whether he left the building for a straight
month. ln response, Mr. Valdez related that he used water, tooth paste and tooth brush at the
building and, on one occasion, left the building for two hours to take a shower. (Tr.2:36)

l-le acknowledged that was doing the heat watch every day in January where he "set up the
heaters on the floor, while the floors are self leveling” but was not aware who was responsible for
heat watch. He admitted that he did not ask ‘Tony or Martin Valerio’. (Tr.2:37) However. he did
acknowledge that he never did sheetrock and confined his work to sweeping and caulking around
the pipes and sheet racks Mr. Valdez did not know Paul Roldan from the Laborers Union and did
not recall him giving him an application for a Laborers book. (Tr.2:40). He also used the hoist to

get propane tanks up to the floors above and then got the hoist ready for the operating engineer to

use at 6:30 am. (Tr.2:41)

 

27. Translated from Spanish to English, this Arbitrator can only conclude that the phone call from Mr.
Martin, Valeriano Reyes Martinez, is both threatening and a threat.

28. Counsel for Angelo’s objected to the document on its ‘lack ofconsistency’ and not reliable

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -18-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 81 of 130 Page|D: 81

In responding to his claim before the Department of Labor, Mr. Valdez confirmed his
statements ln one instance, he was asked about listing sheetrocking as work he performed Mr.
Valdez confirmed that he performed sheetrocking at the Secaucus job for Llanos in October 2014.
(Tr.2:41 and see U-19). He also confirmed that he was paid every two weeks in the beginning by
cash and then by check. (Tr.2:44). He explained the amount of the checks based on his pay “a
hundred dollars a day I made three hundred dollars a day because l stayed 24 hours ..." (Tr.2:44).

On further cross-examination, Mr. Valdez confirmed that he cashed the checks and paid "the
illegals” performing as “tapers”. When asked for proof, the witness related to a photo of the cash
and the check. When questioned if he took a picture of him handing the money to a taper, he asked:

And you think they’re going to take the money out of my hand if l got a cell phone
in my hand recording them? No. (Tr.2:45 and 46)

Mr. Valdez admitted that he did not write down the names of the six tapers he gave cash to.
(Tr.2:46). Likewise, he had no idea whether they were legal or illegal on the 70 Columbus jobsite
but asked if they had a green card. As the witness stated I know these guys They don’t have
no green cards” (Tr.2:50). And when asked their names Mr. Valdez added l don’t even know
what name they got because they got fake I.D." (Tr.2:51).

When further questioned Mr. Valdez confirmed that Mr. Valerio took his Union book and
Social Security card and “never returned it to me.” However, he maintained that Mr. Valerio told
him that he took the Union book to use for another work. (Tr.2:49)

Mr. Valdez further responded to cross-examination by confirming that he met Manny Ortega
in January 2015 when he was working heat watch at night on the third floor. He also recalled that
he took Mr. Ortega to see the two workers sheetrocking on the thirtieth floorz". (Tr.2:53).

Gieanderson Soares, a Member of the Carpenters Union since 2012, also testified
Confirming that he was employed by Angelo’s Construction, Soares testified that he worked on the
70 Columbus project under foreman “Jesse” between March 2014 and February18,2015. (Tr.1:108).

Mr. Soares was not aware of “Llanos”. (Tr.1:108).

 

29. Note: The transcript appears to have mls-recorded “thirtieth” floor instead of “eighth” floor, which is
cited in referenced by all other witnesses

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -19-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 82 of 130 Page|D: 82

During that time he worked overtime, Mr. Soares was paid for overtime after eight hours of
work and for overtime on Saturdays. (Tr.1:109). However, after January 24, 2015, he was told by
J esse that Angelo’s could not pay overtime but could pay overtime in cash. Refusing to be paid in
cash ($25 per hour) for working overtime hours Mr. Soares lost his overtime hours of work,
(Tr.1:110) Mr. Soares was aware that other workers employed by Angelo’s on the job were union
members (Tr.1:110)

Roman Garcia, employed by Llanos on the Project, was called to testify by the Union.
Admittedly a non-union worker until December 2014, Mr. Garcia testified that he was paid by
Llanos every 15 days (Tr.1:111). However, as Mr. Garcia testified in December 2014, Martin gave
him a social security number for identification and he joined the Painters Union. (Tr.1:113; see U-
23). Shortly thereafter, Martin took back the social security card and took the union card. (Tr.1:114)

While acknowledging that he is now doing painting and tapingJ°, Mr. Garcia testified that
Martin wanted him in the Painters Union “to avoid a hassle” by the Carpenters." Moreover, Mr.
Garcia testified that, while employed and working six days a week ("Monday through Saturday"'),
Martin informed him that he would be reported as working three days a week to match his pay of
three days at the Painters Union rate. (Tr.1:115) As Mr. Garcia confirmed while a Union Painter,
he was paid $100 per day, without union benefits (Tr.1:116). And when correspondence was sent
from the Painters Union, Martin would take it. (Tr.1:117).

The Union also called Rosendo Castellanos as a witness Employed by Valerio Martin and
Llanos in September 2014, Mr. Castellanos performed sheetroek work. (Tr.1:1 19). He testified that
was hired to work at 70 Columbus in September-October 2014 (Tr.1:122); he did not join the
Carpenters Union (Tr.1:121); was paid in cash at $150 per day (Tr.1:122); installed sheetroek on

 

30. The objection to the testimony by Angelo`s Counsel as irrelevant was countered by the Union’s proffer
that the work being performed was taping and covered work within the Carpenter’s jurisdiction. Mr.
Garcia’s testimony was admitted for probative and credibility purposes

31. This Arbitrator acknowledges the jurisdiction of "taping” to be within the jurisdiction of both trades and,
as such, there is no decision regarding appropriate jurisdiction.

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -20-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 83 of 130 Page|D: 83

l

framing (Tr.1:123); was also paid by check in the name of ‘Thomas Ramos’ and a couple of other
names (Tr.1:123). When paid by check, the names used included "‘Rosendo Morales" and "l\/lario
Mena”, cashed at the instruction of Llanos and Valerio Martin (Tr.1:123).The witness testified that,
while employed at 70 Columbus he was given work orders by Valerio Martinez. (Tr.1:124).

On cross-examination by the Company, Rosendo Castallanos continued that he was paid by
check in the name of Thomas Ramos As the witness described:

He (Martin Valerio) would have me using two different names l would get paid
under Thomas Ramos and use the company name of Rosendo Morales. l would
constantly, under his direction, change names (Tr.2:16)

The witness acknowledged that he began working for Mr. Martinez in October 2014,
although at a different job site (Secaucus) but worked at the 70 Columbus project during that time
and until February 2015. (Tr.2:17). However, he confirmed that he moved around quite a bit, one
different floors elevator shafts and fire stops (TR.2:18-19). He reported at 7 am and worked to
4:30 pm, Monday through Friday, and sometimes late at night. As he confirmed:

At time, Iwould go to work, not work during yhe day. Iwould be asked to come and
work at night but, at the end of the week, (I) would work from Monday through
Friday, whether it was during the day or during the night. (Tr.2:20).

When further questioned Mr. Castallanos believed he did work Christmas day. (Tr.2:21).
And although he acknowledged the building was closed he testified that,

Yes. Well, we always used to make our way through the fence and the security was
aware of it. `

Q. On Christmas day?

A. Yes. ...it was very cold - - yes l believe that day was very cold and we worked that
day. That day, l remember that we were doing a heavy board, the one-inch and we
doing all the areas for the shoot for the garbage (Tr.2:22)

Mr. Castallanos acknowledged that he never met Angelo Ramos, but remembered that “Tony
was also in the hallway telling Mr. Llanos what to do” and giving him direction on where to go and
what to do. As the witness confirmed “Tony would tell Valerio what he wanted” and, in turn,

Velerio Martinez would direct Mr. Castellanos (Tr.2:23).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -21-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 84 of 130 Page|D: 84

t 1

Angelo’s initiated its defense to the Carpenters’s claims by presenting the testimony of
William Buttino, the Carpenters’ Shop Steward on the 70 Columbus project during the period of the
grievance32 As Mr. Buttino testified he appeared at the arbitration hearing, under subpoena, "to
clear my name.” (Tr.3:104). As a third generation Union Carpenter with 30 years experience Mr.
Buttino served as a shop steward for twenty years and was on the Local Union 6 executive board
He is certified as a union shop steward and holds an OSHA 30 (safety) certificate (Tr.3:105). Mr.
Buttino described his duties as shop steward which he took "seriously”:

l check that all members are union-card carrying members all dues are paid up-to-
date, All work is done in a safe manner, that all workers have their proper safety gear,
that all workers report to work on time , stop at the right time, and give the contractor
a good day’s work for a good day’s wage (Tr.3:106).

He also met with the building inspectors every time they came to the job site and made sure
he signed off on the work, (Tr.3:109).

With respect to preparing Shop Steward Reports (SSR), Mr. Buttino related that he included
the names of those carpenters working on the jobsite, together with their local union number, hours
(worked) and total wages33 (Tr.3.108). He was not aware that any non-union workers were
employed by Angelo’s As he testified “l wouldn’t allow that. It’s a Union job. It’s a PLA job
and that’s what I do as a shop steward.” (Tr.3.108).

Mr. Buttino described his work day, starting at 7 am, when he took the job hoist to the top
of the building and walked down to make sure that no work was done the night before and to make
sure that all carpenters were there and wearing personal protective gear. His work day ended at 3: 15
pm. (Tr.3:109) He stated that power in the building was shut off when work stopped at 3:15 pm and

he knew the amount of work done during the day and where work was to start the next day.34

 

32. Mr. Buttino explained that he was assigned to 70 Columbus after completing his work for Angelo’s
Construction as shop steward on the ‘ 18 Park’ (Jersey City) project. (Tr.3:111). At the 18 Park project, he

worked for a panel company (ABS) which ended up going out of business and finished he job for AJD
through Innovative Construction. (Tr.3:139).

33. As Mr. Buttino testified he kept the shop steward reports for Angelo’s Construction. (Tr.3:128).

34. According to Mr. Buttino, he knew where everybody was working, since he went through the building
twice a day and knew how many sheetroek boards were used (Tr.3:128).

NRCC -and- ANGELO’S CONSTRUCT[ON and LLANOS DRYWALL LLC -22-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 85 of 130 Page|D: 85

t t

(Tr.stto)

While at 70 Columbus Mr. Buttino spoke to a Union representative when an issue needed
to be addressed He recalled that a Union representative (George Schreck) visited the job site three
times during the period he served as shop steward, He noted that Manny Ortega and Peter Gowing
also visited the job. (Tr.3:107). He acknowledged that he was replaced as shop steward on the 70
Columbus project in late January/early February 2015.35 (Tr.3:111). Nevertheless he returned to his
duties as a Union Carpenter, meeting with building inspectors and making sure the framing and trim
work was in place for Angelo’s36 (Tr.3:l 13) As of May 2015, he is employed by Angelo’s as the
Foreman on the “Joumal Square” project. (Tr.3:140 and 152)

Mr. Buttino acknowledged that the sheetrocking on 70 Columbus was subcontracted to
Llanos (Tr.3:113). He also testified to the sequence of work, beginning in mid-December 2014 with
‘prerock’", continuing with sheetrocking under the direction of the General Contractor ("AJD"') and
Angelo’s his employer.38 Mr. Buttino also identified Llanos Drywall, owned by Valeriano Reyas
Martinez$°, as the subcontractor performing "drywall, spackling, taping and painting” on the project.
(Tr.3:116). He testified that Mr. Martinez (Llanos) supervised his own workforce and that his
workers were Union members (Tr.3 :1 17). As Mr. Buttino claimed he checked the workers’ Union
card(s). (Tr.3:118). He testified that he was not involved in the hiring of Llanos’ workers nor was
he involved in disciplining, scheduling, firing or paying the Workers. (Tr.3:119). Likewise, he did

not direct their work. (Tr.3:119 and 152).

 

35. Mr. Buttino described his removal and replacement after being summoned to the Local 253 offices and
meeting with Council Representatives He also testified that he met with Mike Capelli (the Northeast
Regional Executive Secretary-Treasurer at the time). Mr. Buttino testified that he was never told the reasons
for being replaced (Tr.3:112).

36. He also distinguished the work performed by Painters District 711 as spackling and taping.

37. As he described “Prerock is two strips on top before they put the full board up in order for the instpector
to come and make sure it’s all fire-rated all penetrations, etc .. Fire stop, it’s the same." (Tr.3:115).

38. Mr. Buttino initially testified that the sheetrocking began on the 53'd floor, the top of the building, but

corrected himself by testifying that the sheetrocking commenced on the 4‘h floor and worked up. (Tr.3:128-
1291

39. Mr. Buttino denied Angelo Ramos’ ownership in Llanos and pointed to a different workforce (Tr.3:116).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -23-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 86 of 130 Page|D: 86

l

Questioned about the ‘heat watch’ and Joseph Valdez, Mr. Buttino explained that A.lD had
the responsibility for heating the building but directed Llanos to do the work.40 According to the
witness Angelo’s had nothing to do with the heatwatch."l (Tr.3:120). As he explained the building
required 24-hour a day heat beginning in January and needed to be maintained through the day with
working shifts (Tr.3:121)

Mr. Buttino recognized that lose Valdez performed the heat watch from 10:03 pm to 6-6:30
am.42 He was aware of Mr. Valdez because he saw him leave in the morning after riding the hoist
to the ground level. (Tr.3:122). Through years of experience he was also aware that the jurisdiction
for heat watch belonged to the Laborers (Tr.3:122). And he was specifically aware of the Laborer’s
jurisdiction because he was on the job when the Laborers Business Agent (Paul Roldan) visited the
job and gave Mr. Valdez an application for Union membership.J'3 (Tr.3:123).

Mr. Buttino was also aware that, besides the heat watch, Joseph Valdez patched drafts with
insulation (at the direction of AJ D), swept up and did caulking for pipe penetrations. (Tr.3:124-125).
He did not see Mr. Valdez do any sheetrocking work. (Tr.3:125). Mr. Buttino was not aware that
Mr. Valdez Was in the building 24-hours straight, since “it’s impossible for him to be there And
l was there during the day.” (Tr.3:126).

Mr. Buttino testified that he did not observe non-union workers performing sheetrocking or
taping.44 (Tr.3:127). According to the witness he would have known if sheetrocking was done at

night by non-union workers because he knew where work was left at 3220 and where work began the

next morning.

 

40. As Mr. Buttino testified the heaters belonged to A.lD. (Tr.3:155).

41. According to Mr. Buttino, John Mack, Superintendent of ADJ, directed Llanos to perform heat watch.
(Tr.3:120).

42. Another laborer (Aaron Dawson) worked the heat watch from 3:30 pm to 10:30 pm. (Tr.3:123).

43. On cross-examination, Mr. Buttino confirmed that he saw Mr. Valdez fill out the application given him
by Mr. Roldan and return it to the Laborers Business Agent. (Tr.3:164).

44. On cross-examination, Mr. Buttino testified that “l never found non-Union carpenters on the job.”
According to the witness if Llanos was using a non-union tapers “That’s not my business That’s the
business ofthe Union." (Tr.3:159).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -24-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 87 of 130 Page|D: 87

l

Mr. Buttino was also aware of how many boards were needed on each floor and where the
Union carpenters left their tools (Tr.3:130). In that respect, he denied seeing the two Souzas
working on the job. (Tr.3:131)

When questioned about specific individuals Mr. Buttino denied that Rosendo Castellanos
sheetrocked on the project between October 2014 and March 201545 and on the 32“d floor on
Christmas Day 2014"6 and that Bartelomo Ramirez used a Union book of Rosendo Morales.“7 On
cross-examination, he denied that he was aware that Mr. Reyas (Llano’s) arranged for Mr. Valdez
to get a Carpenters book (Tr.3:144), but acknowledged that he saw Ramon Garcia‘“l and Bartolomo
Ramirez49 on the job.

While denying that he had an interest in Llanos Drywalli", Mr. Buttino recalled that he was
present at a meeting that “George Schreck coming down and talking to Valeriano Reyas Martinez
and Valeriano was talking he was interested in become a contractor.”51 (Tr.3:127). According to
Mr. Buttino, further meetings with Mr. Schreck and several other business representatives lead to
the conclusion that it would be best being that Angelo’s Construction pay the benefits for the

carpenters employed by Llanos (Tr.3:128 and 142).

 

45. "`No, 1 never seen him. And in October we were not sheetrocking There were no inspections nor permits
to Sheetrock.” (Tr.3:132) “No. 1 never seen nobody named that there.” (Tr.3:147).

46. “No, the site was closed the power was turned off. There was security and cameras on the building."
(Tr.3:131) “No, l knew exactly what men were there, what apartments they did and how many boards they
did.” (Tr.3:132). On cross-examination, he acknowledged that Council Representative Manny Ortega walked
through the locked gate and entered the building ‘while the power was ofF. (Tr.3:149).

47. “... Manny (Ortega) basically told me, Anthony, this guy has the wrong, he’s using a different card Make
sure he never returns to thejob, and l said Okay, Manny thank you.” (Tr.3:l33)

48. “A few days a week. You know, it was sporadic. l-le was in and out.” (Tr.3:147)

49. “l saw him February or so.” (Tr.3:148)

50. Mr. Buttino testified that he had no interest or ownership in Llanos did not get paid by them and never
received cash from them. (Tr.3:139).

51. George Schreck later testified that Mr. Buttino informed him that he knew of a non-union contractor that
might work well in the commercial industry performing sheetrocking (Tr.3:236). He confirmed that Mr.

Buttino then set up a meeting with Martine about becoming a Union contractor and he and Mr. Buttino
attended (Tr.3:237).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -25-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 88 of 130 Page|D: 88

l

l

On cross-examination, Mr. Buttino denied that he proposed the idea that Angelo’s pay the
benefits for Llano’s workers (Tr.3:142).

The issue of carpenters holding “residential" books and being cleared to work on the 70
Columbus (commercial) project was raised through the testimony of lose Paz, a Union-Carpenter
holding a residential membership book.52 As Mr. Paz testified after being unemployed for months
he started working on the 70 Columbus project on January 26, 2015.

According to the witness he first contacted his Union representative (Kevin Brown) and
inquired as to seeking a job on the project, he was told that "if they give you thejob you can stay
there.” (Tr.3:167) He testified that, knowing there were many jobs in Jersey City, he got Valeriano
Martinez’ number, contacted him and started sheetrocking the next day. (Tr.3:168). I-le worked for
Llanos eight hours a day, five days a week between 7 am and 3:30 pm and was paid by check,
(Tr.3:170). He could not understand why he got laid off.

Mr. Paz testified that he returned to work with Martinez, performing sheetrocking, and within
weeks was transferred to Angelo’s Construction to do trim work. (Tr.3:171). According to the
witness he was laid off and told (by Manny Ortega) that he could not perform commercial work with
a residential book. As Mr. Paz testified he again contacted the Union (Andrew Pacifico) and was
told that, if the employer did not lay him off, he could stay on the job, (Tr.3:173) The witness
testified that he remained on the job until August, when Manuel Ortega told him he "was residential
working in a commercial job.”53 (Tr.3:176).

Mr. Paz testified that, while working on the project, he was not aware that anybody
performed work at night. He confirmed his observations “beeause l always start working in the
same place that l finish working last day.” (Tr.3:179).

On cross-examination, Mr. Paz acknowledged that he entered the Union through the Direct
Entry Apprentice Program, signed into the program under the residential agreement and received a
residential book. (Tr.3:183-184) He also admitted that, once he worked 3,000 hour, he would be

admitted into the commercial program.

 

52. Note: Sergio Tahada, Giberto Reyes and Roberto Floraz were other Carpenters holding residential books
While working on the 70 Columbus project and will be referred to in various comments

53. Mr. Paz expressed his belief that his removal from thejob and the Union’s denial of his request for a
commercial union book was “racist”. (Tr.3:179 and 181).

NRCC -and- ANGEL.O’S CONSTRUCTION and LLANOS DRYWALL LLC -26-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 89 of 130 Page|D: 89

l l

Mr. Paz also acknowledged that, when he started work on the 70 Columbus project, Mr.
Buttino saw his book and saw no problem with a residential carpenter working on a 50-story
building He likewise acknowledged that his residential union book contained a written provision
that limited his work to “residential and/or blended rate projects.” (Tr.3:185).

Valeriano Reyas Martinez testified on behalf of Llanos Drywall, a company he owns and
started in December 2014.54 According to his testimony, he spoke to the Union representative
(George Schreck) and asked for an opportunity and how he would be paying benefits As the witness
continued "Angelo was going to pay the benefits because l was new ...” (Tr.3:196) Accordingly,
he entered into a contract with Angelo’s to do sheetroek and drywall on the 70 Columbus job,
(Tr.3:197) He used the same workforce that was used by Angelo’s and then Angelo Ramos called
the Union for workers He remained as supervisor. (Tr.3:198).

Mr. Martinez acknowledged that he used Joe Valdez to take care of the heaters between 10
pm and 6 am, which was paid for by A.lD (Luis the Super). According to the witness Angelo`s had
nothing to do with the heat watch. (Tr.3:198-199)

Mr. Martinez denied that work was performed on Christmas Day 2014 by Rosendo Morales
although he acknowledged Morales as a carpenter.ii (Tr.3:199) He did not know if Rosendo
Morales is the same person as Bartelomo Ramirez, did not know Rosendo Castillanos as a person
working on the job and was not aware of men named Souza doing sheetrocking on the job.
(Tr.3:200). Mr. Martinez was aware that Feliz Cardoza was his brother-in-law and worked on the
job as a cleaner. (Tr.3 :203). Subsequently, he acknowledged that he took “Rosendo Morales” to the
Union hall to get a Carpenters book, but did not know who the person was while employing him for
three or four weeks (Tr.3:202, 205 and 206).

On cross-examination, the witness also acknowledged that he took Mr. Valdez to the Union
hall to get a carpenters book, but did not pay him Union wages or benefits He admitted paying him
$120 a day, because he was doing the heating. (Tr.3:201-202) Likewise, Mr. Martinez testified that
he never showed Valdez’ Union card to Shop Steward Buttino because "he never worked there” as
a carpenter. However, when Mr. Morales started working, Mr. Martinez showed the Union card to
Shop Steward Kenny Dukes. (Tr.3:212).

 

54. Mr. Martinez testified through an interpreter (Mr. Chavez).

55. When shown a picture of “Rosendo Morales” on the Union application, he denied that it was Morales
(Tr.3:203 and see U-12).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -27-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 90 of 130 Page|D: 90

i l

Mr. Martinez testified that he paid Mr. Valdez and Ramon Garcia by check, (Tr.3:214)

Angelo Ramos owner of Angelo’s Construction$°, testified on his own behalf and described
the scope of work performed on the 70 Columbus project as "(d)rywall, taping, spackle, insulation,
trim package.” (Tr.3:2l4). He denied any responsibility or involvement in the heat watch, denied
any ownership interest in Llanos Drywall and denied running Llanos Drywall. (Tr.3:215). Mr.
Ramos maintained that the ‘taping’ on the job was under the jurisdiction of the Painters Union
District 711 and he used Painters to perform the work. (Tr.3:216)

However, Mr. Ramos explained that he remitted the benefit contributions for Llanos’ workers
because Llanos “was a new company, and we wanted to make sure that all the benefits were paid
and We paid it out of his contract price Simple as that, l was told to pay it for him because he’s a
new contractor, and I accepted that.”57 (Tr.3:216)

On cross-examination, Mr. Ramos also denied knowledge of non-Union workers working
on the job site. As he stated “No. Why would l allow people to work nonUnion when l’m paying
all this goddamn money to the Union'?” (Tr.3 :220) When further pressed Mr. Ramos stated “l never
had them. Maybe somebody else had them. But l never had them."58 (Tr.3:221)

The witness also described the work of Anthony Buttino, starting as a shop steward and then
overseeing that the framing material and sheet rock arrived at the site and checking out inspections
(Tr.3:220) When subsequently questioned about the five carpenters employed in November 2014,
Mr. Ramos testified that Mr. Buttino did not know that the men were working. (Tr.3:227)

 

56. Mr. Ramos testified that he is a Union Carpenter and member of Loca1253. His company is a member
of DISCA (Drywall & Interior Systems Contractors Association). (Tr.3:215).

57. According to Mr. Ramos Peter Gowing, George Schreck and Bob Satriano told him to pay Llanos’
benefits and “... we didn’t want no issues of benefits not getting paid for the guys I was told (b)ecause
l wouldn’t do it out ofthe goodness of my heart. So l didn’t do it out ofmy own willing.” (Tr.3:217)

58. Mr. Ramos corrected his statement through an exchange on cross-examination:

Q. You never had nonUnion workers on this job?

A. NO.

Q. Okay. ln November didn’t your have five nonUnion workers on this job?

A. That was a different issue.

Q. What was that issue?

A. That was because the carpenters l had couldn’t produce thejob, and the GC told me that l got to get it
done or we’re going to get thrown off the job, and lhad to do what had to do to get thejob done. they were
Unio guys but they were working on the side I paid them. ldidn’t pay the benefits “ (Tr.3 :221-222).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -28-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 91 of 130 Page|D: 91

Anthony Abrantes a Council Representative testified to his participation in the investigation,
As the witness recalled during the investigation, he became aware that carpenters holding residential
books were working on the 70 Columbus job. (Tr.3:260). He testified that the original Carpenters
residential Local 119 was dissolved and merged into the commercial locals The members holding
residential books were likewise transferred into commercial locals and became commercial
carpenters (Tr.3:260).

Mr. Abrantes further described how new members were admitted into the Union through a
`“direct entry program" and limited to work on residential housing and “blended rate projects."
(Tr.3:261) To be permitted to work on commercial projects direct-entry carpenters were required
to complete two years 3,000 hours of work under the Carpenters Agreement and attend (training)
school to be evaluated (Tr.3:261).

According to Mr. Abrantes, both Mr. Paz and Sergio Tahada were direct entry carpenters and
were required to meet the qualifications before working on commercial projects (Tr.3:262) Gilberto
Reyes and Roberta Floraz were originally in Local 119 and permitted to work on commercial jobs
(Tr.3:262). However, Mr. Tahada and Mr. Paz should not have been working on the Project. Mr.
Abrantes testified that he never received a call from Mr. Buttino reporting the four residential
carpenters working on the project. (Tr.3:261).

In response to the testimony, Mr. Buttino was recalled by Angelo’s Counsel to explain how
Mr. Paz was cleared to work on the project despite having a residential book. As he explained when
Mr. Paz arrived on the job, he called the Union hall and was told that Andy Pacifico (Union
President) “let them go to work.” (Tr.3:229).

George Schreck, a Council Representative representing the jurisdiction of Hudson County
and the 70 Columbus project, responded to Mr. Buttino’s statement that he cleared residential
carpenters through him (Mr. Schreck) on the project. Disputing the statement, Mr. Schreck testified
that Mr. Buttino never told him that he had “residential” carpenters on the job or asked if they could

work on the project. (Tr.3:236). When questioned further, he stated that he never had the discussion
with Mr. Buttino. (Tr.3:236)

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -29-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 92 of 130 Page|D: 92

1 l

Likewise, Robert Satriano, Team Leader of Carpenters Local 253 (the Local Union having
jurisdiction of the 70 Columbus project) was questioned about the Carpenters with “residential"
books working on the project and questioned Why some residential carpenters were permitted to
work on the project while others were removed As he explained there were two different types of
“residential” books the first being held by those carpenters from fortner “residential” local unions
that were merged into the current local unions and the second being those carpenters admitted to the
union through "'direct-entry residential”. (Tr.3:252). As he distinguished the former residential
carpenters are permitted to work on commercial projects and the direct-entry carpenters are
prohibited from performing on commercial projects (Tr.3:255).

Mr. Satriano testified that he did not receive communication from Anthony Buttino to clear
the four residential carpenters into the job. (Tr.3:252). On cross-examination, he confirmed that he
first became aware of the residential carpenters working on the commercial project in March 2015,
after pulling shop steward reports for.lanuary and February after the investigation began. (Tr.3:254).

Mr. Gowing confirmed that Mr. Buttino never cleared any residential carpenters to work on
the 70 Columbus Project. (Tr.3:274) He testified that he became aware in August 2014 that Paz and
Tahada, two residential carpenters were Working on the project. (Tr.3:275).

Finally, the parties stipulated that Andrew Pacifico would testify that he not called by Mr.

Buttino to clear carpenters on the 70 Columbus project.

=k=l¢=k*¢l‘ll==l¢

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -30-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 93 of 130 Page|D: 93

OPINION
Procedural Issue

Angelo’s correctly argued that the Union’s effort to rely on the grievance and arbitration
procedure of the Schedule “A” Carpenters Agreement instead of the applicable procedures of the
PLA is misplaced and without merit. lndeed, it is the Grievance Procedure of the PLA which
controls the present grievance

As Article 2, Section 4 (Supremacy Clause) of the PLA clearly states "[w]here a subject
covered by the provisions of this Agreement is also covered by a Sehedule A collective bargaining
agreement, the provisions of this [PLA]Agreement shall prevail." Thus the PLA supersedes the
underlying Schedule “A” Carpenters Agreement's grievance procedure.

Next, Angelo’s argued that Article 9 of the PLA contains express procedures for the
processing of grievances before, and through to, arbitration. According to Angelo’s when
considering the evidence and Peter Gowing's testimony, the Union failed to adhere to the PLA in
processing the grievance The requirements cited by Angelo’s relates to the Union’s untimely filing
of the February 20‘h grievance, the Union’s failure to schedule grievance meetings in a timely
fashion, the Union’s unilateral decision to skip the mandatory Step 2 meeting and the Union’s failure
to meet the deadline for a timely demand for arbitration. According to Angelo’s these failures cannot
be overlooked nor condoned and deprive this Arbitrator of jurisdiction for any other decision than
to dismiss the grievance as “untimely."

lndeed, Angelo’s arguments could Survive, if living in a vacuum or avoiding the duplicity
of the underlying facts Evidence revealed that, upon discovery of non-union carpenters performing
work at night, the Union commenced an investigation and, on February 20, 2015, filed written Step
1 grievances against Angelo’s and Llanos pursuant to the PLA ar_t_cl the Schedule “A” Carpenters
Agreement. The grievances requested meetings with representatives of both Angelo’s and Llanos

(See U-l and U-2, sent by certified mail). While Llanos responded Angelo’s did not respond

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -31-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 94 of 130 Page|D: 94

f

Moreover, on February 25th, Valeriano Reyas (Llanos) met with the Local 253 Business
Manager (Peter Gowing) and other Union representatives The matter was not resolved and on
February 26"‘, the Union filed written Step 2 grievances against Angelo’s and Llanos and requested
meetings with representatives of both Angelo’s and Llanos (see U-3 and U-4). Neither Angelo’s
nor Llanos responded to the Step 2 letter request. Thereafter, on March 4, 2015, the Union filed
written Step 3 grievances against Angelo’s and Llanos again requesting meetings with the
representatives of both entities (see U-5 and U-6). Again, neither Angelo’s nor Llanos responded
to the Step 3 request. On March 6, 2015, the Union filed written Step 2 grievances against Angelo’s
and Llanos under the PLA, requesting Building Trades President (Patrick Kelleher) to schedule
meetings with representatives of Angelo’s and Llanos (see U-7 and U~8). Scheduling the Step 2
meeting with Angelo’s and Llanos under the PLA was not successful and, on April 23, 2015 , the
Union filed for arbitration.

ln the opinion of this Arbitrator, a party to the PLA cannot be successful in a procedural
defense, or raise the enforcement of contract application, when similarly failing to comply with the
requirements of the contract. l-lerein, once Angelo’s disregarded the request of Local 253 to attend
the Step 1 meeting, it was precluded from raising procedural objection to the steps (or missteps)
taken by the Union in pursuing and precluded form enforcing the PLA language regarding timeliness

Mr. Gowing testified that he filed the grievances against Angelo’s and Llanos (Tr.1:32; see
U-1 and U-2 on February 20, 2015) and acknowledged that Mr. Ramos did not attend a meeting with
the Union. While Mr. Reyas appeared on behalf of Llanos Mr. Ramos did not respond and did not
attend Thereafter, additional requests by the Union met similar responses by Angelo`s and
meetings did not occur. Thus Angelo’s cannot be successful in a procedural defense, or raise the
enforcement of contract application against the Union, when failing (refusing or refraining) to
comply with the meeting requirements of the PLA. By its actions Angelo’s waived its contractual

right to enforce its subsequent timeliness issues against the Union and the grievance presented by

Carpenters shall proceed on its merits

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRVWALL LLC -32-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 95 of 130 Page|D: 95

t t

Substantive Issue

In the opinion of this Arbitrator, the initial question in this matter rests with a determination
of credibility of witnesse.sj9 and whether the adverse testimony presented in this matter was reliable,
based on the competence of the witness and likelihood that the statements are true60

As such, and contrary to Angelo’s contention that the evidence presented by the Carpenters
and the testimony offered by non-union workers claiming to have performed carpentry work on the
70 Columbus project, including sheetrock, were not credible, it is this Arbitrator’s initial
determination that the testimony presented by, and on behalf of, Angelo’s and Llanos together and
separately, strained the bounds of credibility. lt is this Arbitrator`s further determination that the
witnesses presented by the Carpenters whether on balance or taken separately, were credible and
reliable in establishing that non-union and undocumented workers and workers with false and
fraudulent identification performed work on the 70 Columbus project under the employment,
direction and supervisor of Angelo’s and Llanos Evidence established that those workers were hired
by Angelo’s and Llanos to perform work on the project which was within the trade and geographic
jurisdiction of the Carpenters local 253.

The credibility, M reliability, of testimony offered by newly accepted members of the
Carpenters Union, together with statement non-union and undocumented workers employed by
Angelo’s and Llanos far exceeded the credibility of ‘swom’ statements offered by Angelo Ramos

or Valeriano Reyes-Martinez or their surrogate Anthony Buttino.

 

59. As universally accepted credibility determinations are within the fact finder's exclusive purview, based
on considering the totality of the circumstances and all relevant factors including the demeanor, candor, or

responsiveness of the witnesses the inherent plausibility of the witness's account and the consistency of
statements

60. "It is within the province of the arbitrator to determine the weight, relevancy, and authenticity of
evidence." HowArbitration Works at p. 413. lt is clear that "material inconsistencies in the testimony of any
witness will ordinarily detract much from the witness's credibility." HowArbitration Works at p. 415; see
RobinsAir Force Base, 90 LA 701, 704 (Byars, 1988). "Special considerations are involved in weighing
testimony in discharge and discipline case." HowArbitration Works at p. 417. "Arbitrators have recognized
that an accused employee has an incentive for denying a charge, in that the employee stands immediately to

gain or lose in the case." HowArbitration Works at p. 417; see Ford Motor Co. , 1 ALAA 1167,274, at 67,620
(Shulman, 1954).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -33-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 96 of 130 Page|D: 96

Denying their conduct in paying non-union and undocumented workers in cash conflicted
with veracity. Testimony of workers claiming to be underpaid or failing to receive wages after work
was performed was accepted as truth. Testimony regarding the acts of providing false names social
security numbers and identification to workers seeking union membership was accepted as truthful
and factual. Denials of the acts revealed fraudulent intent and was not a path to walk if seeking to
reach credibility. Falsely testifying about leaving non-union and undocumented names off a shop
steward report did not paint a picture of reality, especially coming from the individual assigned to
protect the work of union members or the jurisdiction of the Union while on the jobsite

These acts were repeatedly evidenced by documents submitted by the Carpenters and
established through the testimony of unrelated individuals who sought work and income and
received less than agreed to by the web of deceit foisted upon them by their respective employers
The initial discovery and subsequent investigation of the use of non-union workers on the jobsite,
as testified to by Council Representatives Manual Ortega and Anthony Abrantes uncovered the
conspiracy of Angelo Ramos Valeriano Reyas Martinez and Anthony Buttino.

Moreover, evidence demonstrated to this Arbitrator that Angelo’s and Llanos acted
interchangeably and together. Whether considered an alter-ego or double-breasted arrangement by

this Arbitrator,61 there is no question that the combined entities worked as one

 

61. This Arbitrator found a clear interrelation of operations between Angelo's and Llanos and a straight path
of interaction between the two entities While both entities perform dry-wall installation and are contractors
in the New .1 ersey construction industry, it was the apparent evidence that linked the two entities Angelo’s
assisted Llanos in becoming established on the 70 Columbus project. With undetermined assets Llanos was
assisted by Angelo’s in establishing its business and subcontracting work of an identical nature Angelo’s
agreed to remit the benefits on behalf of Llanos Llanos performed the work under a subcontract, arranged
by Angelo’s and its shop steward Buttino. Both entities used the same workers to perform carpentry work
on the 70 Columbus Avenue Project and both Angelo's and Llanos shared common supervision on the site.
As the evidence revealed the owners of the companies operated a non-union crew of employees (the extent
not fully uncovered) Which, in the opinion of this Arbitrator, was intended to insulate Angelo's from liability
for any potential breach of the PLA and the Subcontractor Clause of the Schedule "’A` Carpenters
Agreement.

Moreover, the evidence established that the two companies shared control of labor relations with
Anthony Buttino instrumental in arranging for Llanos to sign the short form agreement with the Carpenters
and for Angelo's to pay the benefits on behalf of the companies' crew of carpenters operating under the terns
of the PLA and the Schedule “A" Agreement.

Finally, the evidence established a common workplace management, with Anthony Buttino and
“Jesse” serving as jobsite supervisors of the work performed on the Project, directing workers in their
assignments and handling material movements for both Angelo's and Llanos

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -34-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 97 of 130 Page|D: 97

J.

Despite Angelo’s repeated denials the overwhelming weight of evidence and the credibility
of witnesses uncovered a conspiracy of operation wherein non-union workers performing framing
and sheetroek (and taping) were utilized in a manner to circumvent the jurisdiction of the Carpenters
Union and employ individuals under the cover of protection by the Union shop steward62 The Union
was not forced to testify in a self-serving manner, but accurately reported its findings Moreover,
former employees of Angelo’s and Llanos provided reliable testimony and convincing evidence to
establish that Angelo’s and Llanos perpetuated deceitful and deceptive acts of creating fake names
to procure union books and employ workers at-will, Withholding accurate wage and hour reports and
cheating individuals out of contractual wage payments and benefit contributions

Glaringly, the two entities fraudulently created fake names and identification to procure union
books commit contractual wage and hour violations and cheat both the Union and its members of
work assignments on the 70 Columbus project. Aspersions cast on Ramos Angelo's Martinez,
Llanos and Anthony Buttino were self-created and the sad result of their joint effort to avoid the
obligations of the PLA. Credible evidence demonstrated that work within the Carpenters’
jurisdiction was performed by non-union workers on the Project, with knowledge of Ramos (on
behalf of himself and Angelo’s), Reyas-Martinez (on behalf of himself and Llanos) and Buttino (on
behalf of himself and for the benefit of Angelo’s and Llanos). The picture painted by the record
and the testimony offered in three hearings and the story told by the individual workers was far from
a fiction. lndeed, it was a portrait of a workplace conspiracy ‘concocted and advanced’ by Angelo's
and Llanos With knowledge of Buttino, to employ non-union crews to perform Carpenters work on
the Froject and avoid the obligations of the PLA and the Schedule “A” Carpenters Agreement. lt
was fortunate that the story ended to the degree discovery is accurate, at a chapter earlier than the

epilogue.

 

62. Limited evidence addressed the “trim” work performed during the period of the grievance

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -35-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 98 of 130 Page|D: 98

Based on the record this Arbitrator finds that Angelo’s and Drywall violated the PLA and
the Schedule “A” Carpenters Agreement by failing to hire Carpenters under the "70 Columbus
Avenue” PLA procedures and by failing to compensate employees performing work covered on the
Project in accordance with the wage and benefits contained within the Schedule "A” Carpenters
Agreement. This determination further finds that Angelo’s and Llanos together, employed non-
union employees to perform bargaining unit work on the Project and failed to pay those individuals
contractual wages and benefits for hours worked

Clearly, aspersions cast on Angelo's Llanos and former shop steward Anthony Buttino were
self-created but well-earned."’3 However, to whatever extent the acts may have flourished, the
discovery of crews working undercover lead to the further discoveries that work within the
jurisdiction of the Carpenters was performed by non-union employees improperly hired and
incorrectly paid on the Project. lt was not necessary for the Union to concoct a story in fictional
form, for Angelo's and Llanos at the very least, created the reality of employing non-union crews
to perform Carpenters work on the Project, without a shred of conscience

This Arbitrator can only conclude that, as disgusting, base and threatening is the telephone
message sent from “lvlr. Martin” (Valeriano Reyas Martinez, see page 18 above) to Joseph Valdez
after “Angelo’s and Llanos” were exposed for hiring non-union individuals on a project covered by
a project labor agreement, more disgusting is the conduct displayed by the two companies through

their principals Angelo Ramos and Valeriano Reyes Martinez.

 

63. Counsel for the Carpenters offered comments relating to Anthony Buttino which were harsh, but
accurate, He noted that Buttino, despite being named shop steward on the Project by the Carpenters Union
and having responsibility to protect the interests of the Carpenters and the individuals performing bargaining
unit work on the Project, testified in support of the two companies While not disputing Buttino’s
explanation that he was under subpoena to testify, Union Counsel challenged Buttino’s testimony and that
he acted consistent with his duties as shop steward According to Counsel, Buttino’s behavior at the hearing
indicated his true interest as an advocate for the Companies and his complicity in their attempt to circumvent
the PLA and the Carpenters Agreement. As Counsel further noted Buttino assisted the Companies' counsel,
taking notes interjecting comments and providing assistance and revealing his infidelity to his obligations
as steward ln the opinion of this Arbitrator, while Buttino’s involvement in the actions taking place on the
Project was embarrassing to the Union and shameful to himself, his testimony was incredible and unreliable
The record further revealed that , by February 10, 2015, the Union replaced Anthony Buttino (with Kenny
Dukes) as shop steward on the job, Buttino remained on the jobsite as an employee of Angelo's and a
supervisor of the employees employed by Angelo's and Llanos (See U-15).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -36-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 99 of 130 Page|D: 99

l
1 _

In summation, this Arbitrator was presented a scenario of disregard for workers exploitation
of individuals disregard for common notions of dignity, creating false identities manipulating hours
and wages for earned pay, defrauding the union by alternating coverage under union books and
stealing money from individuals cheated out of wages earned and promised

Angelo Ramos in defense of his actions said it best:

""You can ask all your shop stewards you can ask Steve, you can ask Rick. You can
ask - - how many we have, like 50 of them. Jobs that go nonUnion. You got jobs
right now that you got people work nonUnion which you knew and l told you about,
and you guys didn’t do shit about it. All right. So don’t come over here, “Oh, here
Angelo’s a fucking bad guy.” I’m not a bad guy. But if l got to do something, I’m
gonna do what l got to do. But don’t tell me l am a bad guy.” (Tr.3:227)

In the opinion of this Arbitrator, while l\/lr. Ramos will not be told he is a "bad guy", the
record nevertheless revealed he Was party to a duo of companies inter-related by both business
operations and absence of ethics aided by the misdeeds and disloyalty of a shop steward"l, all
deserving of each other but exploitive of the workers performing carpentry work on the 70 Columbus
project and with disregard for the controlling PLA and individual Schedule "A" Carpenters
Collective Bargaining Agreements For those actions a remedy is appropriate.

As the grievance filed by the Carpenters shall be sustained the Carpenters shall also be
entitled to a monetary remedy for failure to hire and pay contractual wages and for the lost wages
and benefits of its member-Carpenters. While the Carpenters could not identify all workers
performing carpentry work for Angelo’s and Llanos a remedy will be ordered for "unidentified
workers” and those workers who were identified in this record

Notwithstanding the above liability for lost wages and benefits Angelo’s argument that
Article 9 of the PLA limits the retroactive remedy to "'no earlier than 60 days prior February 20,

2015" is sustained (and agreed to by the Union) and the remedy shall be calculated from December
20, 2014.

 

64. Notwithstanding the harsh, although well-deserved comments of Union Counsel, the record clearly
established that non-union and non-identified individuals performed carpentry work of framing and
sheetrocking with the knowledge and direction of shop steward Anthony Buttino and not included on the j ob-
site Shop Steward Reports filed for the Project. (See U-14).

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -37-

Case 2:18-cv-17708-.]|\/|V-.]BC Document 1 Filed 12/28/18 Page 100 of 130 Page|D: 100

Based on calculations provided which were neither opposed nor disputed Angelo`s
Construction Co. and Llanos Drywall shall be liable to the Northeast Regional Council of Carpenters

the New Jersey Carpenters Funds and named individuals in the total amount of $382 899.32 for

 

unpaid wages and for benefit contributions for work performed on the "70 Columbus Avenue".
Jersey City, New Jersey project.

Specifically, Angelo’s and Llanos shall make payment to the Northeast Regional Council of
Carpenters in the amount of $92.378.88 for lost and unpaid wages for unidentified workers and to
the following individuals specifically identified as: Joseph Valdez in the amount of $29,490.56 in
lost wages and $46,680.70 for lost overtime wages; Rosendo Castellano in the amount of $8,247.36
for lost wages and $4,673.68 for lost overtime wages; Ramon Garcia in the amount of $17,865.54
for lost wages and $16,348.08 for lost overtime wages; and Gielanderson Soares in the amount of
$6,298.56 for lost overtime wages

ln addition, Angelo’s Construction Co. and Llanos Drywall shall make payment to the New

Jersey Carpenters Funds in the amount of $160 915.96 representing lost benefit contributions on the

 

project, specifically in the amount of $52,631.04 for unidentified carpenters plus $56,045.08 for
benefit contributions on behalf of Joseph Valdcz, $9,868.32 for benefit contributions on behalf of
Rosendo Castellano, $34,596.48 for benefit contributions on behalf of Roman Garcia and $7,775 .04
for benefit contributions on behalf of Gielanderson Soares.

Moreover, in accordance with Article 9 of the PLA, Angelo’s Construction Co. and Llanos
Drywall shall reimburse the Northeast Regional Council of Carpenters for payment of one-half the
Arbitrator’s total fee of $23,500.00 (as itemized below°$). Payment to the NRCC in the amount of
$11,750.00 by Angelo’s and Llanos shall be deemed an obligation imposed by this Award pursuant
to Article 9, Step 3(a) of the PLA, which states: “.. the fees and expenses of such arbitrations shall

be borne equally by the involved Contractor and Local Union.”

 

65. The Final Statement of Fee, based on a $2,000 per diem fee, is itemized as follows: Hearing of Matter
(.lune 22""; August 3"1 and October 30, 2015) (3.0); Review of hearing record and Transcripts of Proceedings
(2.0); Analysis of Post-Hearing Summations (2.25); Writing and lssuance of Award and Order (4.5): Total
(11.75 days x $2,000) = $23,500.00, to be borne equally by the parties lt is noted that the Carpenters portion

of the Final Statement is credited with a payment of $2,000.00 by the NRCC on the August 9, 2015 lnterim
Statement.

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -38-

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 101 of 130 Page|D: 101

l l

To insure accuracy of contributions for hours worked, the Trustees of the Funds in their
discretion, may cause an audit to be made of the payrolls and such other records of Angelo’s
Construction Co. and Llanos Drywall as are considered pertinent by the Trustees and Angelo’s
Construction Co. and Llanos Drywall shall immediately cooperate in the performance of the audit.
The Funds may commence the audit within 30 days from the date of this award.

This Arbitrator shall retain jurisdiction of this matter in the event of any dispute of any issue
relating to or arising from the interpretation or application of this Award and Order.

In consonance with the proofs and upon the foregoing evidence presented, this Arbitrator

herey renders the following:

AWARD and ORDER

1. The grievance presented by the Northeast Regional Council of Carpenters is
timely, as Angelo’s Construction Co. failed to respond to the initial request
of Carpenters Local 253 for a meeting between the parties as required by
Article 9 of the Project Labor Agreement and, thus precluding and waiving
Angelo’s Construction right to raise the procedural objection to the grievance
filed by Carpenters Local 253.

2. Angelo’s Construction and Llanos Drywall violated the PLA and the
Schedule “A” Carpenters Agreement by failing to hire Carpenters under the
PLA procedures and by failing to compensate Carpenters for lost work
opportunities on the "70 Columbus Avenue"`, Jersey City, New Jersey proj ect.

3. The grievance filed by the Northeast Regional Council of Carpenters shall be
sustained and an appropriate remedy shall be issued ordering Angelo’s
Construction and Llanos Drywall to make the Carpenters whole for lost work
opportunities and lost wages and benefits

4. Notwithstanding the above liability for lost wages and benefits Angelo’s
Construction Co.’s argument that Article 9 of the PLA limits the retroactive
remedy to “no earlier than 60 days prior February 20, 2015" shall be
sustained and the remedy shall be calculated from December 20, 2014.

5 . Angelo’s Construction Co. and Llanos Drywall shall be liable to the
Northeast Regional Council of Carpenters and the New Jersey Carpenters
Funds, and individuals named below, in the total amount of $382 899.32 for
lost work opportunities and lost wages and for benefit contributions for work
performed on the “70 Columbus Avenue”, Jersey City, New Jersey project.

 

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -39-

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 102 of 130 Page|D: 102

A. Angelo’s Construction Co. and Llanos Drywall shall make payment to the
Northeast Regional Council of Carpenters for unidentified Carpenters in the
amount of $92 378.88 for lost work opportunities and lost wages of
unidentified individuals plus payments to the following individuals: Joseph
Valdez in the amount of $29 490.56 in lost wages and $46,680.70 for lost
overtime wages; Rosendo Castellano in the amount of $8,247.36 for lost
wages and $4 673.68 for lost overtime wages; Ramon Garcia in the amount
of $17,865.54 for lost wages and $16 348.08 for lost overtime wages; and

Gielanderson Soares in the amount of $6.298.56 for lost overtime wages

 

 

 

 

 

B. Angelo’s Construction Co. and Llanos Drywall shall make payment to the
New Jersey Carpenters Funds on behalf of unidentified carpenters in the
amount of $52 631 04 for lost benefit contributions plus $56 045.08 for
benefit contributions on behalf of Joseph Valdez, $9 868.32 for benefit
contributions on behalf of Rosendo Castellano, $34,596.48 for benefit
contributions on behalf of Roman Garcia and $7,775.04 for benefit

contributions on behalf of Gielanderson Soares in the total amount of
$160 915.96

 

 

 

 

6. In accordance with Article 9 of the PLA, Angelo’s Construction Co. and
Llanos Drywall shall reimburse the Northeast Regional Council of Carpenters
for one-half the Arbitrator’s total fee of $23,500 (as itemized in the statement
of fee and set forth in footnote 65 above). Payment of $11.750.00 by
Angelo’s Construction Co. and Llanos Drywall to the NRCC shall be deemed
an obligation imposed by this Award pursuant to Article 9 Step 3(a) of the
PLA, which states: “.. the fees and expenses of such arbitrations shall be
borne equally by the involved Contractor and Local Union" and
reimbursement of the Arbitrator’s fee advanced in full by the NRCC.

'r‘. Amounts set forth in paragraphs 5 and 6 above shall be made payable in the
following manner by checks to: "Northeast Regional Council of Carpenters”
in the amount of$104 128.88; “Joseph Valdez” in the amount of $76 171 .26;
“Rosendo Castellano” in the amount of $12 921.04; “Ramon Garcia” in the
amount of $34 213.62; and “Gielanderson Soares” in the amount of
$6 298.56; and “New Jersey Carpenters Funds” in the total amount of
$160 915 .96

 

 

 

 

 

 

All checks shall be forwarded within fifteen (15) business days to the Funds’
Counsel: Kroll, Heineman and Carton, LLC, attn: Raymond G. Heineman,
Esq., Metro Corporate Campus I, 99 Wood Avenue South - Suit 307, Iselin,
New Jersey 08830.

NRCC -and- ANGELO'S CONSTRUCTION and LLANOS DRYWALL LLC -40-

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 103 of 130 Page|D: 103

l ll

8. In addition, the Trustees of the Funds in their discretion, may cause an audit
to be made of the payrolls and such other records of Angelo’s Construction
Co. and Llanos Drywall as are considered pertinent by the Trustees and
Angelo’s Construction Co. and Llanos Drywall shall immediately cooperate
in the performance of the audit. The Funds may commence the audit within
30 days from the date of this award.

9. The Arbitrator shall retain jurisdiction of this matter in the event of any
dispute of any issue relating to or arising from the interpretation or
application of this Award and Order.

Dated: May 30, 2016 /Z. /¢ M/

J. i on, Arbitrator .
STATE OF NEW JERSEY:

ss.
COUNTY OF ESSEX :

I, J. J. PIERSON, Esq., on my oath, do attest and affirm to being the person who has executed the foregoing
instrument and issued the above AWARD and ORDER on May 3

MMY$WJ

 

J. J. Pierson, r e at Law - State of New Jersey
Distribulion List:
John Ballantyne, Exec. Secretary-Treasurer la l. Model, Esq.
Robert Satriano, Council Representative L' er Mendelson, P.C.
Northeast Regional Council of Carpenters One Newark Center
91 Ficldcrcst Avenue - 2"d Floor 8"‘ Floor
Edison, NJ 08837 Newark, NJ 07102
Raymond G. Heineman, Esq. Angelo Ramos
Kroll Heineman Carton Angelo’s Construction Co.
Metro Corporate Campus I 59 Rose Street
99 Wood Avenue South - Suite 307 Wood Ridge, NJ 070775
Iselin, NJ 08830

Valeriano Reyes-Martinez

Patrick Kelleher, President Llanos Drywall
Hudson Co. Building & Construction Trades Council 315 Madison Avenue
c/o Plumbers Loca124 Passaic, NJ 07055
20 Fairfield Place
Fairfield, NJ 07004 John Macchiaverna, Sr., Vice President

Stephen l. Petrillo, Esq.

A. J. D. Construction Co., Inc.
948 Highway 36

Leonardo, NJ 07737

NRCC -and- ANGELO’S CONSTRUCTION and LLANOS DRYWALL LLC -41-

Case 2:18-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 104 of 130 Page|D: 104

Case 2: 18- -c\/- 17708- .]|\/|\/- .]BC Document 1 Filed 12/28/18 Pa e 05 of 130 Pa
ceasezzas?awemmrns warmmme e¢rrr&¢§ §

-.ll].flGl]AQnt[IS&JmerEiilbd B

STATE OF NEW JERSEY
ln the Matter of Arbitration : Before: J. J. PIERSON, Esq.
: Arbitrator
Between :
NORTHEAST REGIONAL COUNCIL :
OF CARPENTERS, UBCJA (“Union”) :
-and- AWARD and QBDE_R
LLANOS DRYWALL LLC .
(“Llanos”) : “Failure to Hire”

 

The undersigned is designated Arbitrator by the parties pursuant to Article 9 (Grievance &

Arbitration Procedure”) of three (3) “Project Labor Agreements” (“PLAS”) Covering Construction

of (1) 615 Pavonia Avenue, Jersey City; (2) 65 Bay Street (Trump Building), Jersey City; and (3)

80 Columbus (Marriott Hotel),Jersey City, New Jersey Projects, to address the grievances submitted

by the Northeast Regional Council of Carpenters (“Carpenters” or “Union”), alleging that Llanos

Drywall

LLC, as a subcontractor to A.ID Construction Co., failed to hire Member-Carpenters to

perform bargaining unit work on the three Projects pursuant to the terms and conditions of the PLA

and Schedule “A” and the NRCC Agreement. A hearing was conducted on February 24, 2017 at the

Union Offices, Edison, New Jersey, after due notice was given to the parties by the Arbitrator, to

address the following: I_S_S_UE_§:

1. Whether Llanos Drywall LLC violated the Project Labor Agreements and the
Schedule “A” NRCC Agreement by failing to hire Carpenters under the PLA
procedures on the 615 Pavonia Avenue, Jersey City; 65 Bay Street (Trump Building),
Jersey City; and 80 Columbus (Marriott Hotel), Jersey City, New Jersey Project
jobsites and by failing to compensate Carpenters for work performed? If so, what
shall be the remedy?

2. Whether Llanos Drywall LLC violated the “Agreement between Northeast
Regional Council of Carpenters and Building Contractors Association of New Jersey
and their affiliates and Associated Construction Contractors ofNew Jersey" (“NRCC
.-‘-greement”) by failing to hire Carpenters under the PLA procedures on the 615
Favonja Avenue, Jersey City; 65 Bay Street ('l`rump Building), Jersey City; and 80
Columbus (Marriott Hotel), Jersey City, New Jersey Project jobsites and by failing
to compensate Carpenters for work performed? If so, what shall be the remedy?

case 2 10 --cv 17700 Jl\/lv aec Documem 1 Filed 12/20/10 Pae100 01130 Pa eto 100
dasa@za?awam)raa-meumanmaemernilad 0000112)13731¢’0790 et&ge?a' 095011290-30302

HEEMAMMMMMZ‘

Appsatinafaethel.lnign: Angeat:ina.faLuaims_DnmlLLLQ=
Raymond G. Heineman, Esq. None

Peter Gowling, Council Representative

Thomas Hurley, Council Representative 59me
Pedro Navedo, Council Representative None

Simon Santiago, Shop Steward

Al§Q_Aap.¢.aLins= and£QmLu_ctignlrades=
Bernabe Garcia Patrick Kelleher, President (By Phone)

Jose M. Gomez
Erson Murillo
Oscar Rodriguez
Fernando Tellez

MG_BQLNQ
The present matter arises on three construction projects in Jersey City, New Jersey: 615
Pavonia Avenue; 65 Bay Street (Trump Building); and 80 Columbus (Marriott l-Iotel) which are
covered by Project labor Agreements ("PLAS") between AJD Construction Co. (“AJD”), as General
Contractor (“GC”), reflecting the objectives of the Owners, and the Hudson County Building and
Construction Trades Council, AFL-CIO, on behalf of itself and its affiliated local union members
The Northeast Regional Council of Carpenters is a signatory union to the PIA. (See U~lz).

The PLA at MMMMMMMMMMM statesr

This an Agreement entered into by and between the GC, the Hudson County Building and
Construction Trades Council, AFL-CIO, on behalf of itself and its affiliated local union
members and the signatory Local Unions on behalf of themselves and their members
regardless of their affiliation with the County Council or lack thereof, provided that every
Local Union must qualify as a Labor Organization as that term is defined in the Ordinancc.

 

1. Notice of Hearing was sent to: Valerino Reyes (aka “Valeriano Martinez” or “Martine”), Llanos Drywall -
315 Madison Avenue, Passaic, NJ 07055 (By Priority Express Mail EL213106646 and Certified Mail: 7014
0150 0001 9300 0128) and to: Raymond Heineman, Esq. ~ Kroll Heineman Carton - 99 Wood Avenue South
- Suite 307 - Iselin, NJ 08830; John Ballantyne, Executive Secretary-Treasurer; William Sproule, NRCC
Manager; John Macchiaverna, Sr., Vice President - A.J.D. Construction Co., lnc. - 948 Highway 36 -
Leonardo, NJ 07737; and Pat Kelleher, President - Hudson County Building and Construction Trades
Council (By Email to each person).

2. References to Exhibits are (U- ) for Union Exhibits

NRCC -and- LLANOS DRYWALL LLC -2-

CaS€ 2.18--CV 17708- J|\/|V- JBC DOCument 1 Fie| 012/818 Pa e 107 Of 130 Pa e|D' 107
UZU-€IWMQB- JDb€lAi]ZnDZBfEI]JGB|'tF l'tl:i].t-Ed|:|{me&i$l)z.i/B/1/|§1!§9€!D ®U`NOPZQ§PEQ 353

t` e ` - " " a' ofthe PLAstates:

This Agreement shall be binding on all signatory Unions and the GC and all signatory
contractors performing on site work, including staging areas related to the Project. The
Contractors shall include in any subcontract which they let for performance during the
term of thisAgreem ent, a requ irem eat that their subcontractors of whatever tier, become
signatory and bound by this Agreement with respect to subcontracted work performed
within the scope of Article 3. (emphasis added by this Arbitrator)

…asy&tause of the PLA states

This Agreement, together with the Ordinance’ and the local Collective Bargaining
Agreements appended hereto as Schedule A, represent the complete understanding of all
signatories and supersedes any national agreement, local agreement or other collective
bargaining agreement of any type which would otherwise apply to this Project, in whole or
in part. The sole exception to the preceding sentence is for work performed under the
national agreement of the International Union of Elevator Constructors. As to such work,
the only provisions of this Agreement which shall be deemed to supersede the Elevator
constructor’s national agreement shall be Articles 7 (Work Stoppages and lockouts), 9
Grievance and Arbitration Procedures) and 10 (Jurisdictional Disputes). Where a subject
covered by the provisions of this Agreement is also covered by a Schedule A collective
bargaining agreement, the provisions of this Agreement shall prevail. lt is further understood
that no Contractor shall be required to sign any other agreement as a condition of performing
work on this Project. Finally, it is understood that: (a) this Agreement shall have no
application to any activity of any party hereto except as such activity directly relates to the
performance of covered work on the Project; and (b) the execution of this Agreement shall
not make any person or entity executing this Agreement a party to any of the Collective
Bargaining Agreements and/or addenda attached to this Agreement, except to the extent that
they perform work on the Project that is covered by a Schedule A collective bargaining
agreement.

A;ti§l§ 4, §ectign 2 - Qnigg B§ferral of the PLA states:

A. The Contractors agree to hire Project craft employees covered by this Agreement
through the job referral systems and hiring halls and procedures established in the Local
Unions’ area collective bargaining agreements (Sclredule A). (emphasis added)

 

All employees covered by thisAgreernent shall be classified in accordance with the
work performed and paid the base hourly wages rates for those classifications as
specified in the attached Schedules, as amended during this Agreement.

 

3. See PLA, “Wl-£EREAS Jersey City Ordinance 07-123" which requires the execution of a Project I.abor
Agreement for tax abated projects;”

NRCC -and- LLANOS DRYWALL LLC -3-

Case 2: 18- -c\/- 17708- .]|\/|\/- .]BC Document 1 Filed 12/28/18 Pa e 108 of1 130 Pa e |D: 108
CMZGB'-aar-OQCLGB-Jbb ortizth 'tledFlDl&CBM/Bl/RAQ€P e)tl'UoP aQ€R Bg

ticle9 cti . r orR uti n `v nc ,states:

Any question, dispute or claim arising out of, or involving the interpretation or application
of this Agreement, other than jurisdictional disputes or alleged violations of Article 7,
Section 1) shall be considered a grievance and shall be resolved pursuant to the exclusive
procedure of the steps described below; provided, in all cases that the question, dispute or
claim arose during the term of this Agreement.

STEP 1:

(a) When any employee covered by this Agreement feels aggrieved by a claimed
violation of this Agreement, the employee shall, through the Local Union business
representative or job steward, give notice of the claimed violation to the work site
representatives of the involved Contractor. To be timely, such notice of the grievance must
be given within 14 calendar days after the act, occurrence, or event giving rise to the
grievance. The business representative of the Local Union or the job steward and the work
site representative of the involved Contractor shall meet and endeavor to adjust the matter
within 14 calendar days after timely notice has been given. lf they fail to resolve the matter
within the prescribed period, the grieving party, may, within 14 calendar days thereafter,
pursue Step 2 of the grievance procedure by serving the involved Contractor and the GC
with written copies of the grievance setting forth a description of the claimed violation, the
date of which the grievance occurred, and the provisions of the Agreement alleged to have
been violated. Grievances and disputes settled at Step 1 are nonprecedential except as to
the specific Local Union, employee and Contractor directly involved unless the settlement
is accepted in writing by the GC as creating precedent

(b) Should any signatory to this Agreement have a dispute (excepting jurisdictional
disputes or alleged violations of Article 7, Section 1) with any other signatory to this
Agreement and, if after conferring, a settlement is not reached within 14 calendar days the
dispute shall be reduced to writing and proceed to Step 2 in the same manner as outlined in
subparagraph (a) for the adjustment of employee grievances

STEP 2.

The Business Manager or designee of the involved Local Union and, if desired, a
representative from the International, together with representatives of the Council (if the
Local Union is a member or affiliate), the involved Contractor, and the GC §_h_aH_meet in
Step 2 within 14 calendar days of service of the written grievance to arrive at a satisfactory
settlement

STEP 3.

(a) If the grievance shall have been submitted but not resolved in Step 2, any of the
participating Step 2 entities may, within 21 calendar days after the initial Step 2 meeting,
submit the grievance in writing (copies to other participants) to J. J. Pierson, Jr., Esq. who
shall act as the Arbitrator under this procedure. The Labor Arbitration Rules of the
American Arbitration Association shall govern the conduct of the arbitration hearing, at
which all Step 2 participants shall be parties The decision of the Arbitrator shall be final

NRCC -and- LLANOS DRYWALL LLC 4-

CaS€ 2. 18- --CV 17708- .]l\/l\/- JBC DOCument 1 Filed 12/28/18 Pa e 109 Of 130 P elD: 109
_(C`MEZGHMBB- JDb€.lNDEnDZBS|]JGB anU.edFUBl$DB/Bl/EZQEPB% 335

and binding on the involved Contractor, Local Union and employees and the fees and
expenses of such arbitrations shall be borne equally by the involved Contractor and Local
Union.

(b) Failure of the grieving party to adhere to the time limits set forth in this Article
shall render the grievance null and void. These time limits may be extended only by written
consent of the GC, involved Contractor and involved Local Union at the particular step
where the extension is agreed upon. The Arbitrator shall have authority to make decisions
only on the issues presented to him and shall not have the authority to change, add to, delete
or modify any provision of this Agreement.

assertions

Llanos Drywall is also signatory to the NRCC “Short Fonn Agreement” (“SFA) which states:

SHORT FORM AGREEMENT
NORTHEAST REGIONAL COUNCIL OF CARPENTERS
UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA

WHEREAS the Contractor desires to employ employees represented by the Northeast Regional Council of Carpenters
(“NRCC")/ the Eastern Millwright Regional Council (“EMRC”) and their affiliated Local Unions of the United
Brotherhood of Carpenters and Joiners of America (“UBC") hereinafter the “Union“ in their respective territorial
jurisdictions which employment will require payments to the NJ Benefit Funds andior Empire State Benefit Funds
(“Funds") and check-off dues deductions to the NRCC/EMRC; ALL FR.INGE BENEFITS ARE TO BE PAID
WEEKLY.

WlTNl-`SQETH, the undersigned agree to be bound by every applicable current collective bargaining agreement between
the NRCC, or other local Unions affiliated with the UBC and the members of the contractors associations governing
wages working conditions and payments to fringe benefit funds applicable to the construction, site location where the
work is being performed, which agreements are incorporated herein by reference The Contractor acknowledges that the
Union has demonstrated that the Union has majority support and represents a majority of the Contractor's employees
in an appropriate unit for the purposes of collective bargaining Accordingly, the Union demands and the Contractor
recognizes the Union as the exclusive bargaining agent under Section 9 of the NLRA for all of its employees with the
contractual bargaining unit. The permanent arbitrator appointed by the Trustees of the Funds shall herein decide all
matters concerning wages and benefits and all matters concerning procedural or substantive arbitrability Notwithstanding
any contrary provisions in the above described agreements the permanent arbitrator is also authorized to hear and decide
any and all contractual disputes arising under the grievance and arbitration provisions of those agreements The
Agreements and Declarations of Trust, as amended, governing the above mentioned fringe benefit Funds are agreed to
by the parties and incorporated herein by reference. This Agreement shall continue in effect for the duration of the above
referenced applicable collective bargaining agreements whether renewed by renegotiations or otherwise, including any
amendments and/or modifications thereto, and shall continue in full force and effect from year to year unless at least 90
days before expiration of the then current collective bargaining agreement, either party notiEes the other in writing by
certified mail, return receipt requested, of cancellation of this Agreement. This agreement shall also govern any
corporation, partnership, sole proprietorship which is deemed to be a controlled entity under the Intemal Revenue Code
or which is a successor to, joint employer with, or alter ego of the undersigned Contractor. To the extent the undersigned
Contractor subcontracts any work covered by this Agreement to any subcontractor or other person, the Contractor shall
be liable for all contributions owing to the above mentioned Funds in the event the subcontractor or person fails to pay
contributions to said Funds for employees covered by this or the above referred to Agreement who are employed by the

said subcontractor as person.

NRCC -and- LLANOS DRYWALL LLC -S-

case 2:13-0\/ 17703 Ji\/l\/ aac Documem1an 0 12 /231/ 1a Pa 0';1 130 P 10
massav-oaooB-Jobelmnoaaeme 1/aaga>ea a7wawmg%1fé§a§

Article XIX - Subcontractor Clause of the Carpenters Agreement, states, in relevant part:

1.The Employer will not subcontract any work within the jurisdiction of the Union which
is to be performed at the job site except to a contractor who holds an agreement with the
United Brotherhood of Carpenters and Joiners of America or one of its subordinate bodies
having jurisdiction at the job site, or who agrees in writing, prior to or at the time of the
execution of his subcontract, to be bound by the terms of this Agreement.

4. The Employer represents that its members, officers, and supervisory personnel will not
attempt to form or participate in the creation of or operation of new or double-breasted
corporations for the purposes of avoiding the obligations of this Agreement.

******ll

EZQLI_B_[£§

U~l: RLQje§_t_I,,al_)gL,‘_\_g;e_e_mgg_t§ (PLAs) covering Construction of (1) 615 Pavonia Avenue, Jersey City; (2)
65 Bay Street (Trump Building), Jersey City; and (3) 80 Columbus (Marriott Hotel),Jersey City (New
Jersey) Projects. [Note: the three (3) PLAs contain identical contract language].

U-2: “ greement between Northeast Regional Council of Carpenters and Eastern Millwright Regional
Council of the United Brotherhood of Carpenters and Joiners of America and Associated Construction
Contractors of New Jersey and their affiliates and Drywall & lnterior Systems Contractors Association, inc.
of New Jersey and Construction Contractors Labor Employers” (“NRCC Agreement”, effective May 2016 -
April 30. 2019)

U-3: §bo[t Fgrm Agreement (“SFA”) between Northeast Regional Council of Carpenters and Llanos
Drywall, executed by Valeriano Reyes - authorized as Principal of the Company and Michael Capelli,
Executive Secretary-Treasurer, on behalf of the Northeast Regional Council of Carpenters on August 21,
2014 and witnessed by Anthony Abrantes and Manny Ortega, NRCC Council Representatives.

U-4A: (NRCC) N,! W§g§ E§t§§ effective 11/1/2016 thru 4/30/2017.
U-4B: (NRCC) I`_l,l ng§ gates effective 5/1/2016 thru 10/31/2016.

U- 5: Award and Q[g§r - l the Matt §§ of Arbitrati ron nb§twe§n Northeast §§gi ignal §Qgggil Qf Carpenter §,
QBQA_ansi_/ta…msl_l¢_ams_l;umal J 1 Piers<>n Esq Arbitrator dated May 31 2016

U-6: Q;i_ela_n§_e, by Carpenters Local 253 against Llanos Drywall under the provisions Article 9 of the PLAs
covering (1) 615 Pavonia Avenue, Jersey City; (2) 65 Bay Street (Trump Building), Jersey City; and (3) 80
Columbus (Marriott Hotel),Jersey City Projects and maintaining that Llanos failed to apply the agreement.
[Note: Step I filed December 14, 2016 (to Valeriano Reyes, Principal, Llanos Drywall); Step II filed
December 29, 2016 (to Patrick Kelleher, President HCBT); Memo from Peter Gowing, President of Local
253, advising Counsel (Ray Heineman, Esq.) that he met with Mr. Reyes in compliance with Step ll to
resolve the grievances and, pursuant to Step III, requesting that he tile for arbitration; Request for Arbitration
filed January 24, 2017 to J. J. Fierson, Esq].

NRCC -and- LLANOS DRYWALL LLC -6-

case2. 10- 0 17700 Ji\/lv-BJ c 000 0m0m1 Fil 0 12/20/1 a Pa 001130 P o 111
cmaairlf.vmoa-Jniicimn basemenst nam/aage> 0 171,170|€1agarealg‘?éotiy_ais¢r

U-7: grievance, by Carpenters Local 253 against Llanos Drywall under the provisions Article XVIII of the
NRCC Agreement covering (1) 615 Pavonia Avenue, Jersey City; (2) 65 Bay Street (Trump Building), Jersey
City; and (3) 80 Columbus (Marriott Hotel),.lersey City Projects and maintaining that Llanos failed to apply
the agreement. [Note: Step l filed December 14, 2016 (to Valeriano Reyes, Principal, Llanos Drywall); Step
Il filed December 20, 2016 (to Valeriano Reyes), Step Ill filed December 27, 2016 (to Valeriano Reyes); Step
III - Abeyance re 80 Columbus Drive (to Valeriano Reyes); Memo from Peter Gowing, President of Local
253, advising Counsel (Ray Heineman, Esq.) that he met with Mr. Reyes in compliance With Step H to
resolve the grievances and, pursuant to Step III, requesting that he file for arbitration; Request for Arbitration
filed January 24, 2017 to J. J. Pierson, Esq.].

U-8A: Statement (in English) of Pedro Navedo (Counsel Representative ~ NRCC) and Tom Hurley (Counsel
Representative - NRCC) regarding Fernando Tellez and Jose Gomez, re: Llanos Drywall Violation:

On Tuesday 11/22/16, we received a phone call from Fernando Tellez stating that he had
been a non-union carpenter and was given one of our business cards in hopes to get help
from us. On Monday 11/28/16, Council reps Tom Hurley and Pedro Navedo met with
Femando Tellez and Jose Gomez, also a non-union carpenter at our office to address this
issue. Both which have 12+ years experience in carpentry. These men stated they work for
a union contractor named Martin, who’ s real name is Valeriano Martinez, the owner of
Llanos Drywall. They both worked at three different job sites for Llanos Drywall at §_Q

§;glumbu§ Drive, 1 Journal Square and Trump 2 on Greene §tregt in Jersey Qity.

U-SB: §tatement (in Spanish) of Pedro Navedo (Counsel Representative - NRCC) and Tom Hurley (Counsel
Representative - NRCC) regarding Fernando Tellez and Jose Gomez, re: Llanos Drywall Violation:

U-9: §tewa[g’§ Weekly Bewrt, Llanos Dry Wall LLC for “Joumal Square Phase l” Pavonia Avenue Jersey
City, for periods between 11/2015 through 10/2016.

U-10: §t_ewarg’s Weelgy B§pg[t, Llanos Dry Wall LLC for “Trump” Job, Jersey City, for periods between
12/2015 through 9/2016.

U-ll: §tewa[g`s Weekly Bepgrt, Llanos Dry Wall LLC for “Marriott" Job, Jersey City, for periods between
9/2016 through 12/2016

U-12: Me_m_b_er_sgp__li;e£g;q for Jesus A. Rodriguez - Craft Carpenter - “ln Good Standing” as of 2/28/2017.
U-13A: I;li§tgry Inguigv_ for Jesus Rodriquez, as of 12/1/2016
U-lSB: Hi§tory Inguiry and gross Wage§ inquiry for Jesus Rodriquez, as of 2/22/2017

[Note: Based on Shop Steward Reports to confirm hours paid, specific as to job site and confirmed
benefit payments of 468 hours]

U-14: Memb§j;§hig Recgrg for Mario Mena - Craft Carpenter - “ln Arrears - Not in Good Standing” as of
10/31/2016.

U-15: I_-ii§tgry lnguig for Mario Mena, as of 12/1/2016

U-16: Mc§g. bership Begg[g for Benigno Modesto - Craft Carpenter - “ln Good Standing” as of l2/ 1/2016.

NRCC -and- LLANOS DRYWALL LDC -'r'-

CaS€ 2.18--CV 17708- .]|\/|V- JBC DOCument 1 Filed 12/28/18 Pa e 112 Of 130 Pa e|D: 112
UZHEYMBB- .]Db€ll¢ltm?n MI]GR nFUBdFU&($DG/Bl/EAQEPB% M

U-17: Hj_stgr_v_l_g_q_uig for Benigno Modesto for periods between 1/1/2016 through 12/30!2016.

U-18: Rh_o_t_o of Fernando Tellez; Qnion Qargof Jesus Rodriguez, Carpenters Local 253 Member; and S_af_e_ty
QLi_Lt_at_i_o_g_Q_ar_d for Fernando Tellez.

U-19: Egy;gll fay Qheck #1278, issued by “Llanos Dry Wall LLC" to Jesus Rodriguez in the amount of
$1,095.66 for 40 hours work for the Pay Period 08/08/2016 to 08/14/2016.

U-20: glith of Jose Gomez; union Qard Mario Mena, Carpenters Local 253 Member.

U-21:Q0rpgrate Qb§gk #1§11 issued by “Llanos Maintenance Services, Limited Liabi|ity Company” to
Benabe Garcia in the amount of $2,200.00, dated 02/09/17.

U-22: Mik§a_[d_ for Benigno Modesto, Carpenters Local 253 Member.

U-23: ngorate Qhegk #1814 issued by “Llanos Maintenance Services, Limited Liability Company" to
Erson Murillo in the amount of $2,200.00, dated 02/09/17.

U:24: ng;pg[at§ Qbegk #1510 issued by “Llanos Maintenance Services, Limited Liability Company” to
Oscar Rodriguez in the amount of $2,200.00, dated 02/09/17.

U:25: Damage Q_alcglgtigg, dated February 24, 2016, submitted by Northeast Regional Council of
Carpenters.
WE_EQO_RD

The NRCC contended that, pursuant to Llano’s contractual obligations under (a) the PLAs
and the Schedule “A” Carpenters Agreement attributed to each PLA Project and, simultaneously,
(b) the individual NRCC Short Foim Agreement and incorporated NRCC Agreement, Llanos
Drywall LLC (“Llanos”) was specifically required Mr§ and top_ay Member-Carpenters on the three
construction Projects for work within the jurisdiction of the Carpenters. (see U-lA,B,C; U-2 and U-
3, respectively). Thus, the Carpenters asserted that Llanos violated the PLA and Schedule “A”
Carpenters Agreement by failing to apply the “hiring hall” procedure (Ai'ticle VI, Referral Procedure)
in hiring Member-Carpenters to perform carpenters’ work on the Projects and to Article XXIV
(Payment of Wages & Fringes) by failing to pay contractual wages and benefits to employees
performing bargaining unit work on the Projects. A similar violation was asserted under the SFA and

Carpenters Agreement.

NRCC -and- LLANOS DRYWALL LLC -8-

case 2:13-0v-17703-11\/1v-JBC o000m0011 F110112/23/13 P 13 1130 -
cmaaa-w-oaaoa-Jnaeimnomm)enraed aam/aaaa;>a en 157 agaian 13

To meet its burden of proving the allegations set forth, the Union initially presented the
testimony of Pedro Navedo, a Carpenter Union member for 16 years and presently a Council
Representative for one year. Mr. Navedo testified that he became aware of a job site incident when
he received an anonymous call reporting that “guys were on the 615 job with no union cards.” As
a resu|t, he went to the jobsite with another carpenter representative (Justin Ballantyne) and “carded
every guy.” He recalled that “some fled the scene” while he was getting cards from other workers
and taking pictures of the carpenters on the job site. As Mr. Navedo described, “The photos were
guys holding cards like a mug shot.”“ As he added, “many of the guys l never saw before."

Mr. Navedo testified that, during his visit, he gathered information about the workers and
instructed the shop steward (Jorge Arevallo) to further investigate, The shop steward related that the
shop steward had some difficulty in getting information, as “he would go to one floor and Llanos
would sneak a crew into the building on another floor.” Mr. Navedo testified that, he directed the
shop steward to walk the floors and take pictures of the work being performed and then replaced the
shop steward with Simon Santiago.

Mr. Navedo further testified that, on November 22, 2016, he received a call from Francisco
Tellez, an Llanos employee working in Jersey City. Mr. Tellez was Invited to the Union hall and
appeared in Hackensack on November 28"'. According to Mr. Navedo, Mr. Tellez and another
employee (Jose Gomez) sought help from the Union and gave a written statement regarding their
job-site. Mr. Navedo confirmed, the statements were written in Spanish and English, signed in his
presence and resulted in a grievance being filed. (See U-8A Statemgnt in English and U-8B
Statement in Spanish; and U-6 erg\_/an_c_e filed under the PLA and U-7 Q_i;ieyag§§ under the CBA).

Thomas Hurley, a Council Representative, attended the meeting with Mr. Tellez and Mr.
Gomez and supported Mr. Navedo’s description of the events. He testified that the two statements
were “true and accurate” and signed by the two individuals who appeared “nervous and expressed

being nervous.”

 

4. The photo revealed a Carpenter’s union card, held in front of the individual.

NRCC -and- LLANOS DRYWALL LLC -9-

.C&ZSSYSFMSBWYEEnM“nihaiMifi&gih%§§%%%h%$a€£§ga£fé ` 14

The Union also presented the testimony of Peter Gowing, Vice President of Carpenters local
253, who continued that he began an investigation after learning that non-union sheet-rockers were
performing work on the three projects under the names of Member-Carpenters. The investigation
began by seeking the Shop Steward Reports, Membership Records and Work History Reports of the
involved Carpenters. (See U-9 through U-17). He confirmed that, while Llanos contributed benefit
funds for identified Member-Carpenters, no benefits were being contributed for the non-union
workers (Oscar Rodriguez) or who were using a Member’s Union card. (Erson Murillo and Barnabe
Garcia).

ln addition, the Union presented the testimony of Simon Santiago, a Member-Carpenter for
ten years and the Shop Steward on the Pavonia Avenue project between July and October 2016. He
also worked the night shift on the Trump project between April and June 2016. Mr. Santiago
testified that he was named Shop Steward on the Joumal Square (“Pavonia") job after the first shop
steward was taken off the job in June 2016. As Shop Steward, he was responsible for recording
attendance each day in his time book, gathering time and hours at the end of the week and checking
paychecks for correctness

Mr. Santiago confirmed that he knows Fernando Tellez, as they worked together on the
Journal Square job, The witness testified that Mr. Tellez worked under the Union Card issued to
“Jesus A. Rodriguez”. He also confirmed that he knows Jose Gomez, as they also worked together
on the Journal Square job. The witness testified that Mr. Gomez worked under the Union Card
issued to “Mario Mena”. Mr. Santiago corroborate that employees showed him their paychecks, to
insure that they were receiving the correct “hours”. He was not aware of what employees did with
their paychecks after being issued. As he stated, “they did what they did after that."

Femando Tellez worked “sheetrock” for Llanos on three projects in Jersey City, using an
another person’s Union card (Jesus Rodriguez). Mr. Tellez testified that Velariano Martinez gave
it to him and “told me to show it to the shop steward, if asked.” The witness identified the photo

taken of him with the Union card. (U-18).

NRCC -and- LLANOS DRYWALL LLC -10-

Case 2:18-cV-17708-.]I\/|V-.]BC Document1 Filed 12/28/18 Pa e 115 of 130 Pa e|D: 115
mZHSMMQB-JDDCINDEnDZBBh&EanedRD|&t$DB/Bl/RHQGDB%¢UB?QPZQ€REQ 317&

® o

Mr. Tellez also identified a paycheck (and paystub), given him on the jobsite. (U-19). The
witness testified that he was instructed to return the check to ‘Martinez’ who, in exchange, gave me
a personal check “Sometime $1,200 for six days $200 per day.”

The witness testified that he worked eight months total on the day shift and also worked the
night shift for about four weeks. During that time he always used the name and Union card of Jesus
Rodriguez. He continued that he gave a written statement to the Union. (See U-8A and U-8B).

Jose Gomez also appeared to testify, Employed by Llanos in 2016, he began at the 80
(Marriott job) in January, then went to the Trump in March and Joumal Square in April. Mr. Gomez
testified that, when hired by Llanos, Veleriano Martinez gave him a union card issued in the name
of “Mario Mena” and told, “Work with this card there wouldn’t be a problem." (See U-ZO)

The witness testified that he was paid $200 a day, for five or six days of work each week.
According to Mr. Gomez, when given a payroll check it was in the name of Mario Mena. Upon
receipt, he returned it to Velariano and was given a company check. The check was issued with “no
taxes taken out.” Mr. Gomez testified that he stopped working for Llanos at the end of November
2016,

Barnabe Garcia testified that he has worked for Llanos for 8 months and, as with other
workers performing sheet rock, paid $200 per day by personal check without deductions He
received the check every two weeks. (See U-21). The witness also identified the Carpenters Union
card of “Benigno Modesto”, given him by Valeriano Martinez. According to Mr. Garcia, Mr.
Martinez told him “that if anyone from the Union comes by that’s what you show him.” He then
described a instance when the Union representative came to the Journal Square jobsite and asked to
see his Union card.

Mr. Garcia also testified that he worked at night at the Columbus job, from 6 pm to 10 or 11
pm, with 5-6 other non~union workers. As he confirmed, “We worked about a month sheet rock

and framing.” He is presently working at the I-Iarborside project and still being paid $200 per day.

NRCC -and- LLANOS DRYWALL LLC -11-

Case 2:18-0\/- 17708- .]|\/|\/- .]BC Document 1 Filed 12/28/18 Pa e 116 011 130 Pa e |D: 116
UZHH-tw-OQ&OB- JDbc]ADenDMmenF iledF(il&thDG/'Bl/EEA§ teth oPQd?a lg

The Union also presented Erson Murillo, employed by Llanos to work on the Trump and
Joumal Square jobs. The witness testified that he was given the Union card of “Mario Mena” by
Valeriano Martinez and told to “show the card if anybody from the Union came by”.

Questioned about the method of his pay, Mr. Murillo testified that, when he started his
employment, he was paid $160 per day, and was then raised to $200 per day. He confirmed that he
was paid by a Llanos Drywall check, with no deductions (See U-22) Mr. Murillo also related that
he worked both the day and night shifts with a crew of “at least 8" other workers for three months.
He was aware that three of the eight workers had union cards and five were non-union workers.

Finally, the Union presented the testimony of Oscar Rodriguez, who worked for Llanos as
a non-Union sheet rocker beginning in June 2016, Mr. Rodriguez testified that he worked 5-6 days
a week and was paid $200 per day by a personal check. (See U-23).

QBIMQ!;I

ln the opinion of this Arbitrator, the Union has presented clear and convincing evidence that:
(a) pursuant to A;tjgle 2, §ection 3 of the PLA, Llanos Drywall, a contractor performing sheet-
rocking and framing on the three project job sites, was required to sign, and be bound by the terms
and condition of the three PLAs and Schedule A.; (b) pursuant to Article 4, Section 2, Uanos was
obligated to hire Project craft employees through the job referral systems and hiring hall procedures
under the NRCC Schedule “A” Agreement; and ( c) pursuant to Article 11 of the PLA, Llanos was
responsible to pay wages and benefits in accordance with the work performed and classifications as
specified in the attached Schedule.

Based on the record presented by the Union, this Arbitrator finds that Llanos Drywall
violated the PLA and Schedule “A” and the NRCC Agreement by failing to hire Member-Carpenters
under the established hiring hall procedures and to pay wages and benefits to employees performing
sheet-rock installation and framing work, as recognized to be work within the jurisdiction of the

Carpenter’s Agreement.

NRCC -and- LLANOS DRYWALL LLC -12-

CaSe 2218--CV 17708- J|\/|\/- JBC DOCument 1 Filed 12 /28/ 18 e 117 Of 130 Pa e|D2117
CDBZSHMBB-JDb€lmnmmb rtF'fledFlll&l$ 1/Efpaag ® Q'D7OP5Qéi’-g m

The testimony offered at hearing revealed that, of five (5) individuals employed by Llanos
and performing sheet-rocking on the three projects during periods in 2016, four (4) of the workers
were given union cards belonging to a Member-Carpenters in order to perform work on the (1) 615
Pavonia Avenue, Jersey City; (2) 65 Bay Street ('1` rump Building), Jersey City; and (3) 80 Columbus
(Marriott Hotel), Jersey City Projects. Testimony credibly established that the non-union workers
were given the Union cards by their employer, Valeriano Martinez (Reyes), with the instruction to
show the Union cards to the Union shop steward, if asked. Further testimony established that two
of the five individuals employed (Francisco Tellez and Jose Gomez) were issued “regular”
paychecks (including actual hours of work, contractual hourly wage rate, deductions and
withholdings of taxes) in the name matching the Union card. Both employees testified that, once
the pay stubs were shown to the shop steward, Valeriano Martinez (Reyes) required them to return
the “payroll” paychecks in exchange for “corporate” checks issued by “Llanos Maintenance Services,
Limited Liability Company” at the rate of $200 per day, without deductions or benefits. While given
Union cards, two of the five individuals (Barnabe Garcia and Erson Murillo) worked on a non-union
crew, performed sheet rocking at night and were paid $200 per day by “corporate” checks, without
benefits The fifth individual (Oscar Rodriguez) testified that he was a non-union worker who
worked on the 80 Columbus project and was paid $200 per day by “eorporate" check, without
benefits

From the evidence detailed in the record, this Arbitrator concluded that, between January
2016 and November 2016, Llanos Drywall operated through the control and direction of Valeriano
Martinez (Reyes) to avoid and eliminate (a) the obligation of hiring employees through the
Carpenter’s hiring hall procedures, (b) the requirement to perform the sheet rock subcontract with
union workers with properly issued Union cards and ( c) the liability to pay contractual wages and
benefits in accordance with the work performed and classifications as specified in the schedule of
rates. Moreover, it is determined that Mr. Martinez’ conduct was a deliberate act to avoid Llanos’
contractual obligations to the Carpenter’s Union and to misrepresent wage payments and benefits

contributions to the Carpenter’s Union and the Funds.

NRCC -and- LLANOS DRYWALL LLC -13-

963§§2§§.1#5§333].“10’§€0 nD m9“r¢iaditl%hiif391h%aé%%% 0`12“137$£038§’0901§1

The Union introduced a previous arbitration Award issued by this Arbitrator under an
identical PLA which, in significant context, mirrored the conduct and findings iri the present matter.
(See U-5). Therein, the two employers were found to have disregarded the rights of workers,
exploited individuals in the workplace, disrespected common notions of dignity, created false
identities, manipulated hours and wages for earned pay, defrauded the Union by alternating coverage
under union books and stealing wages from the workers. Llanos was one the named employers.

Herein, Valeraino Reyes Martinez has evidently chose to continue his misconduct and act
in a deliberate manner to deceive the Union and the Funds and gain an economic advantage over the
employees performing the work of sheet rocking and framing on the (1) 615 Pavonia Avenue, Jersey
City; (2) 65 Bay Street (Trump Building), Jersey City; and (3) 80 Columbus (Marriott Hotel), Jersey
City Projects. This Arbitrator finds that Llanos economically exploited the individuals he hired to
perform sheet rock, exhibited a disregard for workers by jeopardizing their union membership,
dismissed common notions of dignity by requiring workers to exchange payroll checks for corporate
checks in lesser amounts than earned, created false identities for workers on the job site by handing
out Union cards issued to another individual, reduced wages for hours worked and pay earned on the
project, deceived Union representatives and fraudulently misrepresentrf contributions to an
established benefit funds for employees not working the hours reported. A representative of Llanos
or Martinez-Reyes did not appear at the hearing to deny, challenge or contest evidence presented.5

The Union, on its behalf and on behalf of the Funds, sought a remedy in the form of monetary
damages for Llanos’ contract violations In line with the proofs offered, the Union prepared and
submitted a calculation of damages (See U-25) As these figures are supported by the evidence
produced during the hearing and neither opposed nor disputed Llanos, this Arbitrator accepted the

calculations as reliable in the form and amounts set forth in the document.

 

5. The Return Receipt of the Certified Letter sent Mr. Valeriano (Martinez) Reyes continued his receipt of
Notice.

NRCC -and- LLANOS DRYWALL LLC -14~

Case 2:13-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/13 Pa e 119 of 130 PagBQéD: 119
ml£$-WMGB-JDbemdmnDMh€eanedMDG/Bl/R§& eiQ'UoPa@d?Bg m

Based on the record and the finding that: Llanos, as a contractor performing on the Projects,
failed to hire Project craft employees covered by the PLAs through the job referral systems and
hiring halls procedures established in the Inocal Carpenter Unions’ collective bargaining agreement
and violated Article 4, Section 2 of the the PLA; and failed to pay base hourly wages rates for job
classifications in compliance with Schedule A applicable to employees performing work covered by
the Carpenter Agreement and to contribute benefits in compliance with Article 11 of the PLA, a
remedy shall be awarded and ordered.

And, with these findings, the grievances filed by the Carpenters under either and both the
PLAs and the NRCC Agreement shall be sustained and Member-Carpenters, individuals and the
Funds shall be awarded a monetary remedy for damages caused by Llanos’ failure to hire and pay
contractual wages and benefits to employees performing work covered within the jurisdiction of the
Carpenters.

Therefore, Llanos Drywall shall be liable to the Northeast Regional Council of Carpenters,
the Northeast Carpenters Funds and named individuals, for damages of lost work opportunity
($25] 291.80), lost benefits ($392,938.87) and lost wages ($240,996.05), respectively, in the total
amount of $8§§,22§.12. (See U-25, Qamage_gal§_nl_at_i_ons). Likewise, in accordance with Article 9
of the PLA, Llanos Drywall shall reimburse the Northeast Regional Council of Carpenters for
payment of one-half the Arbitrator’s total fee of SLM (as itemized below°).

This Arbitrator shall retain jurisdiction of this matter in the event of any dispute of any issue

relating to or arising from the interpretation or application of this Award and Order.

 

6. The Stgtemegt Qf F§e, based on a $2,000 per diem fee, is itemized as follows: Hearing of Matter (February
24, 2017) (1.0); Review of hearing record (1.0); Writing and lssuance of Award and Order (1.5): Total (3.5
days x $2,000) = $7,000.00. See Article 9, Step 3(a) of the PLA, which states: “.. the fees and expenses of
such arbitrations shall be borne equally by the involved Contractor and Local Union."

NRCC -and- LLANOS DRYWALL LLC ~15-

Case 2:13-cV-17708-.]I\/|V-.]BC Documentl_ Filed 12/28/13 Pa e 120 of 130 Pa e|D: 120
CMZHSMBB-JDbc]AQnDMhGRrFGBdMDG/Bllfkag c)iZ`B?oPAQd?Eg m

In consonance with the proofs, and upon the foregoing evidence presented, this Arbitrator

hereby renders the following:
A!YAB_ILan_d_OB_DLEK

1. Llanos Drywall LLC violated the Project Labor Agreements and the
Schedule “A” Carpenters Agreement on the 615 Pavonia Avenue, Jersey City
Project; 65 Bay Street (Trump Building), Jersey City Project; and 80
Columbus (Marriott Hotel),Jersey City Project by failing to hire Carpenters
under the PLA hiring procedures and by failing to properly compensate
Carpenters for wages and benefits for work performed on the three Projects.

2. Llanos Drywall LLC violated the Carpenters Agreement on the 615 Pavonia
Avenue, Jersey City Project; 65 Bay Street (Trump Building), Jersey City
Project; and 80 Columbus (Marriott Hotel),Jersey City Project by failing to
hire Carpenters pursuant to the hiring procedures of the Carpenters
Agreement and by failing to properly compensate Carpenters for wages and
benefits for work performed on the three Projects.

3. The two (2) grievances filed by the Northeast Regional Council of Carpenters
shall be sustained and an appropriate remedy shall be issued, ordering Llanos
Drywall LLC to make the Northeast Regional Council of Carpenters,
Northeast Carpenters Funds and individual performing work on the three
Project whole for lost work opportunities, lost wages and lost benefits as
calculated under Union Exhibit U-25.

4 Llanos Drywall LLC shall be liable to the Northeast Regional Council of
Carpenters, the Northeast Carpenters Funds and individuals named below, in
the total amount of $§§§,22§,12, for lost work opportunity and for lost wages
and benefit contributions for work performed on the 615 Pavonia Avenue,
Jersey City Project; 65 Bay Street (Trump Building), Jersey City Project; and
80 Columbus (Marriott Hotel),Jersey City Project within the jurisdiction of
the Northeast Regional Council of Carpenters.

A. Llanos Drywall LLC shall make payment to the Northeast Regional
Council of Carpenters in the amount of $251,_2_21_,_80 for lost work
opportunity on the 615 Pavonia Avenue, Jersey City Project; 65 Bay Street
(Trump Building), Jersey City Project; and 80 Columbus (Marriott
Hotel),.lersey City Project, for lost work within the jurisdiction of the
Northeast Regional Council of Carpenters.

NRCC -and- LLANOS DRYWALL LLC -16-

Case 2:13-cV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/13 P
2 a e 121 of 130 Pa

SJ-MMGB-JDb€.l!ldiBn nFi]edF(N&t$DB/Bllffah ®Q?WOPHQEFPDQ

B. Llanos Drywall LLC shall make payment to the following individuals,
identified in Exhibit U-25: Francisco Tellez in the amount of $42,102.24;
Jose Gomez in the amount of $42,1§12,24; Barnabe Garcia in the amount of
$45,261.11; Erson Murillo in the amount of $M and Oscar Rodriguez
in the amount of $4§,310.22.

C. Llanos Drywall LLC shall make payment to the New Jersey Carpenters
Funds in the amount of $392,93§.§7 for lost benefit contributions for work
performed on the 615 Pavonia Avenue, Jersey City Project; 65 Bay Street
(Trump Building), Jersey City Project; and 80 Columbus (Marriott
Hotel),Jersey City Project within the jurisdiction of the Northeast Regional
Council of Carpenters.

In accordance with Article 9 of the PLA, Llanos Drywall LLC shall
reimburse the Northeast Regional Council of Carpenters for one-half the
Arbitrator’s total fee of $l®_Q (as itemized in the statement of fee and set
forth in footnote 6 above). Payment of $3_\§_09&9 by Llanos Drywall LLC to
the NRCC shall be deemed an obligation imposed by this Award pursuant to
Article 9 Step 3(a) of the PLA, which states: “.. the fees and expenses of such
arbitrations shall be borne equally by the involved Contractor and local
Union.”

All payments set forth in paragraphs 4 and 5 above shall be forwarded within
fifteen (15) business days to the Union’s Counsel: Kroll, Heineman and
Carton, LbC, attn: Raymond G. Heineman, Esq., Metro Corporate Campus
I, 99 Wood Avenue South - Suit 307, Iselin, New Jersey 08830.

The Arbitrator shall retain jurisdiction of this matter iri the event of any
dispute or any issue relating to or arising from the interpretation or
application of this Award and Order.

Dated: March 5, 2017 li. /; Z(AW‘/

SS.

J. . Pi on, Arbitrator
STATE OF NEW JERSEY:
COUNTY OF ESSEX :

l, J. J. PIERSON, Esq., on my oath, do attest and affirm to being the person who has executed the foregoing
instrument and issued the above AWARD and ORDER on March 5, 2017

raw

J. J. i rs , Attorney at Law - State of New Jersey
Distribution List:

NRCC -and- LLANOS DRYWALL LLC

.17.

c 30 2;13-0v-17703-11\/1v-JBC o000m0011 Fil 01 1 /23/13 Pa 0 122 01130 Pa 010; 122
_ _assavoaooa-aneiannnmnmenmedafaeifam/aaga>aigarzwopagenag§azaaa

Raymond G. Heineman, Esq.
Kroll Heineman Carton

Metro Corporate Campus I

99 Wood Avenue South - Suite 307
Iselin, NJ 08830

John Ballantyne, Exec. Secretary-Treasurer
William Sproule, New Jersey Regional Manager
Northeast Regional Council of Carpenters

91 Fieldcrest Avenue - 2'“‘ Floor

Edison, NJ' 08837

Peter Gowling, Vice President

Local 253, Northeast Regional Council of Carpenters
36 Bergen Street

l-lackensack, NJ 07603

NRCC -and- LLANOS DRYWALL LLC

Valeriano Reyes-Martinez

Llanos Drywall

315 Madison Avenue

Passaic, NJ 07055

By Certified Mail: 7014 3490 0001 7510 5595

John Macchiaverna, Sr., Vice President
A. J. D. Construction Co., Inc.

948 Highway 36

Leonardo, NJ 07737

Patrick Kelleher, President

Hudson Co. Building & Construction Trades
Council

c/o Plumbers Local 24

20 Fairfield Place

Fairfield, NJ 07004

.13.

33sz

g

F-
%O
15
mw
3
mm
0 ®

a
nimmo

_dm

8
1R
/1

P
g l

w&§.§§ao
vaca .GS

/ 1 \
im nasa ii
§

3333 §.Rm 8.8 9..¢$`5 8.8

 

8-CV-17708-.]|\/|V-.]BC DOCument
GB-JD§AD;nDZBBhGBnFGBd

3dth B.SQ`.Q» 8.8 S.Sm.§» 8.8

§§ § oo.om om.va.~vm oo.om

mo.wwv.©vw a hu@+.\$ L.mv..~

m¢..§§ § S.Sc~nmw §§ §m

 

guam mg S,S¢E.M unnamed m§»
335 §§ 8.8§$ §.G@.~B mm.§§»

B.Rm§..m §§ 83§& ¢~.~S.B» ~H.$~.B»
B§ §§ 385.$ v~.§§» S.$s.a

.1
2

2m Bso_aao&seda§sa=£

S@S.HB
83

oo.om

~`.,§_3»
§§3
88an

SQQBW
H.mmm".mw

oo.o

oo.c

S.NhN
eqth
ooth

S.~m¢
Sd“.v

§§ uses §§ 320 § ua§._¢rm >Sw&a>> § ~.Dz!£»
Eszue~ Ew.new
§§

oo.owm.d

86

sd

§§

eqme

codes

8.¢¢~."
§

*m.n §§ w_§or mEOszm§r§_._m>wo

383
808.~
m .EE m
883
8§ S.Qm
883 83
§§ S.vm
883 83
880.~ 83
§§
s § 883

§BO._.

' n

ul
Union Exhibit 0425

Be

E.§..s&.
a.§a.._oe»
.~0§_85

§E.B
352 955

.8.3, §

§§

§§

§§

gang

§§
§.U.W._.

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 124 of 130 Page|D: 124

Case 2:18-CV-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 125 of 130 Page|D: 125

New Jersey Business Gateway
Business Entity |nformation and Records Service
Business |d : 0400561739

Status RepOrt FOr: LLANOS DRY WALL LIMITED LIABILITY COMPANY
Report Date: 6/11/2018
Confirmation Number: 81621430387

IDENTIFICATION NUMBER, ENTITY TYPE AND STATUS INFORMATION

Business ID Number: 0400561739
Business Type: DOMESTIC LIMITED LIABILITY COMPANY
Status: REVOKED FOR NOT FILING ANNUAL REPORT FOR 2

CONSECUTIVE YEARS
Original Filinq Date: 04/01/2013

Stock Amount: N/A
Home Jurisdiction: NJ
Status Change Date: NOT APPLICABLE

REVOCATION/SUSPENSION INFORMATION

DOR Suspension Start 11-16-2017
Date:

DOR Suspension End N/A
Date:

Tax Suspension Start N/A
Date:

Tax Suspension End N/A
Date:

ANNUAL REPORT INFORMATION

Annual Report Month: APRIL

Last Annual Report 02/23/2015
Filed:

Year: 2015

AGENT/SERVICE OF PROCESS (SOP)INFORMATION

Agent: DENNI COTERA

Agent/SOP Address: 265 PARKER AVENUE ,CLIFTON,NJ,O7011

Address Status: DELIVERABLE

Main Business Address: 377 MADISON STREET APT 2, PASSAIC, NJ, 07055
Principal Business N/A

Address:

ASSOCIATED NAMES

Associated Name: N/A
Type: N/A

,Case 2:18-CV-17708-.]|\/|V-.JBC Document 1 Filed 12/28/18 Page 126 of 130 Page|D: 126

New Jersey Business Gateway
Business Entity |nformation and Records Service
Business |d : 0400561739

PRINCIPALS

Following are the most recently reported officers/directors (corporations),
managers/members/manaqing members (LLCs), general partners (LPs), trustees/officers
(non-profits).

Title: OTHER
Name: VALERIAO MARTINEZ REYES,
Address: 377 MADISON STREET APT 2, PASSAIC, NJ, 07055

FILING HISTORY ~- CORPORATIONS, LIMITED LIABILITY COMPANIES, LIMITED PARTNERSHIPS AND
LIMITED LIABILITY PARTNERSHIPS

 

To order copies of any of the filings below, return to the service page,
https://www.njportal.com/DOR/businessrecords/Default.aspx and follow the instructions
for obtaining copies. Please note that trade names are filed initially with the County
Clerk(s) and are not available through this service. Contact the Division for

instructions on how to order Trade Mark documents.

Charter Documents for Corporations, LLCs, LPs and LLPs

Original Filing 2013
(Certificate)Date:

Changes and Amendments to the Original Certificate:

Filing Type Year Filed

REVOKED FOR FAILURE TO 2017
PAY ANNUAL REPORTS

Note:

Copies of some of the charter documents above, particularly those filed before June
1988 and recently filed documents (filed less than 20 work days from the current date),
may not be available for online download.

- For older filings, contact the Division for instructions on how to order.

Case 2:18-Cv-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 127 of 130 Page|D: 127

Case 2:18-Cv-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 128 of 130 Page|D: 128

New Jersey Business Gateway
Business Entity lnformation and Records Service
Business |d : 0450191120

Status Report For:
Report Date:
Confirmation Number:

MJO DRY WALL CONSTRUCTION LLC
6/11/2018
81621430387

IDENTIFICATION NUMBER, ENTITY TYPE AND STATUS INFORMATION

Business ID Number:
Business Type:
Status:

Original Filing Date:
Stock Amounts

Home Jurisdiction:
Status Change Date:

0450191120

DOMESTIC LIMITED LIABILITY COMPANY
ACTIVE

08/09/2017

N/A

NJ

NOT APPLICABLE

REVOCATION/SUSPENSION INFORMATION

DOR Suspension Start
Date:

DOR Suspension End
Date:

Tax Suspension Start
Date:

Tax Suspension End
Date:

ANNUAL REPORT INFORMATION

Annual Report Month:

Last Annual Report
Filed:

Year:

N/A

N/A

N/A

N/A

AUGUST
N/A

N/A

AGENT/SERVICE OF PROCESS (SOP)INFORMATION

Agent:

Agent/SOP Address:
Address Status:

Main Business Address:

Principal Business
Address:

ASSOCIATED NAMES

Associated Name:
Type:

DENNI COTERA

265 PARKER AVE ,CLIFOTON,NJ,O7011
DELIVERABLE

315 MADISON STREET, PASSAIC, NJ, 07055 0705
N/A

N/A
N/A

Case 2:18-Cv-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 129 of 130 Page|D: 129

New Jersey Business Gateway
Business Entity |nformation and Records Service
Business ld : 0450191120

PRINCIPALS

Following are the most recently reported officers/directors (corporations),

managers/members/managing members (LLCs), general partners (LPs), trustees/officers
(non~profits).

Title: OTHER
Name: VALERIANO MARTINEZ,
Address: 315 MADISON STREET, PASSAIC, NJ, 07055

FILING HISTORY -- CORPORATIONS, LIMITED LIABILITY COMPANIES, LIMITED PARTNERSHIPS AND
LIMITED LIABILITY PARTNERSHIPS

To order copies of any of the filings below, return to the service page,
https://www.njportal.com/DOR/businessrecords/Default.aspx and follow the instructions
for obtaining copies. Please note that trade names are filed initially with the County
Clerk(s) and are not available through this service. Contact the Division for
instructions on how to order Trade Mark documents.

Charter Documents for Corporations, LLCs, LPs and LLPS

Original Filing 2017
(Certificate)Date:

Changes and Amendments to the Original Certificate:

Filing Type ¥ear Filed
N/A N/A

Note:
Copies of some of the charter documents above, particularly those filed before June

1988 and recently filed documents (filed less than 20 work days from the current date),
may not be available for online download.

- For older filings, contact the Division for instructions on how to order.
' For recent filinqs, allow 20 work days from the estimated filing date, revisit the

service center at https://www.njportal.com/DOR/businessrecords/Default.aspx

Case 2:18-Cv-17708-.]I\/|V-.]BC Document 1 Filed 12/28/18 Page 130 of 130 Page|D: 130

New Jersey Business Gateway
Business Entity |nformation and Records Service
Business |d : 0450191120

periodically, search for the business again and build a current list of its
filings. Repeat this procedure until the document shows on the list of documents

available for download.

The Division cannot provide information on filing requests that are in process. Only

officially filed documents are available for download.

